


Use these links to rapidly review the document
TABLE OF CONTENTS


Exhibit 10.1

[EXECUTION COPY]

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of November 7, 2002,

(amending and restating the Amended and Restated Credit Agreement, dated as of
December 19, 2001, which amended and restated the Credit Agreement, dated as of
June 13, 2001)

among

USP DOMESTIC HOLDINGS, INC., as the US Borrower,

USPE HOLDINGS LIMITED, as the UK Borrower,

VARIOUS FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTIES HERETO,
as the Lenders,

SUNTRUST BANK,
as the Administrative Agent for the Lenders,

LEHMAN COMMERCIAL PAPER INC.,
as the Syndication Agent,

CREDIT SUISSE FIRST BOSTON,
as the Documentation Agent.

--------------------------------------------------------------------------------

SUNTRUST CAPITAL MARKETS, INC.,
as Lead Arranger

--------------------------------------------------------------------------------


TABLE OF CONTENTS




Section


--------------------------------------------------------------------------------

   
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.1
 
Defined Terms
SECTION 1.2
 
Use of Defined Terms
SECTION 1.3
 
Cross References
SECTION 1.4
 
Accounting and Financial Determinations
SECTION 1.5
 
Time References
ARTICLE II
COMMITMENTS, BORROWING AND ISSUANCE PROCEDURES,
NOTES AND LETTERS OF CREDIT
SECTION 2.1
 
Commitments
SECTION 2.1.1
 
Revolving Loan Commitment
SECTION 2.1.2
 
Letter of Credit Commitment
SECTION 2.1.3
 
Swingline Commitment
SECTION 2.1.4
 
Assignment and Reallocation of Existing Loans and Commitments
SECTION 2.2
 
Reduction of the Commitment Amounts
SECTION 2.2.1
 
Optional
SECTION 2.2.2
 
Mandatory
SECTION 2.3
 
Borrowing Procedures; etc.
SECTION 2.3.1
 
Revolving Loans
SECTION 2.3.2
 
Swingline Loans
SECTION 2.4
 
Continuation and Conversion Elections
SECTION 2.5
 
Funding
SECTION 2.6
 
Issuance Procedures
SECTION 2.6.1
 
Other Lenders' Participation
SECTION 2.6.2
 
Disbursements
SECTION 2.6.3
 
Reimbursement
SECTION 2.6.4
 
Deemed Disbursements
SECTION 2.6.5
 
Nature of Reimbursement Obligations
SECTION 2.7
 
Revolving Notes
 
 
 

--------------------------------------------------------------------------------


ARTICLE III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
SECTION 3.1
 
Repayments and Prepayments; Application
SECTION 3.1.1
 
Repayments and Prepayments
SECTION 3.1.2
 
Application
SECTION 3.2
 
Interest Provisions
SECTION 3.2.1
 
Rates
SECTION 3.2.2
 
Post-Maturity Rates
SECTION 3.2.3
 
Payment Dates
SECTION 3.3
 
Fees
SECTION 3.3.1
 
Commitment Fee
SECTION 3.3.2
 
Fee Letter Fees
SECTION 3.3.3
 
Letter of Credit Fees
ARTICLE IV
CERTAIN LIBOR AND OTHER PROVISIONS
SECTION 4.1
 
LIBOR Lending Unlawful
SECTION 4.2
 
Deposits Unavailable
SECTION 4.3
 
Increased LIBOR Loan Costs, etc.
SECTION 4.4
 
Funding Losses
SECTION 4.5
 
Increased Capital Costs
SECTION 4.6
 
Taxes
SECTION 4.7
 
Payments, Computations, etc.
SECTION 4.8
 
Sharing of Payments
SECTION 4.9
 
Setoff
ARTICLE V
COLLATERAL AND GUARANTIES
SECTION 5.1
 
Collateral
SECTION 5.2
 
Guaranties
SECTION 5.2.1
 
Guaranties of Obligations
SECTION 5.2.2
 
Guaranties of the Obligations of UK Borrower
SECTION 5.3
 
Release of Certain Collateral
 
 
 

ii

--------------------------------------------------------------------------------


ARTICLE VI
CONDITIONS TO EFFECTIVENESS AND TO FUTURE CREDIT EXTENSIONS
SECTION 6.1
 
Effectiveness
SECTION 6.1.1
 
Resolutions, etc.
SECTION 6.1.2
 
Delivery of Notes
SECTION 6.1.3
 
Solvency, etc.
SECTION 6.1.4
 
Opinions of Counsel
SECTION 6.1.5
 
US Borrower Pledge and Security Agreement
SECTION 6.1.6
 
Affirmation and Acknowledgement
SECTION 6.1.7
 
US Subsidiary Guaranty
SECTION 6.1.8
 
US Subsidiary Pledge and Security Agreement
SECTION 6.1.9
 
UK Borrower Pledge and Security Agreement
SECTION 6.1.10
 
Parent Guaranty and Pledge Agreement
SECTION 6.1.11
 
Holdings Guaranty and Pledge Agreement
SECTION 6.1.12
 
USP International Guaranty and Pledge Agreement
SECTION 6.1.13
 
Foreign Subsidiary Guaranty
SECTION 6.1.14
 
Lien Perfection
SECTION 6.1.15
 
Assignments
SECTION 6.1.16
 
Existing Loan Letters, etc.
SECTION 6.1.17
 
Certificates of Insurance
SECTION 6.1.18
 
Evidence of Equity Injection
SECTION 6.1.19
 
Due Diligence
SECTION 6.1.20
 
Minimum Total Funded Debt to EBITDA Ratio
SECTION 6.1.21
 
Closing Fees, Expenses, etc.
SECTION 6.2
 
Credit Extensions
SECTION 6.2.1
 
Compliance with Warranties, No Default, etc.
SECTION 6.2.2
 
Credit Extension Request, etc.
SECTION 6.2.3
 
Satisfactory Legal Form
 
 
 

iii

--------------------------------------------------------------------------------


ARTICLE VII
REPRESENTATIONS AND WARRANTIES
SECTION 7.1
 
Organization, etc.
SECTION 7.2
 
Due Authorization, Non-Contravention, etc.
SECTION 7.3
 
Government Approval, Regulation, etc.
SECTION 7.4
 
Validity, etc.
SECTION 7.5
 
Financial Information
SECTION 7.6
 
No Material Adverse Change
SECTION 7.7
 
Litigation, Labor Controversies, etc.
SECTION 7.8
 
Subsidiaries
SECTION 7.9
 
Ownership of Properties
SECTION 7.10
 
Taxes
SECTION 7.11
 
Pension and Welfare Plans
SECTION 7.12
 
Environmental Warranties
SECTION 7.13
 
Accuracy of Information
SECTION 7.14
 
Regulations T, U and X
SECTION 7.15
 
Absence of Any Undisclosed Liabilities
SECTION 7.16
 
Issuance of Subordinated Debt Status of Obligations as Senior Indebtedness, etc.
SECTION 7.17
 
Limited Entities
SECTION 7.18
 
Collateral Documentation
SECTION 7.19
 
Foreign Subsidiary Guarantor Real Property
 
 
 

iv

--------------------------------------------------------------------------------


ARTICLE VIII
COVENANTS
SECTION 8.1
 
Affirmative Covenants
SECTION 8.1.1
 
Financial Information, Reports, Notices, etc.
SECTION 8.1.2
 
Maintenance of Existence; Compliance with Laws, etc.
SECTION 8.1.3
 
Maintenance of Properties
SECTION 8.1.4
 
Insurance
SECTION 8.1.5
 
Books and Records
SECTION 8.1.6
 
Environmental Law Covenant
SECTION 8.1.7
 
Use of Proceeds
SECTION 8.1.8
 
Future Guarantors, Security, etc.
SECTION 8.1.9
 
Rate Protection Agreements
SECTION 8.1.10
 
Provisions for Certain Subsidiaries
SECTION 8.1.11
 
Distributions
SECTION 8.2
 
Negative Covenants
SECTION 8.2.1
 
Business Activities
SECTION 8.2.2
 
Indebtedness
SECTION 8.2.3
 
Liens
SECTION 8.2.4
 
Financial Condition and Operations
SECTION 8.2.5
 
Investments
SECTION 8.2.6
 
Consolidated Acquisitions
SECTION 8.2.7
 
Restricted Payments
SECTION 8.2.8
 
Capital Expenditures
SECTION 8.2.9
 
No Prepayment of Subordinated Debt
SECTION 8.2.10
 
Issuance of Equity Interests
SECTION 8.2.11
 
Consolidation, Merger, etc.
SECTION 8.2.12
 
Permitted Dispositions
SECTION 8.2.13
 
Modification of Certain Agreements
SECTION 8.2.14
 
Transactions with Affiliates
SECTION 8.2.15
 
Restrictive Agreements, etc.
SECTION 8.2.16
 
Sale and Leaseback
SECTION 8.2.17
 
Foreign Subsidiaries
SECTION 8.2.18
 
Amendment of Organic Documents
SECTION 8.2.19
 
Fiscal Year
 
 
 

v

--------------------------------------------------------------------------------


SECTION 8.2.20
 
Limitations on Intercompany Loans and Transfers
SECTION 8.3
 
Additional Covenants regarding certain Spanish Collateral
SECTION 8.3.1
 
Foreign Subsidiary Pledge and Security Agreements
SECTION 8.3.2
 
Mortgages
SECTION 8.3.3
 
Opinions of Counsel
ARTICLE IX
EVENTS OF DEFAULT
SECTION 9.1
 
Listing of Events of Default
SECTION 9.1.1
 
Non-Payment of Obligations
SECTION 9.1.2
 
Breach of Warranty
SECTION 9.1.3
 
Non-Performance of Certain Covenants and Obligations
SECTION 9.1.4
 
Non-Performance of Other Covenants and Obligations
SECTION 9.1.5
 
Default on Other Indebtedness
SECTION 9.1.6
 
Judgments
SECTION 9.1.7
 
Pension Plans
SECTION 9.1.8
 
Change in Control
SECTION 9.1.9
 
Bankruptcy, Insolvency, etc.
SECTION 9.1.10
 
Impairment of Security, etc.
SECTION 9.1.11
 
Failure of Subordination
SECTION 9.1.12
 
Parent Total Debt to Parent Total Capitalization Ratio
SECTION 9.2
 
Action if Bankruptcy
SECTION 9.3
 
Action if Other Event of Default
ARTICLE X
THE ADMINISTRATIVE AGENT
SECTION 10.1
 
Actions
SECTION 10.2
 
Funding Reliance, etc.
SECTION 10.3
 
Exculpation
SECTION 10.4
 
Successor
SECTION 10.5
 
Credit Extensions by SunTrust
SECTION 10.6
 
Credit Decisions
SECTION 10.7
 
Copies, etc.
SECTION 10.8
 
Reliance by Administrative Agent
SECTION 10.9
 
Defaults
SECTION 10.10
 
Syndication Agent and Documentation Agent
 
 
 

vi

--------------------------------------------------------------------------------


ARTICLE XI
US BORROWER GUARANTY
SECTION 11.1
 
Guaranty
SECTION 11.2
 
Acceleration of Obligations Hereunder
SECTION 11.3
 
Obligations Hereunder Absolute, etc.
SECTION 11.4
 
Reinstatement, etc.
SECTION 11.5
 
Waiver, etc.
SECTION 11.6
 
Postponement of Subrogation
SECTION 11.7
 
Successors, Transferees and Assigns; Transfers of Notes, etc.
ARTICLE XII
MISCELLANEOUS PROVISIONS
SECTION 12.1
 
Waivers, Amendments, etc.
SECTION 12.2
 
Notices; Time
SECTION 12.3
 
Payment of Costs and Expenses
SECTION 12.4
 
Indemnification
SECTION 12.5
 
Survival
SECTION 12.6
 
Severability
SECTION 12.7
 
Headings
SECTION 12.8
 
Execution in Counterparts, Effectiveness, etc.
SECTION 12.9
 
Governing Law; Entire Agreement
SECTION 12.10
 
Successors and Assigns
SECTION 12.11
 
Other Transactions
SECTION 12.12
 
Forum Selection and Consent to Jurisdiction
SECTION 12.13
 
Waiver of Jury Trial
SECTION 12.14
 
Confidentiality
SECTION 12.15
 
No Novation
SCHEDULES AND EXHIBITS
SCHEDULE I
 
—    Disclosure Schedule
SCHEDULE II
 
—    Pricing Grid
SCHEDULE III
 
—    Notice Information; Percentages; LIBOR Offices
SCHEDULE IV
 
—    List of Additional Deeds of Mortgages
EXHIBIT A
 
—    Form of Revolving Note
EXHIBIT A1
 
—    Form of Swingline Note
EXHIBIT B
 
—    Form of Borrowing Request
 
 
 

vii

--------------------------------------------------------------------------------


EXHIBIT B1
 
—    Form of Notice of Swingline Borrowing
EXHIBIT C
 
—    Form of Issuance Request
EXHIBIT D
 
—    Form of Continuation/Conversion Notice
EXHIBIT E
 
—    Form of Compliance Certificate
EXHIBIT F
 
—    Form of Lender Assignment Agreement

viii

--------------------------------------------------------------------------------


SECOND AMENDED AND RESTATED CREDIT AGREEMENT


        THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
November 7, 2002, is among USP DOMESTIC HOLDINGS, INC., a Delaware corporation
(the "US Borrower"), USPE HOLDINGS LIMITED, a company incorporated in England
and Wales (the "UK Borrower", and together with the US Borrower, collectively
the "Borrowers" and each individually a "Borrower"), the various financial
institutions and other Persons from time to time parties hereto (the "Lenders"),
SUNTRUST BANK ("SunTrust"), as administrative agent (in such capacity, the
"Administrative Agent") for the Lenders, LEHMAN COMMERCIAL PAPER INC.
("Lehman"), as syndication agent (in such capacity, the "Syndication Agent") for
the Lenders, and CREDIT SUISSE FIRST BOSTON ("CSFB"), as documentation agent (in
such capacity, the "Documentation Agent") for the Lenders.


W I T N E S S E T H:


        WHEREAS, the US Borrower is a direct wholly-owned Subsidiary of United
Surgical Partners Holdings, Inc., a Delaware corporation ("Holdings"), the UK
Borrower is a direct wholly-owned Subsidiary of USP International
Holdings, Inc., a Delaware corporation ("USP International"), USP International
is a direct wholly-owned Subsidiary of Holdings and Holdings is a direct
wholly-owned Subsidiary of United Surgical Partners International, Inc., a
Delaware corporation ("Parent");

        WHEREAS, pursuant to the Credit Agreement, dated as of June 13, 2001 (as
amended, supplemented, amended and restated or otherwise modified prior to the
date hereof, the "Original Credit Agreement"), among the US Borrower, the
various financial institutions and other Persons parties thereto (the "Original
Lenders"), CSFB, as administrative agent thereunder, Lehman, as syndication
agent thereunder, and, Societe Generale, as documentation agent thereunder, the
Original Lenders were committed to make extensions of credit to the US Borrower
on the terms and conditions set forth therein and made loans (the "Original
Loans") to the US Borrower;

        WHEREAS, the Original Credit Agreement was amended and restated pursuant
to that certain Amended and Restated Credit Agreement, dated as of December 19,
2001, as amended by that certain First Amendment to Credit Agreement dated
May 8, 2002 (the Original Credit Agreement, as so amended, supplemented, amended
and restated or otherwise modified prior to the date hereof, collectively the
"Existing Credit Agreement"), among the Borrowers, the various financial
institutions and other Persons parties thereto (the "Existing Lenders"), CSFB,
as administrative agent thereunder, Lehman, as syndication agent thereunder, and
Societe Generale, as documentation agent thereunder, the Existing Lenders were
committed to make extensions of credit to the Borrowers on the terms and
conditions set forth therein and made loans (the "Existing Loans") to the
Borrowers;

        WHEREAS, Parent has recently issued shares of its common stock in a
public offering (the "2002 Follow-On Offering") for gross cash proceeds of
$53,130,000 (the "Gross Equity Proceeds") the proceeds of which has been or will
be applied to (a) payment of the outstanding Existing Loans, (b) general
corporate purposes of Parent and (c) Permitted Acquisitions and Investments (as
such terms are defined in this Agreement) permitted under the terms of this
Agreement;

        WHEREAS, in connection with the ongoing working capital and general
corporate needs of the Borrowers and their Consolidated Entities, the Borrowers
desire, among other things, to continue to obtain Loans under this Agreement and
to obtain Commitments to make Credit Extensions set forth herein (to include
availability for revolving loans and letters of credit);

        WHEREAS, the Borrowers have requested that the Existing Credit Agreement
be amended and restated in its entirety to become effective and binding on the
Borrowers pursuant to the terms of this Agreement, and the Lenders (including
both a portion of the Existing Lenders and certain new Lenders) have agreed
(subject to the terms of this Agreement) to amend and restate the Existing
Credit Agreement in its entirety to read as set forth in this Agreement, and it
has been agreed by the parties to the Existing Credit Agreement and by the
parties to this Agreement that (a) SunTrust shall be substituted as
Administrative Agent, (b) the commitments which the Existing Lenders have agreed

--------------------------------------------------------------------------------


to extend to the Borrowers under the Existing Credit Agreement shall be extended
or advanced to the Borrowers by certain of the Existing Lenders and certain new
Lenders upon the amended and restated terms and conditions contained in this
Agreement and (c) the Obligations outstanding under the Existing Credit
Agreement shall be governed by and deemed to be outstanding under the amended
and restated terms and conditions contained in this Agreement, with the intent
that the terms of this Agreement shall supersede the terms of the Existing
Credit Agreement (each of which shall hereafter have no further effect upon the
parties thereto, other than for accrued fees and expenses, and indemnification
provisions, accrued and owing under the terms of the Existing Credit Agreement
on or prior to the date hereof or arising (in the case of an indemnification)
under the terms of the Existing Credit Agreement); provided, that any Rate
Protection Agreements with any one or more Existing Lenders (or their respective
Affiliates) which are parties to this Agreement shall continue unamended and in
full force and effect; and

        WHEREAS, all Obligations are and shall continue to be secured by, among
other things, the Pledge Agreements and other Loan Documents and shall be
guaranteed pursuant to the Subsidiary Guaranty.

        NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
Existing Credit Agreement, and the Existing Credit Agreement is hereby amended
and restated in its entirety as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


        SECTION 1.1    Defined Terms.     The following terms (whether or not
underscored) when used in this Agreement, including its preamble and recitals,
shall, except where the context otherwise requires, have the following meanings
(such meanings to be equally applicable to the singular and plural forms
thereof):

        "2002 Follow-On Offering" is defined in the fourth recital.

        "Acquired Person EBITDAM" means, with respect to any Person acquired in
connection with a Permitted Acquisition, for the twelve month period prior to
the date of the consummation of such Permitted Acquisition, the sum of (a) the
net income of such Person, plus (b) to the extent deducted in determining such
net income, the sum of amounts attributable to (i) amortization, (ii) income tax
expense, (iii) interest expense, (iv) depreciation of assets and (v) management
fees, in each case determined in a manner substantially similar to the
determination of similar items in the definition of EBITDA herein.

        "Adjusted LIBO Rate" means, with respect to each Interest Period for a
LIBOR Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the LIBOR Reserve
Percentage. The Adjusted LIBO Rate for any Interest Period for LIBOR Loans will
be determined by the Administrative Agent on the basis of the LIBOR Reserve
Percentage in effect two Business Days before the first day of such Interest
Period.

        "Administrative Agent" is defined in the preamble and includes each
other Person appointed as the successor Administrative Agent pursuant to
Section 10.4.

        "Affiliate" of any Person means any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person. "Control" of a Person means the power, directly or indirectly, (a) to
vote 10% or more of the Equity Interests (on a fully diluted basis) of such
Person having ordinary voting power for the election of directors, managing
members or general partners (as applicable); or (b) to direct or cause the
direction of the management and policies of such Person (whether by contract or
otherwise).

2

--------------------------------------------------------------------------------


        "Affirmation and Acknowledgment" means the Affirmation and
Acknowledgment executed and delivered by an Authorized Officer of each Obligor
pursuant to the terms of this Agreement, in form and substance satisfactory to
the Administrative Agent.

        "Agents" means, collectively, the Administrative Agent, the Syndication
Agent and the Documentation Agent.

        "Agreement" means this Second Amended and Restated Credit Agreement,
which amends and restates the Existing Credit Agreement, which amended and
restated the Original Credit Agreement, as such may be further amended and/or
restated from time to time.

        "Applicable Margin" means the percentage designated in the "Pricing
Grid" attached hereto as Schedule II, such percentages being determined by
reference to Levels I-V based on the Borrowers' Total Funded Debt to EBITDA
Ratio as of the applicable determination date. The Applicable Margin shall
initially be set at Level V of the "Pricing Grid"; provided that upon delivery
to the Administrative Agent of Borrowers' financial statements for the Fiscal
Quarter ending December 31, 2002, the Applicable Margin shall be reset at the
appropriate Level based on the Borrowers' Total Funded Debt to EBITDA Ratio.
Thereafter, the Total Funded Debt to EBITDA Ratio used to compute the Applicable
Margin shall be the Total Funded Debt to EBITDA Ratio set forth in the
Compliance Certificate most recently delivered by the Borrowers to the
Administrative Agent pursuant to Section 8.1.1(d). Changes in the Applicable
Margin resulting from a change in the Total Funded Debt to EBITDA Ratio shall
become effective as of the second Business Day following the date that the
Administrative Agent receives a Compliance Certificate in accordance with
Section 8.1.1(d) hereof; provided that if the Borrowers shall fail to deliver a
Compliance Certificate within 45 days after the end of any Fiscal Quarter (or
within 90 days, in the case of the last Fiscal Quarter of the Fiscal Year), the
Applicable Margin from and including the 46th (or 91st, as the case may be) day
after the end of such Fiscal Quarter to but not including the date the Borrowers
deliver to the Administrative Agent a Compliance Certificate shall be set at
Level V of the "Pricing Grid".

        "Approved Fund" means any Person (other than a natural Person) that
(a) is or will be engaged in making, purchasing, holding or otherwise investing
in commercial loans and similar extensions of credit in the ordinary course of
its business and (b) is administered or managed by a Lender, an Affiliate of a
Lender or an entity or an Affiliate of an entity that administers or manages a
Lender.

        "Authorized Officer" means, relative to any Obligor, those of its
officers, general partners or managing members (as applicable) whose signatures
and incumbency shall have been certified to the Administrative Agent, the
Lenders and the Issuer pursuant to Section 6.1.1.

        "Base Rate" means, at any time, the higher of (i) the rate which
Administrative Agent announces from time to time as its prime lending rate, as
in effect from time to time, or (ii) the Federal Funds Rate, as in effect from
time to time, plus one-half of one percent (1/2%) per annum (any changes in such
rates to be effective as of the date of any change in such rate). The
Administrative Agent's prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
Administrative Agent may make commercial loans or other loans at rates of
interest at, above, or below the Administrative Agent's prime lending rate.

        "Base Rate Loan" means a Loan bearing interest at a fluctuating rate
determined by reference to the Base Rate.

        "Borrower" and "Borrowers" are defined in the preamble.

        "Borrowing" means the Loans of the same type and, in the case of LIBOR
Loans, having the same Interest Period, made by all Lenders required to make
such Loans on the same Business Day and pursuant to the same Borrowing Request
(or Notice of Swingline Borrowing, as applicable).

3

--------------------------------------------------------------------------------


        "Borrowing Request" means a Base Rate or LIBOR Loan request and
certificate duly executed by an Authorized Officer of the applicable Borrower,
substantially in the form of Exhibit B hereto.

        "Business Day" means (a) any day which is neither a Saturday or Sunday
nor a legal holiday on which banks are authorized or required to be closed in
Nashville, Tennessee or New York, New York, and (b) relative to the making,
continuing, prepaying or repaying of any LIBOR Loans, any day which is a
Business Day described in clause (a) above and which is also a day on which
dealings in Dollars are carried on in the London interbank eurodollar market.

        "Capital Expenditures" means, for any period, the aggregate amount of
(a) all expenditures of the Borrowers and their Consolidated Entities for fixed
or capital assets made during such period which, in accordance with GAAP, would
be classified as capital expenditures and (b) Capitalized Lease Liabilities
incurred by the Borrowers and their Consolidated Entities during such period.

        "Capitalized Lease Liabilities" means, with respect to any Person, all
monetary obligations of such Person under any leasing or similar arrangement
which have been (or, in accordance with GAAP, should be) classified as
capitalized leases, and for purposes of each Loan Document, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be terminated by the lessee without payment of a premium or
a penalty.

        "Cash Collateralize" means, with respect to a Letter of Credit, the
deposit of immediately available funds into a cash collateral account maintained
with (or on behalf of) the Administrative Agent on terms satisfactory to the
Administrative Agent in an amount equal to the Stated Amount of such Letter of
Credit.

        "Cash Equivalent Investment" means, at any time:

(a)any direct obligation of (or unconditionally guaranteed by) the United States
or a State thereof (or any agency or political subdivision thereof, to the
extent such obligations are supported by the full faith and credit of the United
States or a State thereof) maturing not more than one year after such time;

(b)commercial paper maturing not more than 270 days from the date of issue,
which is issued by

(i)a corporation (other than an Affiliate of any Obligor) organized under the
laws of any State of the United States or of the District of Columbia and rated
A-1 or higher by S&P or P-1 or higher by Moody's, or

(ii)any Lender (or its holding company);



(c)any certificate of deposit, time deposit or bankers acceptance, maturing not
more than one year after its date of issuance, which is issued by either

(i)any bank organized under the laws of the United States (or any State thereof)
and which has (x) a credit rating of A2 or higher from Moody's or A or higher
from S&P and (y) a combined capital and surplus greater than $500,000,000, or

(ii)any Lender; or



(d)any repurchase agreement having a term of 30 days or less entered into with
any Lender or any commercial banking institution satisfying the criteria set
forth in clause (c)(i) which

(i)is secured by a fully perfected security interest in any obligation of the
type described in clause (a), and

4

--------------------------------------------------------------------------------

(ii)has a market value at the time such repurchase agreement is entered into of
not less than 100% of the repurchase obligation of such commercial banking
institution thereunder.

        "Casualty Event" means the damage, destruction or condemnation, as the
case may be, of property of any Person or any of its Subsidiaries.

        "CERCLA" means the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended.

        "CERCLIS" means the Comprehensive Environmental Response Compensation
Liability Information System List.

        "Change in Control" means (a) the failure of Parent at any time to
directly own beneficially and of record on a fully diluted basis 100% of the
outstanding Equity Interests of Holdings, such Equity Interests to be held free
and clear of all Liens (other than Liens granted under a Loan Document); or
(b) the failure of Holdings at any time to directly or indirectly own
beneficially and of record on a fully diluted basis 100% of the outstanding
Equity Interests of the US Borrower and the UK Borrower, such Equity Interests
to be held free and clear of all Liens (other than Liens granted under a Loan
Document); or (c) any person or group (within the meaning of Sections 13(d) and
14(d) under the Exchange Act), shall become the ultimate "beneficial owner" (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of Equity Interests representing more than 35% of the Equity
Interests of Parent on a fully diluted basis; or (d) during any period of 24
consecutive months, individuals who at the beginning of such period constituted
the Board of Directors of Parent (together with any new directors whose election
to such Board or whose nomination for election by the stockholders of Parent was
approved by a vote of a majority of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of Parent then in office; or (e) the
occurrence of any "Change of Control" (or similar term) under (and as defined
in) any Sub Debt Document.

        "Closing Date" means November 7, 2002.

        "Code" means the Internal Revenue Code of 1986, and the regulations
thereunder, in each case as amended, reformed or otherwise modified from time to
time.

        "Collateral" is defined in Section 5.1.

        "Commitment" means, as the context may require, the Revolving Loan
Commitment, the Swingline Commitment, or the Letter of Credit Commitment.

        "Commitment Amount" means, as the context may require, the Aggregate
Revolving Loan Commitment, the Swingline Commitment or the Letter of Credit
Commitment Amount.

        "Commitment Termination Date" means the earliest of

(a)November 7, 2005;

(b)the date on which the Revolving Loan Commitment Amount is terminated in full
or reduced to zero pursuant to the terms of this Agreement; and

(c)the date on which any Commitment Termination Event occurs.

        Upon the occurrence of any event described in the preceding clauses
(b) or (c), the Commitments shall terminate automatically and without any
further action.

        "Commitment Termination Event" means

(a)the occurrence of any Event of Default with respect to the Borrowers
described in clauses (a) through (d) of Section 9.1.9; or

5

--------------------------------------------------------------------------------

(b)the occurrence and continuance of any other Event of Default and either

(i)the declaration of all or any portion of the Loans to be due and payable
pursuant to Section 9.3, or

(ii)the giving of notice by the Administrative Agent, acting at the direction,
or with the consent, of the Required Lenders, to the Borrowers that the
Commitments have been terminated.

        "Compliance Certificate" means a certificate duly completed and executed
by an Authorized Officer of the applicable Borrower, substantially in the form
of Exhibit E hereto, together with such changes thereto as the Administrative
Agent may from time to time request for the purpose of monitoring the Borrowers'
compliance with the financial covenants contained herein.

        "Confidential Information" means information relating to the Borrowers,
any of their Subsidiaries or any other Obligor obtained by any Secured Party
pursuant to or in connection with this Agreement, or otherwise from or on behalf
of the Borrowers or any of their Subsidiaries or Affiliates (to the extent
identified as Affiliates to the Administrative Agent and the Lenders) (including
any such information obtained by either the Administrative Agent or any Lender
in the course of any review of the books or records of the Borrowers or any
Subsidiary thereof as contemplated herein), but excluding information (a) that
was previously known to any Secured Party (other than through a previous lending
or other business relationship with the Borrowers or any of their Subsidiaries),
(b) that is or subsequently becomes generally publicly known through no
violation of this Agreement by any Secured Party or any Person acting therefor
or (c) that has been disclosed to any Secured Party from a third party not known
by such Secured Party to be under a duty of confidentiality with respect to such
Confidential Information.

        "Consolidated Entities" means each of the Borrowers' Subsidiaries (other
than Global Healthcare and its Subsidiaries) and each of the operating
partnerships, limited liability companies, joint ventures or similar entities in
which either of the Borrowers have, directly or indirectly (other than through
Global Healthcare and its Subsidiaries), invested, in each case which are
consolidated in the Borrowers' financial statements delivered pursuant to
Section 8.1.1 hereof.

        "Contingent Liability" means any agreement, undertaking or arrangement
by which any Person guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to, or otherwise to invest in, a
debtor in connection with such debtor's Indebtedness, or otherwise to assure a
creditor against loss) the Indebtedness of any other Person (other than by
endorsements of instruments in the course of collection), or guarantees the
payment of dividends or other distributions upon the Equity Interests of any
other Person. The amount of any Person's obligation under any Contingent
Liability shall (subject to any limitations set forth therein) be deemed to be
the outstanding principal amount of the debt, obligation or other liability
guaranteed thereby.

        "Continuation/Conversion Notice" means a notice of continuation or
conversion and certificate duly executed by an Authorized Officer of the
applicable Borrower, substantially in the form of Exhibit D hereto.

        "Controlled Group" means all members of a controlled group of
corporations and all members of a controlled group of trades or businesses
(whether or not incorporated) under common control which, together with the
Borrowers, are treated as a single employer under Section 414(b) or 414(c) of
the Code or Section 4001 of ERISA.

        "Copyright Security Agreement" means any copyright security agreement
executed and delivered by any Obligor, substantially in the form of Exhibit D to
any Pledge Agreement, as such may be amended and/or restated from time to time.

6

--------------------------------------------------------------------------------


        "Credit Extension" means, as the context may require, (a) the making of
a Loan by a Lender or (b) the issuance of any Letter of Credit, or the extension
of any Stated Expiry Date of any existing Letter of Credit, by the Issuer.

        "Debt Issuance" means unsecured Indebtedness of a Borrower or any
Consolidated Entity in the form of senior notes or other publicly or privately
placed Indebtedness but specifically excluding Subordinated Debt.

        "Default" means any Event of Default or any condition, occurrence or
event which, after notice or lapse of time or both, would constitute an Event of
Default.

        "Designated Senior Indebtedness" is defined in Section 7.16.

        "Disbursement" is defined in Section 2.6.2.

        "Disbursement Date" is defined in Section 2.6.2.

        "Disclosure Schedule" means the Disclosure Schedule attached hereto as
Schedule I, as it may be amended and/or restated from time to time by the
Borrowers with the written consent of the Required Lenders.

        "Disposition" (or similar words such as "Dispose") means any sale,
transfer, lease, contribution or other conveyance (including by way of merger)
of, or the granting of options, warrants or other rights to, any of the
Borrowers' or their Consolidated Entities' assets (including accounts receivable
and Equity Interests of Subsidiaries, but excluding cash) to any other Person
(other than to another Obligor) in a single transaction or series of
transactions.

        "Documentation Agent" is defined in the preamble.

        "Dollar" and the sign "$" mean lawful money of the United States.

        "EBIT" means for any applicable period, the sum of (a) Net Income, plus
(b) to the extent deducted in determining Net Income, the sum of amounts
attributable to (i) income tax expense and (ii) Interest Expense, plus
(c) Minority Interests; provided that EBIT shall be adjusted to give pro forma
effect to (x) Permitted Acquisitions made during such period (such adjustment to
be reasonably satisfactory to the Administrative Agent) as if such Permitted
Acquisitions had been made at the beginning of such period, and (y) Permitted
Dispositions during such period (such adjustment to be reasonably satisfactory
to the Administrative Agent) as if such Permitted Dispositions had been made at
the beginning of such period.

        "EBITDA" means for any applicable period, the sum of (a) Net Income,
plus (b) to the extent deducted in determining Net Income, the sum of amounts
attributable to (i) amortization, (ii) income tax expense, (iii) Interest
Expense and (iv) depreciation of assets; provided that EBITDA shall be adjusted
to give pro forma effect to (x) Permitted Acquisitions made during such period
(such adjustment to be reasonably satisfactory to the Administrative Agent) as
if such Permitted Acquisitions had been made at the beginning of such period,
and (y) Permitted Dispositions during such period (such adjustment to be
reasonably satisfactory to the Administrative Agent) as if such Permitted
Dispositions had been made at the beginning of such period.

        "Effective Date" means June 13, 2001, the date the Original Credit
Agreement originally became effective.

        "Eligible Assignee" means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund or (d) any other Person (other than a natural Person)
approved (in the case of this clause (d)) by the Administrative Agent, the
Issuer (but then only in the case of any assignment of the Revolving Loan
Commitment) and, unless (x) such Person is taking delivery of an assignment in
connection with

7

--------------------------------------------------------------------------------


physical settlement of a credit derivatives transaction or (y) an Event of
Default has occurred and is continuing, the Borrowers (each such approval not to
be unreasonably withheld or delayed).

        "Environmental Laws" means all applicable federal, state or local
statutes, laws, ordinances, codes, rules, regulations and guidelines (including
consent decrees and administrative orders) relating to public, health and safety
and protection of the environment.

        "Equity Interests" means, with respect to any Person, any and all
shares, partnership, joint venture or other interests, participations or other
equivalents (however designated, whether voting or non-voting) of such Person's
capital, whether now outstanding or issued after the Effective Date.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to Sections of ERISA also refer to any successor Sections thereto.

        "Escrow Agreement" means any Escrow Agreement executed and delivered by
a Lender, substantially in the form of Exhibit B to any Lender Assignment
Agreement, as such may be amended and/or restated from time to time.

        "Escrow Funds" is defined in the Escrow Agreement.

        "Event of Default" is defined in Section 9.1.

        "Excess Cash Flow" means for any Fiscal Year, (a) EBITDA for such Fiscal
Year less (b) the sum (for such Fiscal Year) of (i) Interest Expense actually
paid in cash by the Borrowers and their Consolidated Entities, (ii) principal
repayments, to the extent actually made, of Indebtedness by the Borrowers and
their Consolidated Entities (including voluntary and mandatory prepayments),
(iii) all income Taxes actually paid in cash by the Borrowers and their
Consolidated Entities, (iv) Capital Expenditures actually made by the Borrowers
and their Consolidated Entities in such Fiscal Year and (v) the increase, if
any, in current assets over current liabilities of the Borrowers and their
Consolidated Entities during such Fiscal Year, plus (c) the decrease, if any, of
current assets over current liabilities of the Borrowers and their Consolidated
Entities during such Fiscal Year, plus (d) extraordinary non-recurring, non-cash
charges acceptable to the Administrative Agent.

        "Excess Equity Proceeds" means the amount equal to Gross Equity Proceeds
less the sum of (i) the fees, commissions and other closing costs incurred in
connection with the 2002 Follow-On Offering plus (ii) the sums paid to reduce
the outstanding Existing Loans as required pursuant to Section 6.1.20 plus
(iii) the sums paid for any Permitted Acquisition completed between October 4,
2002 and the Closing Date plus (iv) the sums paid or otherwise pledged or
deposited for the extended reporting endorsement to be issued by American
Continental Insurance Company.

        "Exemption Certificate" is defined in clause (e) of Section 4.6.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended.

        "Existing Credit Agreement" is defined in the third recital.

        "Existing Lenders" is defined in the third recital.

        "Existing Letters of Credit" means the following: (a) that certain
Standby Letter of Credit bearing letter of credit number TS-07001832 issued by
CSFB on December 17, 2001 in the face amount of $517,140 for the benefit of Gaco
Sarasota, LLC and on the account of US Borrower; and (b) that certain Standby
Letter of Credit bearing letter of credit number TS-07001842 issued by CSFB on
December 28, 2001 in the face amount of $225,000 for the benefit of Arden
Westwood, LLC and on the account of US Borrower.

        "Existing Loans" is defined in the third recital.

8

--------------------------------------------------------------------------------


        "Federal Funds Rate" means, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day, or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

        "Fee Letter" means the confidential letter, dated August 14, 2002, from
the Administrative Agent to the Parent, as accepted by Parent on August 16,
2002.

        "Filing Statements" means all UCC financing statements (Form UCC-1) or
other similar financing statements and UCC termination statements (Form UCC-3)
required pursuant to the Loan Documents.

        "Fiscal Quarter" means a quarter ending on the last day of March, June,
September or December.

        "Fiscal Year" means any period of twelve consecutive calendar months
ending on December 31.

        "Fixed Charge Coverage Ratio" means as of the close of any Fiscal
Quarter, the ratio computed for the period consisting of such Fiscal Quarter and
each of the three immediately preceding Fiscal Quarters of (a) EBITDA (for all
such Fiscal Quarters) plus Minority Interests less Maintenance Capital
Expenditures made during such Fiscal Quarters to (b) the sum (for all such
Fiscal Quarters) of (i) Interest Expense, (ii) scheduled principal repayments of
Indebtedness made during such period, and (iii) all income Taxes actually paid
in cash by the Borrowers and their Consolidated Entities; provided that for
purposes of this calculation only, EBITDA will not be adjusted to give proforma
effect to Permitted Acquisitions made during such applicable Fiscal Quarters.

        "Foreign Subsidiary" means a Subsidiary that is not incorporated or
organized under the laws of the United States or a state thereof.

9

--------------------------------------------------------------------------------

        "Foreign Subsidiary Guarantor" means a wholly owned Foreign Subsidiary.

        "Foreign Subsidiary Guaranty" means the Foreign Subsidiary Guaranties,
each dated as of May 28, 2002, executed and delivered by an Authorized Officer
of each Foreign Subsidiary Guarantor pursuant to the terms of the Existing
Credit Agreement, as amended in accordance with the terms hereof, and such may
be further supplemented, amended and/or restated from time to time and all other
Foreign Subsidiary Guaranties delivered pursuant to the requirements of this
Agreement from time to time, as may be supplemented, amended and/or restated
from time to time.

        "Foreign Subsidiary Mortgages" means (i) that certain deed of mortgage
over industrial machinery granted by Clinica Sagrado Corazon, S.L. (Sociedad
Unipersonal), as mortgagor, and CSFB, Societe General Financial Corporation and
Lehman, as beneficiaries, on May 28, 2002, before the Spanish public notary
Mr. Andres de la Fuente O'Conner under number 612 of his official records, as
such may be amended and/or restated from time to time in connection with the
execution of this Credit Agreement or otherwise; (ii) that certain deed of
mortgage over industrial machinery granted by United Surgical Partners Instituto
Dexeus, S.A., as mortgagor, and CSFB, Societe General Financial Corporation and
Lehman, as beneficiaries, on May 28, 2002, before the Spanish public notary
Mr. Andres de la Fuente O'Conner under number 613 of his official records, as
such may be amended and/or restated from time to time in connection with the
execution of this Credit Agreement or otherwise; (iii) that certain deed of
mortgage over real estate assets granted by United Surgical Partners Madrid,
S.L., as mortgagor, and CSFB, Societe General Financial Corporation and Lehman,
as beneficiaries, on May 28, 2002, before the Spanish public notary Mr. Andres
de la Fuente O'Conner under number 614 of his official records, as such may be
amended and/or restated from time to time in connection with the execution of
this Credit Agreement or otherwise; (iv) that certain deed of mortgage over real
estate assets granted by Clinica Maternal Nuestra Senora de la Esperanza, S.A.
(Sociedad Unipersonal), as mortgagor, and CSFB, Societe General Financial
Corporation and Lehman, as beneficiaries, on May 28, 2002, before the Spanish
public notary Mr. Andres de la Fuente O'Conner under number 615 of his official
records, as such may be amended and/or restated from time to time in connection
with the execution of this Credit Agreement or otherwise; (v) the deeds of
mortgages over industrial machinery and over real estate assets for the property
described on, and to be granted by the Obligors listed on, Schedule IV; and
(vi) such other deeds of mortgage as may be executed in the future in connection
with the terms of this Agreement.

        "Foreign Subsidiary Pledge and Security Agreements" means (i) pledge
agreement executed by USP Europe, as pledgor, and CSFB, Societe General
Financial Corporation and Lehman, as pledgees, on May 28, 2002 before the
Spanish public notary Mr. Andres de la Fuente O'Conner whereby USP Europe
pledged its interest in the Spanish company Instituto Policlinico Santa Teresa,
S.A. (representing as of that date, 95.90% of its share capital) pursuant to the
terms of the Existing Credit Agreement, as such may be amended and/or restated
from time to time in connection with the execution of this Credit Agreement or
otherwise; (ii) pledge agreement executed by Clinica Sagrado Corazon, S.L., as
pledgor, and CSFB, Societe General Financial Corporation and Lehman, as
pledgees, on May 28, 2002 before the Spanish public notary Mr. Andres de la
Fuente O'Conner whereby Clinica Sagrado Corazon, S.L. pledged its interest in
the Spanish company Hospitalizacion y Servicios, S.A. (representing as of that
date, 87.37% of its share capital) pursuant to the terms of the Existing Credit
Agreement, as such may be amended and/or restated from time to time in
connection with the execution of this Credit Agreement or otherwise;
(iii) pledge agreement executed by United Surgical Partners Barcelona, S.L., as
pledgor, and CSFB, Societe General Financial Corporation and Lehman, as
pledgees, on May 28, 2002 before the Spanish public notary Mr. Andres de la
Fuente O'Conner whereby United Surgical Partners Barcelona, S.L. pledged its
interest in the Spanish company Instituto Dexeus, S.A. (representing as of that
date, 79.07% of its share capital) pursuant to the terms of the Existing Credit
Agreement, as such may be amended and/or restated from time to time in
connection with the execution of this Credit Agreement or otherwise; (iv) pledge
agreement executed by USP

10

--------------------------------------------------------------------------------


Europe, as pledgor, and CSFB, Societe General Financial Corporation and Lehman,
as pledgees, on May 28, 2002 before the Spanish public notary Mr. Andres de la
Fuente O'Conner whereby USP Europe pledged its interest in the Spanish company
United Surgical Partners Madrid, S.L. (representing as of that date, 93.25% of
its share capital) pursuant to the terms of the Existing Credit Agreement, as
such may be amended and/or restated from time to time in connection with the
execution of this Credit Agreement or otherwise; (v) pledge agreement executed
by USP Europe, as pledgor, and CSFB, Societe General Financial Corporation and
Lehman, as pledgees, on May 28, 2002 before the Spanish public notary Mr. Andres
de la Fuente O'Conner whereby USP Europe pledged its interest in the Spanish
company United Surgical Partners Dermoestetica, S.L. (representing as of that
date, 70.00% of its share capital) pursuant to the terms of the Existing Credit
Agreement, as such may be amended and/or restated from time to time in
connection with the execution of this Credit Agreement or otherwise; (vi) pledge
agreement executed by the UK Borrower, as pledgor, and CSFB, Societe General
Financial Corporation and Lehman, as pledgees, on June 6, 2002 before the
Spanish public notary Mr. Andres de la Fuente O'Conner whereby the UK Borrower
pledged its interest in USP Europe (representing as of that date, 100% of its
share capital) pursuant to the terms of the Existing Credit Agreement, as such
may be amended and/or restated from time to time in connection with the
execution of this Credit Agreement or otherwise; (vii) pledge agreement executed
by USP Europe, as pledgor, and CSFB, Societe General Financial Corporation and
Lehman, as pledgees, on May 28, 2002 before the Spanish public notary Mr. Andres
de la Fuente O'Conner whereby USP Europe pledged its interest in the Spanish
company Clinica Maternal Nuestra Senora de la Esperanza, S.A. (Sociedad
Unipersonal) (representing as of that date, 100% of its share capital) pursuant
to the terms of the Existing Credit Agreement, as such may be amended and/or
restated from time to time in connection with the execution of this Credit
Agreement or otherwise; (viii) pledge agreement executed by USP Europe, as
pledgor, and CSFB, Societe General Financial Corporation and Lehman, as
pledgees, on May 28, 2002 before the Spanish public notary Mr. Andres de la
Fuente O'Conner whereby USP Europe pledged its interest in the Spanish company
Clinica Sagrado Corazon, S.L. (Sociedad Unipersonal) (representing as of that
date, 100% of its share capital) pursuant to the terms of the Existing Credit
Agreement, as such may be amended and/or restated from time to time in
connection with the execution of this Credit Agreement or otherwise; and
(ix) pledge agreement executed by USP Europe, as pledgor, and CSFB, Societe
General Financial Corporation and Lehman, as pledgees, on May 28, 2002 before
the Spanish public notary Mr. Andres de la Fuente O'Conner whereby USP Europe
pledged its interest in the Spanish company United Surgical Partners Barcelona,
S.L. (representing as of that date, 100% of its share capital) pursuant to the
terms of the Existing Credit Agreement, as such may be amended and/or restated
from time to time in connection with the execution of this Credit Agreement or
otherwise; along with (x) such additional pledge agreements in connection with
the Foreign Subsidiaries which may be executed in the future in accordance with
the terms of this Agreement.

        "F.R.S. Board" means the Board of Governors of the Federal Reserve
System or any successor thereto.

        "GAAP" is defined in Section 1.4.

        "Global Healthcare" means Global Healthcare Partners Ltd. (UK), a
company incorporated in England and Wales.

        "Governmental Authority" means the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other Person exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

        "Gross Equity Proceeds" is defined in the fourth recital.

11

--------------------------------------------------------------------------------


        "Hazardous Material" means (a) any "hazardous substance", as defined by
CERCLA, (b) any "hazardous waste", as defined by the Resource Conservation and
Recovery Act, as amended, or (c) any pollutant or contaminant or hazardous,
dangerous or toxic chemical, material or substance (including any petroleum
product) within the meaning of any other applicable federal, state or local law,
regulation, ordinance or requirement (including consent decrees and
administrative orders) relating to or imposing liability or standards of conduct
concerning any hazardous, toxic or dangerous waste, substance or material, all
as amended.

        "Hedging Obligations" means, with respect to any Person, all liabilities
of such Person under currency exchange agreements, interest rate swap
agreements, interest rate cap agreements and interest rate collar agreements,
and all other agreements or arrangements designed to protect such Person against
fluctuations in interest rates or currency exchange rates.

        "herein", "hereof", "hereto", "hereunder" and similar terms contained in
any Loan Document refer to such Loan Document as a whole and not to any
particular Section, paragraph or provision of such Loan Document.

        "Holdings" is defined in the first recital.

        "Holdings Notes" means the 10% Senior Subordinated Notes due 2011 in the
aggregate principal amount of $150,000,000 issued by Holdings and governed by
the terms of the Holdings Notes Indenture.

        "Holdings Guaranty and Pledge Agreement" means the Holdings Guaranty and
Pledge Agreement, dated as of June 13, 2001, executed and delivered by an
Authorized Officer of Holdings pursuant to the terms of the Original Credit
Agreement, as amended in accordance with the terms hereof, and as such may be
further supplemented, amended and/or restated from time to time.

        "Holdings Notes Guaranties" means the subordinated guaranties made by
the Borrowers and their Subsidiaries with respect to the Holdings Notes pursuant
to the Holdings Notes Indenture.

        "Holdings Notes Indenture" means the Indenture, dated as of December 19,
2001, entered into among Holdings, the guarantors from time to time parties
thereto and U.S. Trust Company of Texas, N.A., as trustee, as amended,
supplemented, amended and restated or otherwise modified from time to time.

        "Hospital Joint Venture Entity" is defined in Section 8.1.10.

        "Impermissible Qualification" means any qualification or exception to
the opinion or certification of any independent public accountant as to any
financial statement of either Borrower (a) which is of a "going concern" or
similar nature, (b) which relates to the limited scope of examination of matters
relevant to such financial statement, or (c) which relates to the treatment or
classification of any item in such financial statement and which, as a condition
to its removal, would require an adjustment to such item the effect of which
would be to cause such Borrower to be in Default.

        "including" and "include" means including without limiting the
generality of any description preceding such term, and, for purposes of each
Loan Document, the parties hereto agree that the rule of ejusdem generis shall
not be applicable to limit a general statement, which is followed by or
referable to an enumeration of specific matters, to matters similar to the
matters specifically mentioned.

        "Indebtedness" of any Person means:

(a)all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments;

12

--------------------------------------------------------------------------------

(b)all obligations, contingent or otherwise, relative to the face amount of all
letters of credit, whether or not drawn, bank guarantees, banker's acceptances
and similar instruments issued for the account of such Person;

(c)all obligations of such Person under any conditional sale or other title
retention agreement(s) relating to property acquired by such Person;

(d)all Capitalized Lease Liabilities of such Person;

(e)all other items which, in accordance with GAAP, would be included as
liabilities on the balance sheet of such Person as of the date at which
Indebtedness is to be determined;

(f)net Hedging Obligations of such Person;

(g)whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services after receipt or performance thereof (excluding trade accounts payable
in the ordinary course of business which are not overdue for a period of more
than 90 days or, if overdue for more than 90 days, as to which a good faith
dispute exists and adequate reserves in conformity with GAAP have been
established on the books of such Person), and indebtedness secured by (or for
which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) a Lien on property owned or being acquired by such
Person (including indebtedness arising under conditional sales or other title
retention agreements, but excluding earn-outs or other contingent purchase price
adjustments in connection with acquisitions to the extent not yet determined),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(h)off-balance sheet liabilities retained in connection with asset
securitization programs, Synthetic Leases, sale and leaseback transactions or
other similar obligations arising with respect to any other transaction which is
the functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person and its
Subsidiaries;

(i)all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any Equity Interest of such Person;
provided that if such obligation to purchase, redeem or otherwise acquire an
Equity Interest is contingent upon the occurrence of an event (such as a change
in law, or death or divorce of another Person, etc.) other than the passage of
time or any event within the control of such Person, such obligation will not be
deemed "Indebtedness" for purposes of this definition until such event occurs;
and

(j)all Contingent Liabilities of such Person in respect of any of the foregoing.

        The Indebtedness of any Person shall include the Indebtedness of any
other Person (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person's ownership interest in or other relationship with such Person, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

        "Indemnified Liabilities" is defined in Section 12.4.

        "Indemnified Parties" is defined in Section 12.4.

        "Interest Coverage Ratio" means, as of the last day of any Fiscal
Quarter, the ratio computed for the period consisting of such Fiscal Quarter and
each of the three immediately preceding Fiscal Quarters of (a) EBIT (for all
such Fiscal Quarters) to (b) the sum (for all such Fiscal Quarters) of Interest
Expense; provided that for purposes of this calculation only, EBIT will not be
adjusted to give proforma effect to Permitted Acquisitions made during such
applicable Fiscal Quarters.

13

--------------------------------------------------------------------------------


        "Interest Expense" means, for the Borrowers and their Consolidated
Entities for any period, the sum of (a) total interest expense (both accrued and
paid), including without limitation the interest component of any payments in
respect of Capitalized Lease Liabilities or expensed during such period (whether
or not actually paid during such period) plus (b) the net amount payable (or
minus the net amount receivable) under Hedging Obligations during such period
(whether or not actually paid or received during such period).

        "Interest Period" means

(a)with respect to LIBOR Loans, the period of 1, 2, 3 or 6 months selected by
the applicable Borrower pursuant to the terms of the Revolving Notes, if any,
and this Agreement and subject to customary adjustments in duration; provided
that

(i)such Borrower shall not be permitted to select Interest Periods to be in
effect at any one time which have expiration dates occurring on more than six
different dates;

(ii)if such Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next following Business Day (unless
such next following Business Day is the first Business Day of a calendar month,
in which case such Interest Period shall end on the Business Day next preceding
such numerically corresponding day);

(iii)Borrowers may not select a six (6) month Interest Period without the
consent of Administrative Agent, such consent being provided at Administrative
Agent's sole and absolute discretion; and

(iv)no Interest Period for any Loan may end later than the Stated Maturity Date
for such Loan.



(b)with respect to a Swingline Loan, a period of such duration not to exceed ten
(10) days, as the applicable Borrower may request and the Swingline Lender may
agree in accordance with the terms hereof.

        "Investment" means, relative to any Person, (a) any loan, advance or
extension of credit made by such Person to any other Person, including the
purchase by such Person of any bonds, notes, debentures or other debt securities
of any other Person, (b) Contingent Liabilities in favor of any other Person,
and (c) any Equity Interests held by such Person in any other Person. The amount
of any Investment shall be the original principal or capital amount thereof less
all returns of principal or equity thereon and shall, if made by the transfer or
exchange of property other than cash, be deemed to have been made in an original
principal or capital amount equal to the fair market value of such property at
the time of such Investment.

        "ISP Rules" is defined in Section 12.9.

        "Issuance Request" means a Letter of Credit request and certificate duly
executed by an Authorized Officer of the applicable Borrower, substantially in
the form of Exhibit C hereto.

        "Issuer" means SunTrust in its capacity as Issuer of the Letters of
Credit.

        "Lender Assignment Agreement" means an assignment agreement,
substantially in the form of Exhibit F attached hereto.

        "Lenders" is defined in the preamble.

        "Lender's Environmental Liability" means any and all losses,
liabilities, obligations, penalties, claims, litigation, demands, defenses,
costs, judgments, suits, proceedings, damages (including consequential damages),
disbursements or expenses of any kind or nature whatsoever (including reasonable
attorneys' fees at trial and appellate levels and experts' fees and
disbursements and expenses incurred in

14

--------------------------------------------------------------------------------


investigating, defending against or prosecuting any litigation, claim or
proceeding) which may at any time be imposed upon, incurred by or asserted or
awarded against the Administrative Agent, any Lender or the Issuer, or any of
such Person's Affiliates, shareholders, directors, officers, employees, and
agents in connection with or arising from:

(a)any Hazardous Material on, in, under or affecting all or any portion of any
property of the Borrowers or any of their Consolidated Entities, the groundwater
thereunder, or any surrounding areas thereof to the extent caused by Releases
from the Borrowers' or any of their Consolidated Entities' or any of their
respective predecessors' properties;

(b)any misrepresentation, inaccuracy or breach of any warranty, contained or
referred to in Section 7.12;

(c)any violation or claim of violation by the Borrowers or any of their
Consolidated Entities of any Environmental Laws; or

(d)the imposition of any lien for damages caused by or the recovery of any costs
for the cleanup, release or threatened release of Hazardous Material by the
Borrowers or any of their Consolidated Entities, or in connection with any
property owned or formerly owned by the Borrowers or any of their Consolidated
Entities.

        "Letter of Credit" is defined in Section 2.1.2.

        "Letter of Credit Commitment" means the Issuer's obligation to issue
Letters of Credit pursuant to Section 2.1.2.

        "Letter of Credit Commitment Amount" means, on any date, a maximum
amount of $25,000,000, as such amount may be permanently reduced from time to
time pursuant to Section 2.2.

        "Letter of Credit Outstandings" means, on any date, and with respect to
each Borrower, an amount equal to the sum of (a) the then aggregate amount which
is undrawn and available under all issued and outstanding Letters of Credit, and
(b) the then aggregate amount of all unpaid and outstanding Reimbursement
Obligations.

        "LIBOR" means, relative to any Interest Period, the rate of interest
equal to the average of the rates per annum at which Dollar deposits in
immediately available funds are offered to the Administrative Agent's LIBOR
Office in the London interbank market as at or about 11:00 a.m. London, England
time, two Business Days prior to the beginning of such Interest Period for
delivery on the first day of such Interest Period, and in an amount
approximately equal to the amount of the Administrative Agent's LIBOR Loan and
for a period approximately equal to such Interest Period.

        "LIBOR Loan" means a Loan bearing interest, at all times during an
Interest Period applicable to such Loan, at a rate of interest determined by
reference to the Adjusted LIBO Rate.

        "LIBOR Office" means the office of a Lender and the Administrative Agent
designated as its "LIBOR Office" on Schedule III attached hereto or in a Lender
Assignment Agreement, or such other office designated from time to time by
notice from such Lender to the Borrowers and the Administrative Agent, whether
or not outside the United States, which shall be making or maintaining the LIBOR
Loans of such Lender.

        "LIBOR Reserve Percentage" means the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as "eurocurrency liabilities" under
Regulation D). LIBOR Loans shall be deemed to constitute eurocurrency funding
and

15

--------------------------------------------------------------------------------


to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D. The LIBOR Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

        "Lien" means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property, or other priority or preferential
arrangement of any kind or nature whatsoever, to secure payment of a debt or
performance of an obligation.

        "Limited Entities" means those Consolidated Entities and
Non-Consolidated Entities that, due to restrictions contained in their Organic
Documents or in agreements to which they are a party, are unable to provide a
guaranty of the Obligations or place a Lien on their assets and in which the
Secured Parties are unable to obtain a pledge of their Equity Interests.

        "Loan" is defined in clause (a) of Section 2.1.1. All references to the
term "Loan" or "Loans" herein shall include both Revolving Loans and Swingline
Loans.

        "Loan Documents" means, collectively, this Agreement, the Revolving
Notes, if any, the Swingline Note, the Letters of Credit, each Rate Protection
Agreement, the Fee Letter, the US Subsidiary Guaranty, the Foreign Subsidiary
Guaranty, each Pledge Agreement, each Copyright Security Agreement, each Patent
Security Agreement, each Trademark Security Agreement, each Mortgage, each other
agreement pursuant to which the Administrative Agent is granted a Lien to secure
the Obligations and each other agreement, certificate, document or instrument
delivered in connection with any Loan Document, whether or not specifically
mentioned herein or therein, all as amended and/or restated from time to time.

        "Maintenance Capital Expenditures" means any Capital Expenditures made
with respect to the maintenance of existing assets.

        "Material Adverse Effect" means a material adverse effect on (a) the
business, condition (financial or otherwise), operations, performance,
properties or prospects of the Borrowers or the Borrowers and their Consolidated
Entities taken as a whole, (b) the rights and remedies of any Secured Party
under any Loan Document or (c) the ability of any Obligor to perform its
Obligations under any Loan Document.

        "Maximum Assignments" is defined in Section 12.3.

        "Maximum Assignment Costs" is defined in Section 12.3.

        "Maximum UK Availability" is defined in clause (d) of Section 2.1.1.

        "Minority Interests" means, with respect to the Consolidated Entities,
the Equity Interests held by Persons other than US Borrower, the UK Borrower or
Subsidiary Guarantors, as reflected in the financial statements of the
applicable Borrower in accordance with GAAP.

        "Moody's" means Moody's Investors Service, Inc.

        "Mortgage" means a mortgage, deed of trust or agreement executed and
delivered by any Obligor in favor of the Secured Parties or in favor of the
Administrative Agent for the benefit of the Secured Parties pursuant to the
requirements of this Agreement, in form and substance satisfactory to the
Administrative Agent, under which a Lien is granted on the real property and
fixtures described therein, in each case as amended and/or restated from time to
time.

        "Net Casualty Proceeds" means, with respect to any Casualty Event, the
amount of any insurance proceeds, or condemnation awards received by the
Borrowers or any of their Consolidated Entities, or by Parent or Holdings, in
connection with such Casualty Event in excess of $500,000, individually or in

16

--------------------------------------------------------------------------------


the aggregate over the course of a Fiscal Year (net of all reasonable and
customary collection expenses thereof), but excluding any proceeds or awards
required to be paid to a creditor (other than the Lenders) which holds a first
priority Lien permitted by Section 8.2.3 on the property which is the subject of
such Casualty Event.

        "Net Debt Issuance Proceeds" means with respect to any Debt Issuance
(whether pursuant to clause (i) of Section 8.2.2 or otherwise), the excess of
(a) the gross cash proceeds received by the applicable Borrower or any of its
Consolidated Entities, or by Parent or Holdings, from such Debt Issuance, over
(b) all reasonable and customary legal brokerage and commitment fees and
expenses incurred in connection with such Debt Issuance.

        "Net Disposition Proceeds" means, with respect to any Disposition
(whether pursuant to clause (d) of Section 8.2.12 or otherwise), the excess of
(a) the gross cash proceeds received by the applicable Borrower or any of its
Consolidated Entities, or by Parent or Holdings, from such Disposition and any
cash payment received in respect of promissory notes or other non-cash
consideration delivered to such party in respect thereof, over (b) the sum of
(i) all reasonable and customary legal, investment banking, brokerage and
accounting fees and expenses incurred in connection with such Disposition,
(ii) all Taxes actually paid or estimated by such party to be payable in cash
within the next 12 months in connection with such Disposition, (iii) payments
made by such party to retire Indebtedness (other than the Credit Extensions)
where payment of such Indebtedness is required in connection with such
Disposition and (iv) amounts attributable to Minority Interests; provided that
if the amount of any estimated Taxes pursuant to clause (ii) exceeds the amount
of Taxes actually required to be paid in cash in respect of such Disposition,
the aggregate amount of such excess shall constitute Net Disposition Proceeds.

        "Net Equity Proceeds" means, with respect to the sale or issuance by
Parent, Holdings or either Borrower to any Person of any Equity Interests,
warrants or options or the exercise of any such warrants or options, the excess
of (a) the gross cash proceeds received by such Person from such sale, exercise
or issuance, over (b) all reasonable and customary underwriting commissions and
legal, investment banking, brokerage and accounting and other professional fees,
sales commissions and disbursements actually incurred in connection with such
sale or issuance which have not been paid to Affiliates of the applicable
Borrower in connection therewith.

        "Net Income" means, for any period, the aggregate of all amounts
(exclusive of all amounts in respect of any extraordinary gains but including
extraordinary losses) which would be included as net income on the consolidated
financial statements of the Borrowers and their Consolidated Entities for such
period.

        "Non-Consolidated Entities" means each of the operating partnerships,
limited liability companies, joint ventures or similar entities in which the
Borrowers have, directly or indirectly, invested, other than the Consolidated
Entities.

        "Non-Excluded Taxes" means any Taxes other than net income and franchise
taxes imposed with respect to any Secured Party by any Governmental Authority
under the laws of which such Secured Party is organized or in which it maintains
its applicable lending office.

        "Non-U.S. Lender" means a Lender that is not a "United States person",
as defined under Section 7701(a)(30) of the Code.

        "Notice of Default" is defined in Section 10.9.

        "Notice of Swingline Borrowing" is defined in Section 2.3.2(a).

        "Obligations" means all obligations (monetary or otherwise, whether
absolute or contingent, matured or unmatured) of the Borrowers and each other
Obligor arising under or in connection with a Loan Document, including
Reimbursement Obligations and the principal of and premium, if any, and

17

--------------------------------------------------------------------------------


interest (including interest accruing during the pendency of any proceeding of
the type described in Section 9.1.9, whether or not allowed in such proceeding)
on the Loans.

        "Obligor" means, as the context may require, the Borrowers and each
other Person (other than a Secured Party) obligated under any Loan Document.

        "Operating Entities" means the operating partnerships, limited liability
companies, joint ventures or similar entities in which either of the Borrowers
have, directly or indirectly, invested and which actively engage in business
(other than solely in investment and management activities).

        "Original Credit Agreement" is defined in the second recital.

        "Original Lenders" is defined in the second recital.

        "Original Loans" is defined in the second recital.

        "Organic Document" means, relative to any Obligor, as applicable, its
certificate of incorporation, by-laws, regulations, certificate of partnership,
partnership agreement, certificate of formation, limited liability company
agreement, operating agreement and all shareholder agreements, voting trusts and
similar arrangements applicable to any of such Obligor's partnership interests,
limited liability company interests or authorized shares of Equity Interests.

        "Other Indebtedness" means, at any time, Total Funded Debt less the sum
of (i) Subordinated Debt plus (ii) all amounts outstanding under all Revolving
Notes and the Swingline Note.

        "Other Taxes" means any and all stamp, documentary or similar Taxes, or
any other excise or property Taxes or similar levies that arise on account of
any payment made or required to be made under any Loan Document or from the
execution, delivery, registration, recording or enforcement of any Loan
Document.

        "Parent" is defined in the first recital.

        "Parent Guaranty and Pledge Agreement" means the Parent Guaranty and
Pledge Agreement, dated as of June 13, 2001, executed and delivered by an
Authorized Officer of Parent pursuant to the terms of the Original Credit
Agreement, as amended in accordance with the terms of this Agreement, and as
such may be further amended and/or restated from time to time.

        "Parent Total Capitalization" means, at any time, the sum of (a) the sum
of all amounts (without duplication) which, in accordance with GAAP, would be
included in Parent's stockholders' equity (excluding unrealized gains or losses
recorded pursuant to FAS 115) as required to be reported in Parent's then most
recent consolidated balance sheet, and (b) Parent Total Debt.

        "Parent Total Debt" means, on any date, the outstanding principal amount
of all Indebtedness of Parent and its Subsidiaries of the type referred to in
clauses (a), (b), (d) and (h) in each case of the definition of "Indebtedness",
along with any Contingent Liability in respect of any of the foregoing.

18

--------------------------------------------------------------------------------




        "Parent Total Debt to Parent Total Capitalization Ratio" means, as of
the last day of any Fiscal Quarter, the ratio of (a) Parent Total Debt
outstanding on such day to (b) Parent Total Capitalization on such day.

        "Participant" is defined in clause (d) of Section 12.10.

        "Patent Security Agreement" means any patent security agreement executed
and delivered by any Obligor, substantially in the form of Exhibit B to any
Pledge Agreement, as such may be amended and/or restated from time to time.

        "PBGC" means the Pension Benefit Guaranty Corporation and any Person
succeeding to any or all of its functions under ERISA.

        "Pension Plan" means a "pension plan", as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA), and to which
either Borrower or any corporation, trade or business that is, along with such
Borrower, a member of a Controlled Group, may have liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.

        "Percentage" means, relative to any Lender, the applicable percentage
relating to Loans set forth opposite its name on Schedule III hereto under the
Percentage column, or set forth in a Lender Assignment Agreement, as such
percentage may be adjusted from time to time pursuant to Lender Assignment
Agreements executed by such Lender and its assignee Lender and delivered
pursuant to Section 12.10. A Lender shall not have any Revolving Loan Commitment
if its Percentage is zero.

        "Permitted Acquisition" means an acquisition (whether pursuant to an
acquisition of Equity Interests, assets or otherwise) by either Borrower or any
Consolidated Entity from any Person of a business (or an increase of an existing
Equity Interest therein) in which the following conditions are satisfied:

(a)immediately before and after giving effect to such acquisition, no Default
shall have occurred and be continuing or would result therefrom; and

(b)such Borrower shall have delivered to the Administrative Agent a Compliance
Certificate for the period of four full Fiscal Quarters immediately preceding
such acquisition (prepared in good faith and in a manner and using such
methodology which is consistent with the most recent financial statements
delivered pursuant to Section 8.1.1) giving pro forma effect to the consummation
of such acquisition and evidencing compliance with the covenants set forth in
Section 8.2.4; provided that, for purposes of calculating compliance with the
Fixed Charge Coverage Ratio, (i) if the amount of Maintenance Capital
Expenditures (as applied to the business being acquired) made for such four full
Fiscal Quarters is not ascertainable, the amount of depreciation of assets
applicable to such business for such four full Fiscal Quarters shall be
substituted in replacement thereof, and (ii) if the amount of scheduled
principal repayments of Indebtedness (as applied to the business being acquired)
made during such four full Fiscal Quarters is not ascertainable, the amount of
scheduled principal repayments of Indebtedness applicable to such business, if
any, for the four full Fiscal Quarters following such acquisition shall be
substituted in replacement thereof; and

(c)the acquisition has not been opposed by the board of directors (or equivalent
governing body) or management of the acquired company.

        "Permitted Debt Issuance" means that certain Debt Issuance permitted in
accordance with Section 8.2.2(i).

19

--------------------------------------------------------------------------------


        "Permitted Dispositions" means those certain Dispositions permitted in
accordance with Section 8.2.12 hereof.

        "Permitted Foreign Investment" means an Investment by the Borrowers in
Foreign Subsidiaries of Holdings located in Western Europe in which the
following conditions are satisfied:

(a)immediately before and after giving effect to such Investment, no Default
shall have occurred and be continuing or would result therefrom; and

(b)such Borrower shall have delivered to the Administrative Agent a Compliance
Certificate for the period of four full Fiscal Quarters immediately preceding
such Investment (prepared in good faith and in a manner and using such
methodology which is consistent with the most recent financial statements
delivered pursuant to Section 8.1.1) giving pro forma effect to the consummation
of such Investment and evidencing compliance with the covenants set forth in
Section 8.2.4.

        "Person" means any natural person, corporation, limited liability
company, partnership, joint venture, association, trust or unincorporated
organization, Governmental Authority or any other legal entity, whether acting
in an individual, fiduciary or other capacity.

        "Pledge Agreement" means, as the context may require, the Parent
Guaranty and Pledge Agreement, the Holdings Guaranty and Pledge Agreement, the
USP International Guaranty and Pledge Agreement, the USP Europe Guaranty and
Pledge Agreement, the US Borrower Pledge and Security Agreement, the UK Borrower
Pledge and Security Agreement, the US Subsidiary Pledge and Security Agreement
or the Foreign Subsidiary Pledge and Security Agreements.

        "Pledged Subsidiary" means a Subsidiary in respect of which the
Administrative Agent has been granted a security interest in or a pledge of
(i) any of the Equity Interests of such Subsidiary or (ii) any intercompany
notes of such Subsidiary owing to either Borrower or another Subsidiary.

        "Power of Attorney" means any Power of Attorney executed and delivered
by a Lender along with the related apostille, substantially in the form of
Exhibit A to any Lender Assignment Agreement, as such may be assigned from time
to time.

        "Prior Investments" is defined in Section 8.2.5(e).

        "Qualified Entity" means (i) each Consolidated Entity and (ii) each
Operating Entity which is a Non-Consolidated Entity (other than Global
Healthcare and its Subsidiaries).

        "Quarterly Payment Date" means the last day of March, June, September
and December, or, if any such day is not a Business Day, the next succeeding
Business Day.

        "Rate Protection Agreement" means, collectively, any Hedging Obligations
entered into by the applicable Borrower or any of its Consolidated Entities
under which the counterparty of such agreement is (or at the time such agreement
was entered into, was) a Lender or an Affiliate of a Lender.

        "Register" is defined in clause (b) of Section 2.7.

        "Reimbursement Obligation" is defined in Section 2.6.3.

        "Release" means a "release", as such term is defined in CERCLA.

        "Required Lenders" means Lenders holding at least 51% of the Total
Exposure Amount but in no event less than a majority of the Lenders (based on
number of Lenders then currently holding Commitments).

        "Resource Conservation and Recovery Act" means the Resource Conservation
and Recovery Act, 42 U.S.C. Section 6901, et seq., as amended.

20

--------------------------------------------------------------------------------


        "Restricted Payment" means the declaration or payment of any dividend
(other than dividends payable solely in Equity Interests of either Borrower or
any Consolidated Entity) on, or the making of any payment or distribution on
account of, or setting apart assets for a sinking or other analogous fund for,
the purchase, redemption, defeasance, retirement or other acquisition of any
class of Equity Interests of either Borrower or any Consolidated Entity, or any
warrants or options to purchase any such Equity Interests, whether now or
hereafter outstanding, or the making of any other distribution in respect
thereof, either directly or indirectly, whether in cash or property, obligations
of either Borrower or any Consolidated Entity or otherwise.

        "Revolving Loan Commitment" means, with respect to each Lender, the
obligation of such Lender to make Revolving Loans to the Borrowers and to
participate in Letters of Credit and Swingline Loans in an aggregate principal
amount not exceeding the amount set forth with respect to such Lender on
Schedule III attached hereto, or in the case of a Person becoming a Lender after
the Closing Date, the amount of the assigned "Revolving Loan Commitment" as
provided in the applicable Assignment Agreement executed by such Person as an
assignee, as the same may be changed pursuant to terms hereof.

        "Revolving Loan Commitment Amount" means, on any date, $115,000,000, as
such amount may be reduced from time to time pursuant to Section 2.2.

        "Revolving Loans" is defined in Section 2.1.1.

        "Revolving Notes" means a promissory note of either Borrower payable to
any Lender, substantially in the form of Exhibit A hereto (as such promissory
note may be amended, endorsed or otherwise modified from time to time),
evidencing the aggregate Indebtedness of such Borrower to such Lender, and also
means all other promissory notes accepted from time to time in substitution
therefor or renewal thereof.

        "S&P" means Standard & Poor's Rating Services, a division of
McGraw-Hill, Inc.

        "SEC" means the Securities and Exchange Commission.

        "Secured Parties" means, collectively, the Lenders, the Issuer, the
Administrative Agent, each counterparty to a Rate Protection Agreement that is
(or at the time such Rate Protection Agreement was entered into, was) a Lender
or an Affiliate thereof and, in each case, each of their respective successors,
transferees and assigns.

        "Senior Funded Debt" means, at any time, Total Funded Debt minus the
aggregate principal amount of all Subordinated Debt.

        "Senior Funded Debt to EBITDA Ratio" means that ratio of Borrowers'
Senior Funded Debt to EBITDA, calculated on a rolling four quarter basis and
measured on the last day of each Fiscal Quarter as required in accordance with
the terms of this Agreement.

        "Stated Amount" means, on any date and with respect to a particular
Letter of Credit, the total amount then available to be drawn under such Letter
of Credit.

        "Stated Expiry Date" is defined in Section 2.6.

        "Stated Maturity Date" means November 7, 2005.

        "Sub Debt Documents" means any loan agreements, indentures, note
purchase agreements, promissory notes, guarantees, and other instruments and
agreements evidencing the terms of Subordinated Debt, as amended, supplemented,
amended and restated or otherwise modified in accordance with Section 8.2.13.

        "Subject Subsidiary" is defined in Section 8.1.10.

21

--------------------------------------------------------------------------------


        "Subject US Subsidiary Guarantors" is defined in Section 8.1.10.

        "Subordinated Debt" means the Subordinated Intercompany Notes, the
Holdings Notes Guaranties and any other Indebtedness of the Borrowers or their
Consolidated Entities (a) that is expressly subordinated to the Obligations and
other obligations arising under the Loan Documents on terms reasonably
satisfactory to the Administrative Agent, (b) that matures by its terms no
earlier than six months after the Stated Maturity Date then in effect with no
scheduled principal payments permitted prior to such maturity, and (c) that is
evidenced by an indenture or other similar agreement that is in a form
satisfactory to the Administrative Agent.

        "Subordinated Intercompany Notes" means, collectively, (i) the
intercompany note, dated December 19, 2001, made by the US Borrower to Holdings
in an amount not to exceed $78,000,000, and (ii) the intercompany note, dated
December 19, 2001, made by the UK Borrower to Holdings in an amount not to
exceed $33,600,000, (iii) the intercompany note, dated December 19, 2001, made
by USP Europe to UK Borrower in an amount not to exceed $33,600,000, (iv) the
intercompany note, dated December 19, 2001, made by Parent to Holdings in an
amount not to exceed $21,100,000, (v) the intercompany note, dated January 28,
2002, made by US Borrower to Holdings in an amount not to exceed $5,000,000 and
(iv) the intercompany note, dated January 17, 2002 made by UK Borrower to
Holdings in an amount not to exceed $6,250,000, in each case subordinated in
right of payment to the Obligations pursuant to documentation containing terms
satisfactory to the Administrative Agent.

        "Subordination Provisions" is defined in Section 9.1.11.

        "Subsidiary" means, with respect to any Person, any other Person of
which more than 50% of the outstanding Voting Interests of such other Person
(irrespective of whether at the time Equity Interests of any other class or
classes of such other Person shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more other Subsidiaries of
such Person, or by one or more other Subsidiaries of such Person. Unless the
context otherwise specifically requires, the term "Subsidiary" shall be a
reference to a Subsidiary of the applicable Borrower.

        "Subsidiary Guarantor" means, as applicable, a US Subsidiary Guarantor
or a Foreign Subsidiary Guarantor.

        "Subsidiary Guaranty" means, as the context may require, the U.S.
Subsidiary Guaranty or the Foreign Subsidiary Guaranty.

        "SunTrust" is defined in the preamble.

        "Swingline Commitment" means the commitment of the Swingline Lender to
make Swingline Loans in an aggregate principal amount at any time outstanding
not to exceed $7,500,000.

        "Swingline Exposure" means, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Swingline Loan or to purchase a participation in accordance with
Section 2.3.2, which shall equal such Lender's pro rata share of all outstanding
Swingline Loans.

        "Swingline Lender" means SunTrust.

        "Swingline Loan" means a loan made to a Borrower by the Swingline Lender
under the Swingline Commitment.

        "Swingline Note" means the promissory note of either Borrower payable to
the order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit A1 (as such promissory note may be
amended, endorsed or otherwise modified from time to time), and also means all
other promissory notes accepted from time to time in substitution thereof or
renewal thereof.

22

--------------------------------------------------------------------------------


        "Swingline Rate" means, for any Interest Period, the rate as offered by
the Swingline Lender and accepted by the applicable Borrower. Said Borrower is
under no obligation to accept this rate and the Swingline Lender is under no
obligation to provide it.

        "Syndication Agent" is defined in the preamble.

        "Synthetic Lease" means, as applied to any Person, any lease (including
leases that may be terminated by the lessee at any time) of any property
(whether real, personal or mixed) (a) that is not a capital lease in accordance
with GAAP and (b) in respect of which the lessee retains or obtains ownership of
the property so leased for federal income tax purposes, other than any such
lease under which that Person is the lessor.

        "Taxes" means all income, stamp or other taxes, duties, levies, imposts,
charges, assessments, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
and all interest, penalties or similar liabilities with respect thereto.

        "Termination Date" means the date on which all Obligations have been
indefeasibly paid in full in cash, all Letters of Credit have been terminated or
expired (or been Cash Collateralized), all Rate Protection Agreements have been
terminated and all Commitments shall have terminated.

        "Total Exposure Amount" means, on any date of determination (and without
duplication), the outstanding principal amount of all Loans, the aggregate
amount of all Letter of Credit Outstandings and the unfunded amount of the
Commitments.

        "Total Funded Debt" means, at any time, all then currently outstanding
obligations, liabilities and indebtedness of the Borrowers and their
Consolidated Entities of the types described in the definitions of Indebtedness,
including without limitation all Loans and Letter of Credit obligations under
the Loan Documents.

        "Total Funded Debt to EBITDA Ratio" means that ratio of Borrowers' Total
Funded Debt to EBITDA, calculated on a rolling four quarter basis and measured
on the last day of each Fiscal Quarter as required in accordance with the terms
of this Agreement.

        "Trademark Security Agreement" means any trademark security agreement
executed and delivered by any Obligor, substantially in the form of Exhibit C to
any Pledge Agreement, as such may be amended and/or restated from time to time.

        "Transferred Entity Interest" is defined in Section 5.3.

        "type" means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan, a LIBOR Loan or a Swingline Loan.

        "UCC" means the Uniform Commercial Code as in effect from time to time
in the State of New York; provided that if, with respect to any Filing Statement
or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the
Administrative Agent pursuant to the applicable Loan Document is governed by the
Uniform Commercial Code as in effect in a jurisdiction of the United States
other than New York, then "UCC" means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions of
each Loan Document and any Filing Statement relating to such perfection or
effect of perfection or non-perfection.

        "UK Borrower" is defined in the preamble.

        "UK Borrower Pledge and Security Agreement" means the UK Borrower Pledge
and Security Agreement, dated as of January 30, 2002, executed and delivered by
an Authorized Officer of the UK Borrower pursuant to the terms of the Existing
Credit Agreement, as amended in accordance with the terms of this Agreement, and
as such may be further amended and/or restated from time to time.

23

--------------------------------------------------------------------------------


        "United States" or "U.S." means the United States of America, its fifty
states and the District of Columbia.

        "US Borrower" is defined in the preamble.

        "US Borrower Pledge and Security Agreement" means the Borrower Pledge
and Security Agreement, dated as of June 13, 2001, executed and delivered by an
Authorized Officer of the US Borrower pursuant to the terms of the Original
Credit Agreement, as amended pursuant to that certain Supplement No. 1 to US
Borrower Pledge and Security Agreement dated as of December 19, 2001, as further
amended in accordance with the terms of this Agreement, and as such may be
further supplemented, amended and/or restated from time to time.

        "USP Europe" means United Surgical Partners Europe, S.L.

        "USP Europe Guaranty and Pledge Agreement" means the USP Europe Guaranty
and Pledge Agreement, of even date herewith, executed and delivered by an
Authorized Officer of USP Europe pursuant to the terms of this Agreement, as
such may be supplemented, amended and/or restated from time to time.

        "USP International" is defined in the first recital.

        "USP International Guaranty and Pledge Agreement" means the USP
International Guaranty and Pledge Agreement, dated as of January 30, 2002,
executed and delivered by an Authorized Officer of USP International pursuant to
the terms of the Existing Credit Agreement, as amended in accordance with the
terms of this Agreement, and as such may be further supplemented, amended and/or
restated from time to time.

        "US Subsidiary" means a Subsidiary incorporated or organized under the
laws of the United States or a state thereof.

        "US Subsidiary Guarantor" means a wholly owned US Subsidiary.

        "US Subsidiary Guaranty" means the Subsidiary Guaranty, dated as of
June 13, 2001, executed and delivered by an Authorized Officer of each US
Subsidiary Guarantor (as of the Effective Date) pursuant to the terms of the
Original Credit Agreement, as amended by Supplement No. 1 to U.S. Subsidiary
Guaranty dated as of December 19, 2001, as further amended in accordance with
the terms of this Agreement, and as such may be further supplemented, amended
and/or restated from time to time.

        "US Subsidiary Pledge and Security Agreement" means the Subsidiary
Pledge and Security Agreement, dated as of June 13, 2001, executed and delivered
by an Authorized Officer of each US Subsidiary Guarantor (as of the Effective
Date) pursuant to the terms of the Original Credit Agreement, as amended by
Supplement No. 1 to U.S. Subsidiary Pledge and Security Agreement dated as of
December 19, 2001, as further amended in accordance with the terms of this
Agreement, and as such may be further supplemented, amended and/or restated from
time to time.

        "Voting Interests" means, with respect to any Person, Equity Interests
of any class or kind ordinarily having the power to vote for the election of
directors, managers or other voting members of the governing body of such
Person.

        "Welfare Plan" means a "welfare plan", as such term is defined in
Section 3(1) of ERISA.

        "Wholly-Owned Subsidiary" means a Subsidiary that all of the outstanding
Equity Interests of which (other than any director's qualifying shares) are
owned directly or indirectly by a Borrower.

        SECTION 1.2    Use of Defined Terms.     Unless otherwise defined or the
context otherwise requires, terms for which meanings are provided in this
Agreement shall have such meanings when used in each other Loan Document and the
Disclosure Schedule.

24

--------------------------------------------------------------------------------

        SECTION 1.3    Cross References.     Unless otherwise specified,
references in a Loan Document to any Article or Section are references to such
Article or Section of such Loan Document, and references in any Article, Section
or definition to any clause are references to such clause of such article,
section or definition.

        SECTION 1.4    Accounting and Financial Determinations.     Unless
otherwise specified, all accounting terms used in each Loan Document shall be
interpreted, and all accounting determinations and computations thereunder
(including under Section 8.2.4 and the definitions used in such calculations)
shall be made, in accordance with those generally accepted accounting principles
("GAAP") applied in the preparation of the financial statements referred to in
Section 5.1.12 of the Original Credit Agreement. Unless otherwise expressly
provided, all financial covenants and defined financial terms shall be computed
on a consolidated basis for the Borrowers and their Consolidated Entities (which
excludes Global Healthcare and its Subsidiaries as set forth in the definition
of "Consolidated Entities" contained herein), in each case without duplication.

25

--------------------------------------------------------------------------------



        SECTION 1.5    Time References.     Unless otherwise specifically set
forth herein, all time references set forth in this Agreement shall refer to
Atlanta, Georgia time.


ARTICLE II
COMMITMENTS, BORROWING AND ISSUANCE
PROCEDURES, NOTES AND LETTERS OF CREDIT


        SECTION 2.1    Commitments.     On the terms and subject to the
conditions of this Agreement, the Lenders and the Issuer severally agree to make
Credit Extensions up to the Revolving Loan Commitment Amount as set forth below.

        SECTION 2.1.1    Revolving Loan Commitment.     

        (a)  From time to time on any Business Day prior to the Commitment
Termination Date, each Lender that has a Revolving Loan Commitment severally
agrees that it will make loans (relative to such Lender, its "Revolving Loans";
the term "Loans" shall include Revolving Loans and Swingline Loans) to the
Borrowers equal to such Lender's Percentage of the aggregate amount of each
Borrowing of the Loans requested by either of the Borrowers to be made on such
day. On the terms and subject to the conditions hereof, the Borrowers may from
time to time borrow, prepay and reborrow Loans. No Lender shall be permitted or
required to make any Loan if, after giving effect thereto, the aggregate
outstanding principal amount of all Loans of such Lender, together with such
Lender's Percentage of the aggregate amount of all Letter of Credit Outstandings
and Swingline Exposure, would exceed such Lender's Percentage of the then
existing Revolving Loan Commitment Amount.

        (b)  Each of the parties hereto acknowledges and agrees that the
Existing Loans shall be repaid pursuant to the proceeds of the Gross Equity
Proceeds, with each Lender's share of future Loans being set forth opposite its
name on Schedule III hereto or set forth in a Lender Assignment Agreement, as
such amount may be adjusted from time to time pursuant to the terms hereof.

        (c)  Subject to clause (d) of Section 2.1.1 and notwithstanding anything
to the contrary contained herein, the Lenders will have no obligation to advance
Loans to, or issue Letters of Credit for the benefit of, the UK Borrower which
would otherwise be permitted hereunder if the principal amount of such Loans or
the face amount of such Letters of Credit, as applicable, together with the
outstanding principal amount of all Loans and Letter of Credit Outstandings
previously made to the UK Borrower, exceeds the lesser of (i) the sum of
(A) $20,000,000 plus (B) 75% of the appraised value of all collateral pledged by
the UK Borrower and its Subsidiaries pursuant to a Loan Document and properly
perfected (such appraised value to be set forth in an appraisal in form and
substance and from an appraiser satisfactory to the Administrative Agent) and
(ii) $40,000,000.

        (d)  Notwithstanding anything to the contrary contained herein, until
satisfaction of the covenants and conditions set forth in Section 8.3, the
Lenders will have no obligation to issue Letters of Credit for the benefit of
the UK Borrower which would otherwise be permitted hereunder and until
satisfaction of the covenants and conditions set forth in Section 8.3, the
Lenders will have no obligation to advance Loans to the UK Borrower which would
otherwise be permitted hereunder if the principal amount of such Loans exceeds
$20,000,000 (the "Maximum UK Availability"); provided further, the Maximum UK
Availability will automatically reduce by $5,000,000 90 days after the Closing
Date and will continue to reduce by $5,000,000 every 90 days thereafter until
the covenants and conditions set forth in Section 8.3 have been met to the
satisfaction of Administrative Agent. If at the time of any reduction in the
Maximum UK Availability, the outstanding Loans to the UK Borrower exceed the
reduced Maximum UK Availability, the Borrowers shall make a mandatory prepayment
of the UK Borrower's Loans in an

26

--------------------------------------------------------------------------------




amount necessary to meet the reduced Maximum UK Availability. The Borrowers
agree that even if the Maximum UK Availability has been reduced to zero pursuant
to this clause (d), the UK Borrower shall be bound by and shall continue to
comply with the conditions, covenants and agreements set forth in this Agreement
and all other Loan Documents. Once the covenants and conditions of Section 8.3
have been met to the satisfaction of Administrative Agent, this clause (d) will
no longer be applicable to restrict the Credit Extensions to the UK Borrower.

        (e)  Notwithstanding anything to the contrary contained herein, the
Lenders will have no obligation to advance Loans to, or issue Letters of Credit
for the benefit of, the Borrowers which would otherwise be permitted hereunder
if the principal amount of such Loans, or the face amount of such Letters of
Credit, as applicable, together with the outstanding principal amount of all
Loans and Letters of Credit Outstanding previously made to the Borrowers, exceed
$114,000,000 unless and until the Administrative Agent and Lenders have been
reimbursed the Maximum Assignment Costs from Borrower.

        (f)    The obligations of the Lenders hereunder to make Loans and to
find participation in Letters of Credit and Swingline Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

        SECTION 2.1.2    Letter of Credit Commitment.     

        (a)  From time to time on any Business Day prior to the Commitment
Termination Date, the Issuer agrees that it will

          (i)  issue one or more standby letters of credit (a "Letter of
Credit") for the account of the applicable Borrower or any Subsidiary Guarantor
in the Stated Amount requested by such Borrower on such day; or

        (ii)  extend the Stated Expiry Date of an existing standby Letter of
Credit previously issued hereunder.

No Stated Expiry Date shall extend beyond the earlier of (i) the Commitment
Termination Date and (ii) unless otherwise agreed to by the Issuer in its sole
discretion, one year from the date of such extension. The Issuer shall not be
permitted or required to issue any Letter of Credit if, after giving effect
thereto, (i) the aggregate amount of all Letter of Credit Outstandings would
exceed the Letter of Credit Commitment Amount or (ii) the sum of the aggregate
amount of all Letter of Credit Outstandings plus the aggregate principal amount
of all Loans then outstanding would exceed the Revolving Loan Commitment Amount.

        (b)  For rights, remedies and indemnifications contained related to
Letters of Credit, the term "Issuer" as used herein shall also be deemed to
include CSFB with respect to but limited to the Existing Letters of Credit.

        SECTION 2.1.3    Swingline Commitment.     Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline Loans
to the Borrower, from time to time on any Business Day from the Closing Date to
the Commitment Termination Date. On the terms and subject to the conditions
hereof, the Borrowers may from time to time borrow, prepay and reborrow
Swingline Loans; provided that the Swingline Lender shall not be required to
make a Swingline Loan to refinance an outstanding Swingline Loan, and Swingline
Lender shall not be required to make a Swingline Loan if the Swingline Rate is
not accepted by Borrowers or made available by the Swingline Lender.
Additionally, the Swingline Lender shall not be permitted or required to make
any Swingline Loan if, after giving effect thereto, the aggregate outstanding
principal amount of all Loans of the Swingline Lender, together with Swingline
Lender's Percentage of the aggregate amount of all Letter of Credit

27

--------------------------------------------------------------------------------

Outstandings and Swingline Exposure, would exceed Swingline Lender's Percentage
of the then existing Revolving Loan Commitment Amount.

        SECTION 2.1.4    Assignment and Reallocation of Existing Loans and
Commitments.     On the Closing Date, each Existing Lender hereby irrevocably
sells, transfers, conveys and assigns, without recourse, representation or
warranty, (except as expressly set forth herein), to each Lender, and each such
Lender hereby irrevocably purchases from such Existing Lender, a portion of the
rights and obligations of such Existing Lender under the Existing Credit
Agreement and each other Loan Document in respect of such Existing Lender's
Existing Commitments under (and as defined in) the Existing Credit Agreement,
including participating interests in Letter of Credit Outstandings under (and as
defined in) the Existing Credit Agreement, such that, after giving effect to the
foregoing assignment and delegation, each Lender's Percentages of the
Commitments and portion of the Existing Loans will be as set forth on
Schedule III attached hereto.

        (a)  Each of the Lenders hereby acknowledges and agrees that (i) other
than the representations and warranties contained above, no Existing Lender nor
the Administrative Agent has made any representations or warranties or assumed
any responsibility with respect to (A) any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness or sufficiency of this
Agreement, the Existing Credit Agreement or any other Loan Document or (B) the
financial condition of any Obligor or the performance by any Obligor of the
Obligations; (ii) it has received such information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement; and
(iii) it has made and continues to make its own credit decisions in taking or
not taking action under this Agreement, independently and without reliance upon
the Administrative Agent or any other Lender.

        (b)  Each Borrower, each of the Existing Lenders and the Administrative
Agent also agree that each of the Lenders shall, as of the Closing Date, have
all of the rights and interests as a Lender in respect of the Commitments
purchased and assumed or retained by it, to the extent of the rights and
obligations so purchased and assumed or retained by it.

        SECTION 2.2    Reduction of the Commitment Amounts.     The Commitment
Amounts are subject to reduction from time to time as set forth below.

        SECTION 2.2.1    Optional.     The Borrowers may, from time to time on
any Business Day, voluntarily reduce the amount of the Commitment Amounts on the
Business Day so specified by the Borrowers; provided that all such reductions
shall require at least one Business Day's prior notice to the Administrative
Agent and be permanent, and any partial reduction of any Commitment Amount shall
be in a minimum amount of $1,000,000 and in an integral multiple of $500,000;
provided further that in no event shall the Commitment Amounts be reduced to
amount less than the amount of the outstanding Loans. Any optional or mandatory
reduction of the Revolving Loan Commitment Amount pursuant to the terms of this
Agreement which reduces the Revolving Loan Commitment Amount below the Letter of
Credit Commitment and the Swingline Commitment Amount shall result in an
automatic and corresponding reduction of the Letter of Credit Commitment Amount
and the Swingline Commitment (as directed by the Borrowers in a notice to the
Administrative Agent delivered together with the notice of such voluntary
reduction in the Revolving Loan Commitment Amount) to an aggregate amount not in
excess of the Revolving Loan Commitment Amount, as so reduced, without any
further action on the part of the Issuer or Swingline Lender.

        SECTION 2.2.2    Mandatory.     The Revolving Loan Commitment Amount
shall, without any further action, automatically and permanently be reduced on
the date that Loans are required to be prepaid with any Net Disposition
Proceeds, Net Casualty Proceeds or Net Debt Issuance Proceeds in an amount equal
to the amount by which Loans are required to be prepaid.

28

--------------------------------------------------------------------------------

        SECTION 2.3    Borrowing Procedures; etc.     

        SECTION 2.3.1    Revolving Loans.     By delivering a Borrowing Request
to the Administrative Agent on or before 11:00 a.m. on a Business Day, either
Borrower may from time to time irrevocably request, on not less than one
Business Day's notice in the case of Base Rate Loans, or on not less than three
Business Days' notice in the case of LIBOR Loans, and in either case not more
than five Business Days' notice, that a Borrowing be made, in the case of LIBOR
Loans, in a minimum amount of $1,000,000 and an integral multiple of $250,000,
and in the case of Base Rate Loans, in a minimum amount of $250,000 and an
integral multiple of $100,000 or, in either case, in the unused amount of the
applicable Commitment. Administrative Agent shall give prompt notice of such
Borrowing Request to Lenders. On the terms and subject to the conditions of this
Agreement, each Borrowing shall be comprised of the type of Loans, and shall be
made on the Business Day specified in such Borrowing Request. On or before
11:00 a.m. on such requested date of such Loan (which shall be a Business Day),
such Lender that has a Commitment to make the Loans being requested shall
deposit with the Administrative Agent same day funds in an amount equal to such
Lender's Percentage of the requested Borrowing. Such deposit will be made to an
account which the Administrative Agent shall specify from time to time by notice
to the Lenders. To the extent funds are received from the Lenders, the
Administrative Agent shall make such funds available to the applicable Borrower
by wire transfer to the accounts such Borrower shall have specified its
Borrowing Request. No Lender's obligation to make any Loan shall be affected by
any other Lender's failure to make any Loan.

        SECTION 2.3.2    Swingline Loans.     

        (a)  Either Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of each Swingline Borrowing
("Notice of Swingline Borrowing") prior to 11:00 a.m. on the requested date of
each Swingline Borrowing. Each Notice of Swingline Borrowing shall be
irrevocable and shall specify: (i) the principal amount of such Swingline Loan,
(ii) the date of such Swingline Loan (which shall be a Business Day) and
(iii) the account of such Borrower to which the proceeds of such Swingline Loan
should be credited. The Administrative Agent will promptly advise the Swingline
Lender of each Notice of Swingline Borrowing. Each Swingline Loan shall accrue
interest at the Swingline Rate. The aggregate principal amount of each Swingline
Loan shall be not less than $100,000 or a larger multiple of $50,000, or such
other minimum amounts agreed to by the Swingline Lender and such Borrower. The
Swingline Lender will make the proceeds of each Swingline Loan available to such
Borrower in Dollars in immediately available funds at the account specified by
such Borrower in the applicable Notice of Swingline Borrowing not later than
1:00 p.m. on the requested date of such Swingline Loan. Upon the written request
of any Lender (but no more often than quarterly), the Administrative Agent will
notify any requesting Lender if any Swingline Loans occurred during the
applicable quarter.

        (b)  The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the applicable Borrower (each Borrower hereby
irrevocably authorizes and directs the Swingline Lender to act on its behalf),
give a Borrowing Request to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan. Administrative Agent shall
give prompt notice of such Borrowing Request to Lenders. Unless a Lender shall
have delivered to Swingline Lender a copy of a Notice of Default given to
Administrative Agent pursuant to Section 10.9 at least two (2) Business Days
prior to Swingline Lender's making any Swingline Loan and the Default subject to
such Notice of Default continues to exist, such Lender will make the proceeds of
its Base Rate Loan included in such Borrowing available to the Administrative
Agent for the account of the Swingline Lender, which will be used solely for the
repayment of such Swingline Loan.

29

--------------------------------------------------------------------------------




        (c)  If for any reason a Base Rate Loan may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Swingline Lender),
unless such Lender shall have delivered to Swingline Lender a copy of a Notice
of Default given to Administrative Agent pursuant to Section 10.9 at least two
(2) Business Days prior to Swingline Lender's making any Swingline Loan and the
Default subject to such Notice of Default continues to exist, shall purchase an
undivided participating interest in such Swingline Loan in an amount equal to
its pro rata share thereof on the date that such Base Rate Loan should have
occurred. On the date of such required purchase, each such Lender shall promptly
transfer, in immediately available funds, the amount of its participating
interest to the Administrative Agent for the account of the Swingline Lender. If
such Swingline Loan bears interest at a rate other than the Base Rate, such
Swingline Loan shall automatically become a Base Rate Loan on the effective date
of any such participation and interest shall become payable on demand.

        (d)  Each Lender's obligation to make a Base Rate Loan pursuant to
Section 2.3.2(b) or to purchase the participating interests pursuant to
Section 2.3.2(c) shall be absolute and unconditional, except as otherwise set
forth therein, and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have or claim against the Swingline Lender,
the Borrowers or any other Person for any reason whatsoever, (ii) the existence
of a Default or an Event of Default or the termination of any Lender's Revolving
Loan Commitment, (iii) the existence (or alleged existence) of any event or
condition which has had or could reasonably be expected to have a Material
Adverse Effect, (iv) any breach of this Agreement or any other Loan Document by
the Borrowers, the Administrative Agent or any Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If such amount is not in fact made available to the Swingline
Lender by any Lender, the Swingline Lender shall be entitled to recover such
amount on demand from such Lender, together with accrued interest thereon for
each day from the date of demand thereof at the Federal Funds Rate. Until such
time as such Lender makes its required payment, the Swingline Lender shall be
deemed to continue to have outstanding Swingline Loans in the amount of the
unpaid participation for all purposes of the Loan Documents. In addition, such
Lender shall be deemed to have assigned any and all payments made of principal
and interest on its Loans and any other amounts due to it hereunder, to the
Swingline Lender to fund the amount of such Lender's participation interest in
such Swingline Loans that such Lender failed to fund pursuant to this Section,
until such amount has been purchased in full.

        SECTION 2.4    Continuation and Conversion Elections.     By delivering
a Continuation/Conversion Notice to the Administrative Agent on or before
11:00 a.m. on a Business Day, either Borrower may from time to time irrevocably
elect, on not less than one Business Day's notice in the case of Base Rate
Loans, or three Business Days' notice in the case of LIBOR Loans, and in either
case not more than five Business Days' notice, that all, or any portion in an
aggregate minimum amount of $250,000 and an integral multiple of $100,000 be, in
the case of Base Rate Loans, converted into LIBOR Loans or be, in the case of
LIBOR Loans, converted into Base Rate Loans or continued as LIBOR Loans (in the
absence of delivery of a Continuation Conversion Notice with respect to any
LIBOR Loan at least three Business Days (but not more than five Business Days)
before the last day of the then current Interest Period with respect thereto,
such LIBOR Loan shall, on such last day, automatically convert to a Base Rate
Loan); provided that (a) each such conversion or continuation shall be pro rated
among the applicable outstanding Loans of all Lenders that have made such Loans,
and (b) no portion of the outstanding principal amount of any Loans may be
continued as, or be converted into, LIBOR Loans when any Default has occurred
and is continuing.

30

--------------------------------------------------------------------------------

        SECTION 2.5    Funding.     Each Lender may, if it so elects, fulfill
its obligation to make, continue or convert LIBOR Loans hereunder by causing one
of its foreign branches or Affiliates (or an international banking facility
created by such Lender) to make or maintain such LIBOR Loan; provided that such
LIBOR Loan shall nonetheless be deemed to have been made and to be held by such
Lender, and the obligation of the Borrowers to repay such LIBOR Loan shall
nevertheless be to such Lender for the account of such foreign branch, Affiliate
or international banking facility. In addition, the Borrowers hereby consent and
agree that, for purposes of any determination to be made for purposes of
Sections 4.1, 4.2, 4.3 or 4.4, it shall be conclusively assumed that each Lender
elected to fund all LIBOR Loans by purchasing Dollar deposits in its LIBOR
Office's interbank eurodollar market.

        SECTION 2.6    Issuance Procedures.     By delivering to the
Administrative Agent an Issuance Request on or before 11:00 a.m. on a Business
Day, either Borrower may from time to time irrevocably request on not less than
three nor more than ten Business Days' notice, in the case of an initial
issuance of a Letter of Credit and not less than three Business Days' prior
notice, in the case of a request for the extension of the Stated Expiry Date of
a standby Letter of Credit (in each case, unless a shorter notice period is
agreed to by the Issuer, in its sole discretion), that the Issuer issue, or
extend the Stated Expiry Date of, a Letter of Credit in such form as may be
requested by such Borrower and approved by the Issuer, solely for the purpose
described in Section 8.1.7. Each Letter of Credit shall by its terms be stated
to expire on a date (its "Stated Expiry Date") no later than the earlier to
occur of (i) the Commitment Termination Date or (ii) unless otherwise agreed to
by the Issuer, in its sole discretion, one year from the date of its issuance.
The Issuer will make available to the beneficiary thereof the original of the
Letter of Credit which it issues. The Administrative Agent shall provide the
Lenders on a quarterly basis a listing of all outstanding Letters of Credit.

        SECTION 2.6.1    Other Lenders' Participation.     Upon the issuance of
each Letter of Credit, and without further action, each Lender (other than the
Issuer), unless such Lender shall have delivered to Issuer a copy of a Notice of
Default given to Administrative Agent pursuant to Section 10.9 at least two
(2) Business Days prior to Issuer's issuing any initial Letter of Credit and the
Default subject to such Notice of Default continues to exist, shall be deemed to
have irrevocably purchased, to the extent of its Percentage, a participation
interest in such Letter of Credit (including the Contingent Liability and any
Reimbursement Obligation with respect thereto), and such Lender shall, to the
extent of its Percentage, be responsible for reimbursing within one Business Day
the Issuer for Reimbursement Obligations which have not been reimbursed by the
applicable Borrower in accordance with Section 2.6.3. In addition, such Lender
shall, to the extent of its Percentage, be entitled to receive a ratable portion
of the Letter of Credit fees payable pursuant to Section 3.3.2 with respect to
each Letter of Credit (other than the issuance fees payable to an Issuer of such
Letter of Credit pursuant to the last sentence of Section 3.3.2) and of interest
payable pursuant to Section 3.2 with respect to any Reimbursement Obligation. To
the extent that any Lender has reimbursed the Issuer for a Disbursement, such
Lender shall be entitled to receive its ratable portion of any amounts
subsequently received (from the applicable Borrower or otherwise) in respect of
such Disbursement.

        SECTION 2.6.2    Disbursements.     The Issuer will notify the
applicable Borrower and the Administrative Agent promptly of the presentment for
payment of any Letter of Credit issued by the Issuer, together with notice of
the date (the "Disbursement Date") such payment shall be made (each such
payment, a "Disbursement"). Subject to the terms and provisions of such Letter
of Credit and this Agreement, the Issuer shall make such payment to the
beneficiary (or its designee) of such Letter of Credit. Prior to 11:00 a.m. on
the first Business Day following the Disbursement Date, the applicable Borrower
will reimburse the Administrative Agent, for the account of the Issuer, for all
amounts which the Issuer has disbursed under such Letter of Credit, together
with interest thereon at a rate per annum equal to the rate per annum then in
effect for Base Rate Loans (with the then Applicable Margin for Loans accruing
on such amount) pursuant to Section 3.2 for the period from the

31

--------------------------------------------------------------------------------

Disbursement Date through the date of such reimbursement. Without limiting in
any way the foregoing and notwithstanding anything to the contrary contained
herein or in any separate application for any Letter of Credit, each Borrower
hereby acknowledges and agrees that it shall be obligated to reimburse the
Issuer upon each Disbursement of a Letter of Credit, and shall be deemed to be
the obligor for purposes of each such Letter of Credit issued hereunder (whether
the account party on such Letter of Credit is the applicable Borrower or a
Subsidiary Guarantor).

        SECTION 2.6.3    Reimbursement.     The obligation (a "Reimbursement
Obligation") of the Borrowers under Section 2.6.2 to reimburse the Issuer with
respect to each Disbursement (including interest thereon), and, upon the failure
of the applicable Borrower to reimburse the Issuer, each Lender's obligation
under Section 2.6.1 to reimburse the Issuer, shall be absolute and unconditional
under any and all circumstances, except as otherwise provided therein, and
irrespective of any setoff, counterclaim or defense to payment which the
applicable Borrower or such Lender, as the case may be, may have or have had
against the Issuer or any Lender, including any defense based upon the failure
of any Disbursement to conform to the terms of the applicable Letter of Credit
(if, in such Issuer's good faith opinion, such Disbursement is determined to be
appropriate) or any non-application or misapplication by the beneficiary of the
proceeds of such Letter of Credit; provided that after paying in full its
Reimbursement Obligation hereunder, nothing herein shall adversely affect the
right of the such Borrower or such Lender, as the case may be, to commence any
proceeding against the Issuer for any wrongful Disbursement made by the Issuer
under a Letter of Credit as a result of acts or omissions constituting gross
negligence or willful misconduct on the part of the Issuer.

        SECTION 2.6.4    Deemed Disbursements.     Upon the occurrence and
during the continuation of any Default under Section 9.1.9 or upon notification
by the Administrative Agent (acting at the direction of the Required Lenders) to
the Borrowers of their obligations under this Section, following the occurrence
and during the continuation of any other Event of Default,

        (a)  the aggregate Stated Amount of all Letters of Credit shall, without
demand upon or notice to the applicable Borrower or any other Person, be deemed
to have been paid or disbursed by the Issuer of such Letters of Credit
(notwithstanding that such amount may not in fact have been paid or disbursed);
and

        (b)  the applicable Borrower shall be immediately obligated to reimburse
the Issuer for the amount deemed to have been so paid or disbursed by the
Issuer.

Amounts payable by the applicable Borrower pursuant to this Section shall be
deposited in immediately available funds with the Administrative Agent and held
as collateral security for the Reimbursement Obligations. When all Defaults
giving rise to the deemed disbursements under this Section have been cured or
waived the Administrative Agent shall return to the applicable Borrower all
amounts then on deposit with the Administrative Agent pursuant to this Section
which have not been applied to the satisfaction of the Reimbursement
Obligations.

        SECTION 2.6.5    Nature of Reimbursement Obligations.     Each Borrower,
each other Obligor and, to the extent set forth in Section 2.6.1, each Lender
shall assume all risks of the acts, omissions or misuse of any Letter of Credit
by the beneficiary thereof. The Issuer (except to the extent of its own gross
negligence or willful misconduct) shall not be responsible for:

        (a)  the form, validity, sufficiency, accuracy, genuineness or legal
effect of any Letter of Credit or any document submitted by any party in
connection with the application for and issuance of a Letter of Credit, even if
it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged;

        (b)  the form, validity, sufficiency, accuracy, genuineness or legal
effect of any instrument transferring or assigning or purporting to transfer or
assign a Letter of Credit or the rights or

32

--------------------------------------------------------------------------------




benefits thereunder or the proceeds thereof in whole or in part, which may prove
to be invalid or ineffective for any reason;

        (c)  failure of the beneficiary to comply fully with conditions required
in order to demand payment under a Letter of Credit;

        (d)  errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise; or

        (e)  any loss or delay in the transmission or otherwise of any document
or draft required in order to make a Disbursement under a Letter of Credit.

None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted to the Issuer or any Lender hereunder. In furtherance
and not in limitation or derogation of any of the foregoing, any action taken or
omitted to be taken by the Issuer in good faith (and not constituting gross
negligence or willful misconduct) shall be binding upon each Obligor and each
such Secured Party, and shall not put the Issuer under any resulting liability
to any Obligor or any Secured Party, as the case may be.

        SECTION 2.7    Revolving Notes.     

        (a)  Each Borrower agrees that, upon the request to the Administrative
Agent by any Lender, such Borrower will execute and deliver to such Lender a
Revolving Note evidencing the Loans made by, and payable to the order of, such
Lender in a maximum principal amount equal to such Lender's Percentage of the
Revolving Loan Commitment Amount. Each Borrower hereby irrevocably authorizes
each Lender to make (or cause to be made) appropriate notations on the grid
attached to such Lender's Revolving Note (or on any continuation of such grid),
which notations, if made, shall evidence, inter alia, the date of, the
outstanding principal amount of, and the interest rate and Interest Period
applicable to the Loans evidenced thereby. Such notations shall, to the extent
not inconsistent with notations made by the Administrative Agent in the
Register, be conclusive and binding on each Obligor absent manifest error;
provided that the failure of any Lender to make any such notations shall not
limit or otherwise affect any Obligations of any Obligor.

        (b)  Each Borrower hereby designates the Administrative Agent to serve
as such Borrower's agent, solely for the purpose of this clause, to maintain a
register (the "Register") on which the Administrative Agent will record each
Lender's Commitment, the Loans made by each Lender and each repayment in respect
of the principal amount of the Loans, annexed to which the Administrative Agent
shall retain a copy of each Lender Assignment Agreement delivered to the
Administrative Agent pursuant to Section 12.10. Failure to make any recordation,
or any error in such recordation, shall not affect any Obligor's Obligations.
The entries in the Register shall be conclusive, in the absence of manifest
error, and the Borrowers, the Administrative Agent and the Lenders shall treat
each Person in whose name a Loan is registered (or, if applicable, to which a
Revolving Note has been issued) as the owner thereof for the purposes of all
Loan Documents, notwithstanding notice or any provision herein to the contrary.
Any assignment or transfer of a Commitment or the Loans made pursuant hereto
shall be registered in the Register only upon delivery to the Administrative
Agent of a Lender Assignment Agreement that has been executed by the requisite
parties pursuant to Section 12.10. No assignment or transfer of a Lender's
Commitment or Loans shall be effective unless such assignment or transfer shall
have been recorded in the Register by the Administrative Agent as provided in
this Section.

33

--------------------------------------------------------------------------------





ARTICLE III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES


        SECTION 3.1    Repayments and Prepayments; Application.     Each
Borrower agrees that the Loans shall be repaid and prepaid pursuant to the
following terms.

        SECTION 3.1.1    Repayments and Prepayments.     Each Borrower shall
repay in full the unpaid principal amount of each Loan made to such Borrower
upon the applicable Stated Maturity Date therefor. Prior thereto, payments and
prepayments of the Loans shall or may be made as set forth below.

        (a)  From time to time on any Business Day, either Borrower may make a
voluntary prepayment, in whole or in part, of the outstanding principal amount
of any of its Loans; provided that (i) any such prepayment of Loans shall be
made pro rata among the Loans of the same type and, if applicable, having the
same Interest Period, (ii) all such voluntary prepayments shall require at least
one Business Days' notice in the case of Base Rate Loans, or three Business
Days' notice in the case of LIBOR Loans, but in either case no more than five
Business Days' prior notice to the Administrative Agent, (iii) all such
voluntary partial prepayments shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $250,000, and (iv) if such payment for a
LIBOR Loan is made on any date other than the scheduled last day of the
applicable Interest Period, reimbursement by such Borrower of the resulting
losses or expenses incurred by any Lender described in and pursuant to
Section 4.4 hereof.

        (b)  On each date when the sum of (i) the aggregate outstanding
principal amount of all Loans and (ii) the aggregate amount of all Letter of
Credit Outstandings exceeds the Revolving Loan Commitment Amount (as it may be
reduced from time to time pursuant to this Agreement), the Borrowers shall make
a mandatory prepayment of their respective Loans and, if necessary, Cash
Collateralize all Letter of Credit Outstandings, an aggregate amount equal to
such excess.

        (c)  Concurrently with the receipt by either Borrower or any of its
Subsidiary Guarantors or by Holdings or Parent, of any Net Equity Proceeds, the
Borrowers shall make a mandatory prepayment of the Loans in an amount equal to
50% of such Net Equity Proceeds, to be applied as set forth in Section 3.1.2;
provided that no such prepayment shall be required to be made beyond the extent
that the amount of Total Funded Debt as reduced by giving effect to such
prepayment would result, on a pro forma basis, in a Total Funded Debt (less Net
Equity Proceeds) to EBITDA Ratio of 3.25 to 1.00 or less as of the end of the
immediately preceding Fiscal Quarter.

        (d)  Concurrently with the receipt by either Borrower or any of its
Subsidiary Guarantors or by Holdings or Parent, of any Net Disposition Proceeds,
the Borrowers shall deliver to the Administrative Agent a calculation of the
amount of such Net Disposition Proceeds and, to the extent the amount of such
Net Disposition Proceeds with respect to any single transaction or series of
related transactions exceeds $50,000 (up to a maximum aggregate amount equal to
$250,000 in any Fiscal Year), make a mandatory prepayment of the Loans in an
amount equal to 100% of such Net Disposition Proceeds, to be applied as set
forth in Section 3.1.2; provided that no mandatory prepayment on account of such
Net Disposition Proceeds shall be required under this clause if the Borrowers
inform the Administrative Agent no later than 30 days following the receipt of
any Net Disposition Proceeds of its or its Subsidiary Guarantor's good faith
intention to apply such Net Disposition Proceeds to the acquisition of other
assets or property consistent with the business permitted to be conducted
pursuant to Section 8.2.1 (including by way of merger or Investment) within
365 days following the receipt of such Net Disposition Proceeds, with the amount
of such Net Disposition Proceeds unused after such 365 day period being applied
to the Loans as set forth in Section 3.1.2.

34

--------------------------------------------------------------------------------




        (e)  Concurrently with the receipt by either Borrower or any of its
Subsidiary Guarantors or by Holdings or Parent, of any Net Casualty Proceeds,
the Borrowers shall make a mandatory prepayment of the Loans in an amount equal
to 100% of such Net Casualty Proceeds, to be applied as set forth in
Section 3.1.2; provided that no mandatory prepayment on account of Net Casualty
Proceeds received by either Borrower or its Subsidiary Guarantor's shall be
required under this clause if the Borrowers inform the Administrative Agent no
later than 30 days following the occurrence of the Casualty Event resulting in
such Net Casualty Proceeds of its or its Subsidiary Guarantor's good faith
intention to apply such Net Casualty Proceeds to the rebuilding or replacement
of the damaged, destroyed or condemned assets or property subject to such
Casualty Event or the acquisition of other assets or property consistent with
the business permitted to be conducted pursuant to Section 8.2.1 (including by
way of merger or Investment) and in fact uses such Net Casualty Proceeds to
rebuild or replace the damaged, destroyed or condemned assets or property
subject to such Casualty Event or to acquire such other property or assets
within 365 days following the receipt of such Net Casualty Proceeds, with the
amount of such Net Casualty Proceeds unused after such 365 day period being
applied to the Loans as set forth in Section 3.1.2, provided further, however,
that at any time when any Event of Default shall have occurred and be continuing
or Net Casualty Proceeds not applied as provided above shall exceed $1,000,000,
such Net Casualty Proceeds will be deposited in an account maintained with the
Administrative Agent (over which the Administrative Agent has sole dominion and
control) for disbursement at the request of such Borrower to pay for such
rebuilding, replacement or acquisition.

        (f)    No later than five Business Days following the delivery by the
Borrowers of their annual audited financial reports required pursuant to
clause (b) of Section 8.1.1 (beginning with the financial reports delivered in
respect of the Fiscal Year ending December 31, 2002), the Borrowers shall
deliver to the Administrative Agent a calculation of the Excess Cash Flow for
the Fiscal Year last ended and, no later than five Business Days following the
delivery of such calculation, make or cause to be made a mandatory prepayment of
its Loans in an amount equal to 50% of the Excess Cash Flow (if any) for such
Fiscal Year, to be applied as set forth in Section 3.1.2; provided that no such
prepayment shall be required to be made beyond the extent that the amount of
Total Funded Debt as reduced by giving effect to such prepayment would result,
on a pro forma basis, in a Total Funded Debt to EBITDA Ratio of less than 3.00
to 1.00 or less as of the end of the immediately preceding Fiscal Quarter.

        (g)  Concurrently with the receipt by either Borrower or any
Consolidated Entities, or by Parent or Holdings, of any Net Debt Issuance
Proceeds, the Borrowers shall make a mandatory prepayment of the Loans in an
amount equal to 100% of such Net Debt Issuance Proceeds, to be applied as set
forth in Section 3.1.2.

        (h)  Immediately upon any acceleration of the Stated Maturity Date of
any Loans pursuant to Section 9.2 or Section 9.3, such Borrower shall repay all
of its Loans pursuant to this Agreement, unless, pursuant to Section 9.3, only a
portion of all the Loans is so accelerated (in which case the portion so
accelerated shall be so repaid by the applicable Borrower).

Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4.

        SECTION 3.1.2    Application.     Amounts prepaid pursuant to
Section 3.1.1 shall be applied as set forth in this Section.

        (a)  Subject to clause (b), each prepayment or repayment of the
principal of the Loans shall be applied, to the extent of such prepayment or
repayment, first, to the principal amount thereof being maintained as Base Rate
Loans, and second, subject to the terms of Section 4.4, to the principal amount
thereof being maintained as LIBOR Loans.

35

--------------------------------------------------------------------------------

        (b)  Each prepayment of the Loans made pursuant to clauses (c), (d),
(e) and (g) of Section 3.1.1 shall result in a corresponding reduction of the
Revolving Loan Commitment in accordance with Section 2.2.2.

        SECTION 3.2    Interest Provisions.     Interest on the outstanding
principal amount of Loans shall accrue and be payable in accordance with the
terms set forth below.

        SECTION 3.2.1    Rates.     Pursuant to an appropriately delivered
Borrowing Request or Continuation/Conversion Notice, each Borrower may elect
that Loans comprising a Borrowing accrue interest at a rate per annum:

        (a)  on that portion maintained from time to time as a Base Rate Loan,
equal to the sum of the Base Rate plus the Applicable Margin;

        (b)  on that portion maintained as a LIBOR Loan, during each Interest
Period applicable thereto, equal to the sum of the Adjusted LIBO Rate for such
Interest Period plus the Applicable Margin; and

        (c)  on that portion maintained as a Swingline Loan, equal to the
Swingline Rate applicable thereto.

All LIBOR Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBOR Loan.

        SECTION 3.2.2    Post-Maturity Rates.     After the date any principal
amount of any Loan or Reimbursement Obligation is due and payable (whether on
the Stated Maturity Date, upon acceleration or otherwise), or after any other
monetary Obligation of either Borrower shall have become due and payable, such
Borrower shall pay, but only to the extent permitted by law, interest (after as
well as before judgment) on such amounts at a rate per annum equal to (a) in the
case of overdue principal on any Loan, the rate of interest that otherwise would
be applicable to such Loan plus 2% per annum; and (b) in the case of overdue
interest, fees, and other monetary Obligations, the Base Rate plus 2% per annum.

        SECTION 3.2.3    Payment Dates.     Interest accrued on each Loan shall
be payable, without duplication:

        (a)  on the Stated Maturity Date therefor;

        (b)  on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Loan on the principal amount so paid or prepaid;

        (c)  with respect to Base Rate Loans and Swingline Loans, on each
Quarterly Payment Date;

36

--------------------------------------------------------------------------------






        (d)  with respect to LIBOR Loans, on the last day of each applicable
Interest Period (and, if such Interest Period shall exceed three months, on the
date occurring on each three-month interval occurring after the first day of
such Interest Period);

        (e)  with respect to any Base Rate Loans converted into LIBOR Loans on a
day when interest would not otherwise have been payable pursuant to clause (c),
on the date of such conversion; and

        (f)    on that portion of Loans the Stated Maturity Date of which is
accelerated pursuant to Section 9.2 or Section 9.3, immediately upon such
acceleration.

Interest accrued on Loans or other monetary Obligations after the date such
amount is due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise) shall be payable upon demand.

        SECTION 3.3    Fees.     The Borrowers agree to pay the fees applicable
to items set forth below. All such fees shall be non-refundable.

        SECTION 3.3.1    Commitment Fee.     The Borrowers agree to pay to the
Administrative Agent for the account of each Lender, for the period (including
any portion thereof when any of its Commitments are suspended by reason of
either Borrower's inability to satisfy any condition of Article VI) commencing
on Closing Date and continuing through the Commitment Termination Date, a
commitment fee in an amount per annum equal to 0.50% of such Lender's Percentage
of the sum of the average daily unused portion of the Revolving Loan Commitment
Amount. All commitment fees payable pursuant to this Section shall be calculated
on a year comprised of 360 days and payable by the Borrowers in arrears on each
Quarterly Payment Date, commencing with the first Quarterly Payment Date, and on
the Commitment Termination Date. For purposes of calculating the commitment fee,
Letter of Credit Outstandings will be deemed usage of the Revolving Loan
Commitment Amount, but outstanding Swingline Loans shall not.

        SECTION 3.3.2    Fee Letter Fees.     The Borrowers agree to pay to the
Administrative Agent, for its own account and for the account of each Lender, as
applicable, the fees in the amounts and on the dates set forth in the Fee
Letter.

        SECTION 3.3.3    Letter of Credit Fees.     The Borrowers agree to pay
to the Administrative Agent, for the pro rata account of the Issuer and each
Lender, a Letter of Credit fee in an amount equal to the then effective
Applicable Margin for Loans maintained as LIBOR Loans, multiplied by the Stated
Amount of each such Letter of Credit, such fees being payable quarterly in
arrears on each Quarterly Payment Date following the date of issuance of each
Letter of Credit and on the Commitment Termination Date. The Borrowers further
agree to pay upon the date of issuance of each Letter of Credit a facing fee
equal to 0.125% of the face amount of such Letter of Credit, along with other
customary administrative charges.


ARTICLE IV
CERTAIN LIBOR AND OTHER PROVISIONS


        SECTION 4.1    LIBOR Lending Unlawful.     If any Lender shall determine
(which determination shall, upon notice thereof to the Borrowers and the
Administrative Agent, be conclusive and binding on the Borrowers) that the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or any Governmental Authority asserts that it is unlawful, for such
Lender to make or continue any Loan as, or to convert any Loan into, a LIBOR
Loan, the obligations of such Lender to make, continue or convert any such LIBOR
Loan shall, upon such determination, forthwith be suspended until such Lender
shall notify the Administrative Agent that the circumstances causing such
suspension no longer exist, and all outstanding LIBOR Loans payable to such
Lender shall

37

--------------------------------------------------------------------------------

automatically convert into Base Rate Loans at the end of the then current
Interest Periods with respect thereto or sooner, if required by such law or
assertion.

        SECTION 4.2    Deposits Unavailable.     If the Administrative Agent
shall have determined

        (a)  Dollar deposits in the relevant amount and for the relevant
Interest Period are not available to it in its relevant market; or

        (b)  by reason of circumstances affecting its relevant market, adequate
means do not exist for ascertaining the interest rate applicable hereunder to
LIBOR Loans; or

        (c)  that the Adjusted LIBO Rate for any requested Interest Period with
respect to a proposed LIBOR Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan;

then, upon notice from the Administrative Agent to the Borrowers and the
Lenders, the obligations of all Lenders under Section 2.3 and Section 2.4 to
make or continue any Loans as, or to convert any Loans into, LIBOR Loans shall
forthwith be suspended until the Administrative Agent shall notify the Borrowers
and the Lenders that the circumstances causing such suspension no longer exist.

        SECTION 4.3    Increased LIBOR Loan Costs, etc.     Each Borrower agrees
to reimburse each Lender and the Issuer for any increase in the cost to such
Lender or the Issuer of, or any reduction in the amount of any sum receivable by
such Secured Party in respect of, such Secured Party's Commitments and the
making of Credit Extensions hereunder (including the making, continuing or
maintaining (or of its obligation to make or continue) any Loans as, or of
converting (or of its obligation to convert) any Loans into, LIBOR Loans) that
arise in connection with any change in, or the introduction, adoption,
effectiveness, interpretation, reinterpretation or phase-in after the Closing
Date of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any Governmental Authority, except
for such changes with respect to increased capital costs and Taxes which are
governed by Sections 4.5 and 4.6, respectively. Each affected Secured Party
shall promptly notify the Administrative Agent and the Borrowers in writing of
the occurrence of any such event, stating the reasons therefor and the
additional amount required fully to compensate such Secured Party for such
increased cost or reduced amount. Such additional amounts shall be payable by
the Borrowers directly to such Secured Party within five days of its receipt of
such notice, and such notice shall, in the absence of manifest error, be
conclusive and binding on the Borrowers.

        SECTION 4.4    Funding Losses.     In the event any Lender shall incur
any loss or expense (including any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to make or continue any portion of the principal amount of any Loan as, or to
convert any portion of the principal amount of any Loan into, a LIBOR Loan) as a
result of

        (a)  any conversion or repayment or prepayment (including mandatory
prepayments) of the principal amount of any LIBOR Loan on a date other than the
scheduled last day of the Interest Period applicable thereto, whether pursuant
to Article III or otherwise;

        (b)  any Loans not being made as LIBOR Loans in accordance with the
Borrowing Request therefor; or

        (c)  any Loans not being continued as, or converted into, LIBOR Loans in
accordance with the Continuation/Conversion Notice therefor;

then, upon the written notice of such Lender to the applicable Borrower (with a
copy to the Administrative Agent), such Borrower shall, within five days of its
receipt thereof, pay directly to such Lender such amount as will (in the
reasonable determination of such Lender) reimburse such

38

--------------------------------------------------------------------------------




Lender for such loss or expense. Such written notice shall, in the absence of
manifest error, be conclusive and binding on such Borrower.

        SECTION 4.5    Increased Capital Costs.     If any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any Governmental Authority affects
or would affect the amount of capital required or expected to be maintained by
any Secured Party or any Person controlling such Secured Party, and such Secured
Party determines (in good faith but in its sole and absolute discretion) that
the rate of return on its or such controlling Person's capital as a consequence
of the Commitments or the Credit Extensions made, or the Letters of Credit
participated in, by such Secured Party is reduced to a level below that which
such Secured Party or such controlling Person could have achieved but for the
occurrence of any such circumstance, then upon notice from time to time by such
Secured Party to the applicable Borrower, such Borrower shall within five days
following receipt of such notice pay directly to such Secured Party additional
amounts sufficient to compensate such Secured Party or such controlling Person
for such reduction in rate of return. A statement of such Secured Party as to
any such a dditional amount or amounts shall, in the absence of manifest error,
be conclusive and binding on such Borrower. In determining such amount, such
Secured Party may use any method of averaging and attribution that it (in its
sole and absolute discretion) shall deem applicable.

        SECTION 4.6    Taxes.     Each Borrower covenants and agrees as follows
with respect to Taxes.

        (a)  Any and all payments by the Borrowers and each other Obligor under
each Loan Document shall be made without setoff, counterclaim or other defense,
and free and clear of, and without deduction or withholding for or on account
of, any Taxes. In the event that any Taxes are imposed and required by law to be
deducted or withheld from any payment required to be made by the Borrowers or
any Obligor to or on behalf of any Secured Party under any Loan Document, then:

          (i)  subject to clause (f), if such Taxes are Non-Excluded Taxes, the
amount of such payment shall be increased as may be necessary so that such
payment is made, after withholding or deduction for or on account of such Taxes,
in an amount that is not less than the amount provided for in such Loan
Document; and

        (ii)  the applicable Borrower shall withhold the full amount of such
Taxes from such payment (as increased pursuant to clause (a)(i)) and shall pay
such amount to the Governmental Authority imposing such Taxes in accordance with
applicable law.

        (b)  In addition, each Borrower and each other Obligor shall pay all
Other Taxes imposed to the relevant Governmental Authority imposing such Other
Taxes in accordance with applicable law.

        (c)  As promptly as practicable after the payment of any Taxes or Other
Taxes, and in any event within 45 days of any such payment being due, the
applicable Borrower shall furnish to the Administrative Agent a copy of an
official receipt (or a certified copy thereof) evidencing the payment of such
Taxes or Other Taxes. The Administrative Agent shall make copies, thereof
available to any Lender upon request therefor.

        (d)  Subject to clause (f), the Borrowers shall indemnify each Secured
Party for any Non-Excluded Taxes and Other Taxes levied, imposed or assessed on
(and whether or not paid directly by) such Secured Party whether or not such
Non-Excluded Taxes or Other Taxes are correctly or legally asserted by the
relevant Governmental Authority. Promptly upon having knowledge that any such
Non-Excluded Taxes or Other Taxes have been levied, imposed or assessed, and
promptly upon notice thereof by any Secured Party, each Borrower shall pay its
portion of such Non-Excluded Taxes or Other Taxes directly to the relevant
Governmental Authority (provided that no Secured Party shall be under any
obligation to provide any such notice

39

--------------------------------------------------------------------------------




to the Borrowers). In addition, the Borrowers shall indemnify each Secured Party
for any incremental Taxes that may become payable by such Secured Party as a
result of any failure of either Borrower to pay any Taxes when due to the
appropriate Governmental Authority or to deliver to the Administrative Agent,
pursuant to clause (c), documentation evidencing the payment of Taxes or Other
Taxes. With respect to indemnification for Non-Excluded Taxes and Other Taxes
actually paid by any Secured Party or the indemnification provided in the
immediately preceding sentence, such indemnification shall be made within
30 days after the date such Secured Party makes written demand therefor. Each
Borrower acknowledges that any payment made to any Secured Party or to any
Governmental Authority in respect of the indemnification obligations of such
Borrower provided in this clause shall constitute a payment in respect of which
the provisions of clause (a) and this clause shall apply.

        (e)  Each Non-U.S. Lender, on or prior to the date on which such
Non-U.S. Lender becomes a Lender hereunder (and from time to time thereafter
upon the request of either Borrower or the Administrative Agent, but only for so
long as such non-U.S. Lender is legally entitled to do so), shall deliver to
such Borrower and the Administrative Agent either (i) two duly completed copies
of either (x) Internal Revenue Service Form W-8BEN claiming eligibility of the
Non-U.S. Lender for benefits of an income tax treaty to which the United States
is a party or (y) Internal Revenue Service Form W-8ECI, or in either case an
applicable successor form; or (ii) in the case of a Non-U.S. Lender that is not
legally entitled to deliver either form listed in clause (e)(i), (x) a
certificate to the effect that such Non-U.S. Lender is not (A) a "bank" within
the meaning of Section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder"
of either Borrower within the meaning of Section 881(c)(3)(B) of the Code, or
(C) a controlled foreign corporation receiving interest from a related person
within the meaning of Section 881(c)(3)(C) of the Code (referred to as an
"Exemption Certificate") and (y) two duly completed copies of Internal Revenue
Service Form W-8BEN or applicable successor form.

        (f)    The Borrowers shall not be obligated to pay any additional
amounts to any Lender pursuant to clause (a)(i), or to indemnify any Lender
pursuant to clause (d), in respect of United States federal withholding Taxes to
the extent imposed as a result of (i) the failure of such Lender to deliver to
each Borrower the form or forms and/or an Exemption Certificate, as applicable
to such Lender, pursuant to clause (e), (ii) such form or forms and/or Exemption
Certificate not establishing a complete exemption from U.S. federal withholding
tax or the information or certifications made therein by the Lender being untrue
or inaccurate on the date delivered in any material respect, or (iii) the Lender
designating a successor lending office at which it maintains its Loans which has
the effect of causing such Lender to become obligated for tax payments in excess
of those in effect immediately prior to such designation; provided that the
Borrowers shall be severally and not jointly obligated to pay additional amounts
to any such Lender pursuant to clause (a)(i), and to indemnify any such Lender
pursuant to clause (d), in respect of United States federal withholding Taxes if
(i) any such failure to deliver a form or forms or an Exemption Certificate or
the failure of such form or forms or Exemption Certificate to establish a
complete exemption from U.S. federal withholding tax or inaccuracy or untruth
contained therein resulted from a change in any applicable statute, treaty,
regulation or other applicable law or any interpretation of any of the foregoing
occurring after the Closing Date, which change rendered such Lender no longer
legally entitled to deliver such form or forms or Exemption Certificate or
otherwise ineligible for a complete exemption from U.S. federal withholding tax,
or rendered the information or certifications made in such form or forms or
Exemption Certificate untrue or inaccurate in a material respect, (ii) the
redesignation of the Lender's lending office was made at the request of either
Borrower or (iii) the obligation to pay any additional amounts to any such
Lender pursuant to clause (a)(i) or to indemnify any such Lender pursuant to
clause (d) is with respect to an assignee Lender that becomes a Lender as a
result of an assignment made at the request of either Borrower.

40

--------------------------------------------------------------------------------




        SECTION 4.7    Payments, Computations, etc.     Unless otherwise
expressly provided in a Loan Document, all payments by the Borrowers pursuant to
each Loan Document shall be made by the Borrowers to the Administrative Agent
for the pro rata account of the Secured Parties entitled to receive such
payment. All payments shall be made without setoff, deduction or counterclaim
not later than 11:00 a.m. on the date due in same day or immediately available
funds to such account as the Administrative Agent shall specify from time to
time by notice to the applicable Borrower; provided that failure by the
Administrative Agent to provide such notice shall not excuse any required
payments. Funds received after that time shall be deemed to have been received
by the Administrative Agent on the next succeeding Business Day. The
Administrative Agent shall promptly remit in same day funds to each Secured
Party its share, if any, of such payments received by the Administrative Agent
for the account of such Secured Party. All interest (including interest on LIBOR
Loans) and fees shall be computed on the basis of the actual number of days
(including the first day but excluding the last day) occurring during the period
for which such interest or fee is payable over a year comprised of 360 days (or,
in the case of interest on a Base Rate Loan (calculated at other than the
Federal Funds Rate), 365 days or, if appropriate, 366 days). Payments due on
other than a Business Day shall (except as otherwise required by clause (c) of
the definition of "Interest Period") be made on the next succeeding Business Day
and such extension of time shall be included in computing interest and fees in
connection with that payment.

        SECTION 4.8    Sharing of Payments.     If any Secured Party shall
obtain any payment or other recovery (whether voluntary, involuntary, by
application of setoff or otherwise) on account of any Credit Extension or
Reimbursement Obligation (other than pursuant to the terms of Sections 4.3, 4.4,
4.5 or 4.6) in excess of its pro rata share of payments obtained by all Secured
Parties, such Secured Party shall purchase from the other Secured Parties such
participations in Credit Extensions made by them as shall be necessary to cause
such purchasing Secured Party to share the excess payment or other recovery
ratably (to the extent such other Secured Parties were entitled to receive a
portion of such payment or recovery) with each of them; provided that if all or
any portion of the excess payment or other recovery is thereafter recovered from
such purchasing Secured Party, the purchase shall be rescinded and each Secured
Party which has sold a participation to the purchasing Secured Party shall repay
to the purchasing Secured Party the purchase price to the ratable extent of such
recovery together with an amount equal to such selling Secured Party's ratable
share (according to the proportion of (a) the amount of such selling Secured
Party's required repayment to the purchasing Secured Party to (b) total amount
so recovered from the purchasing Secured Party) of any interest or other amount
paid or payable by the purchasing Secured Party in respect of the total amount
so recovered. Each Borrower agrees that any Secured Party purchasing a
participation from another Secured Party pursuant to this Section may, to the
fullest extent permitted by law, exercise all its rights of payment (including
pursuant to Section 4.9) with respect to such participation as fully as if such
Secured Party were the direct creditor of such Borrower in the amount of such
participation. If under any applicable bankruptcy, insolvency or other similar
law any Secured Party receives a secured claim in lieu of a setoff to which this
Section applies, such Secured Party shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of the Secured Parties entitled under this Section to share in the
benefits of any recovery on such secured claim.

        SECTION 4.9    Setoff.     Each Secured Party shall, upon the occurrence
and during the continuance of any Event of Default, have the right to
appropriate and apply to the payment of the Obligations owing to it (whether or
not then due), and (as security for such Obligations) each Borrower hereby
grants to each Secured Party a continuing security interest in, any and all
balances, credits, deposits, accounts or moneys of such Borrower then or
thereafter maintained with such Secured Party; provided that any such
appropriation and application shall be subject to the provisions of Section 4.8.
Each Secured Party agrees promptly to notify the applicable Borrower and the
Administrative Agent after any such setoff and application made by such Secured
Party; provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of each Secured Party

41

--------------------------------------------------------------------------------

under this Section are in addition to other rights and remedies (including other
rights of setoff under applicable law or otherwise) which such Secured Party may
have.


ARTICLE V
COLLATERAL AND GUARANTIES


        SECTION 5.1    Collateral.     The Obligations shall be secured by a
first-priority, perfected security interest in the following (collectively, the
"Collateral"):

        (a)  All of the US Borrower's tangible and intangible assets, including
without limitation (i) all Intercompany Notes, (ii) all investment property
(including without limitation its Equity Interests in the Consolidated Entities,
other than Limited Entities), (iii) all equipment, (iv) all inventory, (v) all
accounts, contracts, contract rights (including without limitation payment
rights under any management contracts), chattel paper, documents, instruments
and general intangibles, (vi) all Intellectual Property Collateral, and
(vii) the Collateral Account, as evidenced by the US Borrower Pledge and
Security Agreement, as amended (capitalized terms contained in this
Section 5.1(a) not otherwise defined in this Agreement shall have such meaning
as set forth in the US Borrower Pledge and Security Agreement);

        (b)  All of the UK Borrower's tangible and intangible assets, including
without limitation (i) all Intercompany Notes, (ii) all investment property
(including without limitation its Equity Interests in the Consolidated Entities,
other than Limited Entities), (iii) all equipment, (iv) all inventory, (v) all
accounts, contracts, contract rights (including without limitation payment
rights under any management contracts), chattel paper, documents, instruments
and general intangibles, (vi) all Intellectual Property Collateral, and
(vii) the Collateral Account, as evidenced by the UK Borrower Pledge and
Security Agreement, as amended (capitalized terms contained in this
Section 5.1(b) not otherwise defined in this Agreement shall have such meaning
as set forth in the UK Borrower Pledge and Security Agreement);

        (c)  All of the US Subsidiary Guarantors' tangible and intangible
assets, including without limitation (i) all Intercompany Notes, (ii) all
investment property (including without limitation its Equity Interests in the
Consolidated Entities, other than Limited Entities), (iii) all equipment,
(iv) all inventory, (v) all accounts, contracts, contract rights (including
without limitation payment rights under any management contracts), chattel
paper, documents, instruments and general intangibles, (vi) all Intellectual
Property Collateral, and (vii) the Collateral Account, as evidenced by the US
Subsidiary Pledge and Security Agreement, as amended (capitalized terms
contained in this Section 5.1(c) not otherwise defined in this Agreement shall
have such meaning as set forth in the US Subsidiary Pledge and Security
Agreement);

        (d)  All of the Foreign Subsidiary Guarantors' tangible and intangible
assets, including without limitation (i) all Intercompany Notes, (ii) all
investment property (including without limitation its Equity Interests in the
Consolidated Entities, other than Limited Entities), (iii) all equipment,
(iv) all inventory, (v) all accounts, contracts, contract rights (including
without limitation payment rights under any management contracts), chattel
paper, documents, instruments and general intangibles, (vi) all Intellectual
Property Collateral, and (vii) the Collateral Account, as evidenced by the
Foreign Subsidiary Pledge and Security Agreements, as amended (capitalized terms
contained in this Section 5.1(d) not otherwise defined in this Agreement shall
have such meaning as set forth in the Foreign Subsidiary Pledge and Security
Agreements);

        (e)  All investment property of the Parent, including without limitation
its Equity Interests in the Consolidated Entities (other than Limited Entities),
as evidenced by the Parent Guaranty and Pledge Agreement, as amended;

42

--------------------------------------------------------------------------------




        (f)    All investment property of Holdings, including without limitation
its Equity Interests in the Consolidated Entities (other than Limited Entities),
as evidenced by the Holdings Guaranty and Pledge Agreement, as amended;

        (g)  All investment property of USP International, including without
limitation its Equity Interests in the Consolidated Entities (other than Limited
Entities), as evidenced by the USP International Guaranty and Pledge Agreement,
as amended; provided that only 65% of the Equity Interests in the UK Borrower
pledged thereunder will secure the Obligations of the US Borrower or any Obligor
incorporated or organized under the laws of the United States or a State
thereof;

        (h)  All investment property of USP Europe, including without limitation
its Equity Interests in the Consolidated Entities (other than Limited Entities),
as evidenced by the USP Europe Guaranty and Pledge Agreement; provided that the
pledge of the Equity Interests of USP Europe in the USP Europe Subsidiaries will
secure only the Obligations of the UK Borrower;

        (i)    Certain real property, improvements and equipment owned by
Foreign Subsidiary Guarantors in Spain, as described in more detail in and
evidenced by the Foreign Subsidiary Mortgages, as amended; and

        (j)    Such other tangible or intangible assets of the Borrowers, US
Subsidiaries, Foreign Subsidiaries, Parent, Holdings, USP International or the
Consolidated Entities as the Administrative Agent, on behalf of the Required
Lenders, may reasonably require.

        SECTION 5.2    Guaranties.     The Obligations shall be guaranteed as
set forth below.

        SECTION 5.2.1    Guaranties of Obligations.     The Obligations shall be
guaranteed by the following:

        (a)  The Parent, as evidenced by the Parent Guaranty and Pledge
Agreement;

        (b)  Holdings, as evidenced by the Holdings Guaranty and Pledge
Agreement;

        (c)  USP International, as evidenced by the USP International Guaranty
and Pledge Agreement; and

        (d)  The US Subsidiary Guarantors, as evidenced by the US Subsidiary
Guaranty.

        SECTION 5.2.2    Guaranties of the Obligations of UK Borrower.     The
Obligations of the UK Borrower shall be guaranteed by the following:

        (a)  USP Europe, as evidenced by the USP Europe Guaranty and Pledge
Agreement; and

        (b)  Foreign Subsidiary Guarantors, as evidenced by the Foreign
Subsidiary Guaranties.

        SECTION 5.3    Release of Certain Collateral.     In the event a US
Subsidiary Guarantor desires to (a)  transfer all or part of its Equity Interest
in a Consolidated Entity or Non-Consolidated Entity (the "Transferred Entity
Interest") to a Hospital Joint Venture Entity or its Subsidiary wherein the
Hospital Joint Venture Entity or its Subsidiary, as applicable, would become a
Limited Entity and (b) receive a release of the pledge of such Transferred
Entity Interest pursuant to the US Subsidiary Pledge and Security Agreement,
Borrowers shall give Administration Agent written notification of such intent
and request of release. Administrative Agent may, in its sole and absolute
discretion and, absent an Event of Default, without the consent or approval of
any other Lender, grant such release of Transferred Entity Interest owned by the
US Subsidiary Guarantor. Borrowers will not permit the transfer of any
Transferred Entity Interest by any US Subsidiary Guarantor unless and until
Administrative Agent delivers a written release of such pledge by the applicable
US Subsidiary Guarantor under the US Subsidiary Pledge and Security Agreement.
As a condition of any written release by Administrative Agent, Borrowers will
deliver to Administrative Agent an acknowledgement affirming the inclusion of
the Hospital Joint Venture Entity or its Subsidiary, as applicable, receiving
the Transferred Equity

43

--------------------------------------------------------------------------------

Interests as a Limited Entity and reaffirming the representation and warranty of
Borrowers set forth in Section 7.17 herein.


ARTICLE VI
CONDITIONS TO EFFECTIVENESS AND TO FUTURE CREDIT EXTENSIONS


        SECTION 6.1    Effectiveness.     The amendment and restatement of the
Existing Credit Agreement and the obligations of the Lenders to make Credit
Extensions under this Agreement shall be subject to the prior or concurrent
satisfaction of each of the conditions precedent set forth in this Section 6.1.

        SECTION 6.1.1    Resolutions, etc.     The Administrative Agent shall
have received from each Borrower, Holdings, USP International, USP Europe and
Parent, as applicable, a certificate, dated the Closing Date, duly executed and
delivered by such Obligor's Secretary or Assistant Secretary, managing member or
general partner, as applicable, as to

        (a)  resolutions of each such Obligor's Board of Directors (or other
managing body, in the case of other than a corporation) then in full force and
effect authorizing the execution, delivery and performance of each Loan Document
to be executed by such Obligor and the transactions contemplated hereby and
thereby;

        (b)  the incumbency and signatures of those of its officers, managing
member or general partner, as applicable, authorized to act with respect to each
Loan Document to be executed by such Obligor; and

        (c)  the full force and validity of each Organic Document of such
Obligor and copies thereof,

upon which certificates each Secured Party may conclusively rely until it shall
have received a further certificate of the Secretary, Assistant Secretary,
managing member or general partner, as applicable, of any such Obligor canceling
or amending the prior certificate of such Obligor.

        SECTION 6.1.2    Delivery of Notes.     The Administrative Agent shall
have received, for the account of each Lender that has requested a Revolving
Note, such Lender's Revolving Notes (and Swingline Note, as applicable), duly
executed and delivered by an Authorized Officer of each Borrower.

        SECTION 6.1.3    Solvency, etc.     The Administrative Agent shall have
received a solvency certificate, dated the Closing Date, duly executed and
delivered by the chief financial or accounting Authorized Officer of each
Borrower, in form and substance satisfactory to the Administrative Agent.

        SECTION 6.1.4    Opinions of Counsel.     The Administrative Agent shall
have received opinions, dated the Closing Date and addressed to the
Administrative Agent and all Lenders, from

        (a)  Nossaman, Guthner, Knox & Elliott, LLP, general counsel to the
Obligors, in form and substance satisfactory to the Administrative Agent; and

        (b)  Vinson & Elkins, L.L.P., New York Counsel to the Obligors and UK
Counsel to the UK Borrower, in form and substance satisfactory to the
Administrative Agent.

        SECTION 6.1.5    US Borrower Pledge and Security Agreement.     The
Administrative Agent shall have received the US Borrower Pledge and Security
Agreement, duly executed and delivered by an Authorized Officer of the US
Borrower, together with:

        (a)  certificates evidencing all of the issued and outstanding Equity
Interests (other than Limited Entities) owned by the US Borrower in its
Subsidiaries, which certificates in each case shall be accompanied by undated
instruments of transfer duly executed in blank, or, if any Equity Interests are
uncertificated Equity Interests, confirmation and evidence satisfactory to the
Administrative Agent that the security interest therein has been perfected in
accordance with

44

--------------------------------------------------------------------------------

Article 9 of the UCC and all laws otherwise applicable to the perfection of the
pledge of such Equity Interests;

        (b)  all Intercompany Notes (as defined in the US Borrower Pledge and
Security Agreement), if any, evidencing Indebtedness payable to the US Borrower
duly endorsed to the order of the Administrative Agent, together with Filing
Statements (or similar instruments) in respect of such Intercompany Notes
executed by the US Borrower to be filed in such jurisdictions as the
Administrative Agent may reasonably request; and

        (c)  such amendments or supplements as may be necessary to evidence the
execution of this Agreement and the continuing obligations of the US Borrower
thereunder.

        SECTION 6.1.6    Affirmation and Acknowledgement.     The Administrative
Agent shall have received the Affirmation and Acknowledgement, dated as of the
Closing Date, duly executed and delivered by an Authorized Officer of each
Obligor.

        SECTION 6.1.7    US Subsidiary Guaranty.     The Administrative Agent
shall have received the US Subsidiary Guaranty, duly executed and delivered by
an Authorized Officer of each US Subsidiary Guarantor, along with such
amendments and supplements as may be necessary to evidence the execution of this
Agreement and the continuing obligations of the existing US Subsidiary
Guarantors thereunder and of the obligations of each new US Subsidiary Guarantor
formed since the original execution thereof.

        SECTION 6.1.8    US Subsidiary Pledge and Security Agreement.     The
Administrative Agent shall have received the US Subsidiary Pledge and Security
Agreement, duly executed and delivered by an Authorized Officer of each US
Subsidiary Guarantor, together with:

        (a)  certificates evidencing all of the issued and outstanding Equity
Interests owned by such Subsidiary Guarantor in its Subsidiaries (other than
Limited Entities), which certificates in each case shall be accompanied by
undated instruments of transfer duly executed in blank, or, if any Equity
Interests are uncertificated Equity Interests, confirmation and evidence
satisfactory to the Administrative Agent that the security interest therein has
been perfected in accordance with Article 9 of the UCC and all laws otherwise
applicable to the perfection of the pledge of such Equity Interests;

        (b)  all Intercompany Notes (as defined in the US Subsidiary Pledge and
Security Agreement), if any, evidencing Indebtedness payable to such Subsidiary
Guarantor duly endorsed to the order of the Administrative Agent, together with
Filing Statements (or similar instruments) in respect of such Intercompany Notes
naming such Subsidiary Guarantor as a debtor to be filed in such jurisdictions
as the Administrative Agent may reasonably request;

        (c)  Filing Statements naming each such Subsidiary Guarantor as a debtor
and the Administrative Agent as the secured party, or other similar instruments
or documents to be filed under the UCC of all jurisdictions as may be necessary
or, in the opinion of the Administrative Agent, desirable to perfect the
security interests of the Administrative Agent pursuant to the US Subsidiary
Pledge and Security Agreement; and

        (d)  such amendments and supplements as may be necessary to evidence the
execution of this Agreement and the continuing obligations of the existing US
Subsidiary Guarantors thereunder and each new US Subsidiary Guarantor formed
since the original execution thereof.

45

--------------------------------------------------------------------------------




        SECTION 6.1.9    UK Borrower Pledge and Security Agreement.     The
Administrative Agent shall have received the UK Borrower Pledge and Security
Agreement, duly executed and delivered by an Authorized Officer of the UK
Borrower, together with:

        (a)  certificates evidencing all of the issued and outstanding Equity
Interests owned by the UK Borrower in its Subsidiaries (other than Global
Healthcare and any other Limited Entity), which certificates in each case shall
be accompanied by undated instruments of transfer duly executed in blank, or, if
any Equity Interests are uncertificated Equity Interests, confirmation and
evidence satisfactory to the Administrative Agent that the security interest
therein has been perfected in accordance with all laws applicable to the
perfection of the pledge of such Equity Interests;

        (b)  all Intercompany Notes (as defined in the UK Borrower Pledge and
Security Agreement), if any, evidencing Indebtedness payable to the UK Borrower
duly endorsed to the order of the Administrative Agent, together with Filing
Statements (or similar instruments) in respect of such Intercompany Notes naming
the UK Borrower as a debtor to be filed in such jurisdictions as the
Administrative Agent may reasonably request; and

        (c)  executed Foreign Pledge Agreements required in connection with the
foregoing or other similar instruments or documents to be filed in the
applicable jurisdictions as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the security interests of the
Administrative Agent pursuant to the UK Borrower Pledge and Security Agreement,
together with copies of all filings required to be delivered in connection
therewith; and

        (d)  such amendments or supplements as may be necessary to evidence the
execution of this Agreement and the continuing obligations of the UK Borrower
thereunder.

46

--------------------------------------------------------------------------------






        SECTION 6.1.10    Parent Guaranty and Pledge Agreement.     The
Administrative Agent shall have received the Parent Guaranty and Pledge
Agreement, duly executed and delivered by an Authorized Officer of Parent,
together with

        (a)  certificates evidencing all of the issued and outstanding Equity
Interests (other than Limited Entities) owned by the Parent in its Subsidiaries,
which certificates in each case shall be accompanied by undated instruments of
transfer duly executed in blank, or, if any Equity Interests are uncertificated
Equity Interests, confirmation and evidence satisfactory to the Administrative
Agent that the security interest therein has been perfected in accordance with
Article 9 of the UCC and all laws otherwise applicable to the perfection of the
pledge; of such Equity Interests; and

        (b)  such amendments or supplements as may be necessary to evidence the
execution of this Agreement and the continuing obligations of the Parent
thereunder.

        SECTION 6.1.11    Holdings Guaranty and Pledge Agreement.     The
Administrative Agent shall have received the Holdings Guaranty and Pledge
Agreement, duly executed and delivered by an Authorized Officer of Holdings,
together with

        (a)  certificates evidencing all of the issued and outstanding Equity
Interests (other than Limited Entities) owned by Holdings in its Subsidiaries,
which certificates in each case shall be accompanied by undated instruments of
transfer duly executed in blank, or, if any Equity Interests are uncertificated
Equity Interests, confirmation and evidence satisfactory to the Administrative
Agent that the security interest therein has been perfected in accordance with
Article 9 of the UCC and all laws otherwise applicable to the perfection of the
pledge; of such Equity Interests; and

        (b)  such amendments or supplements as may be necessary to evidence the
execution of this Agreement and the continuing obligations of Holdings
thereunder.

        SECTION 6.1.12    USP International Guaranty and Pledge Agreement.
    The Administrative Agent shall have received the USP International Guaranty
and Pledge Agreement, duly executed and delivered by an Authorized Officer of
USP International, together with

        (a)  certificates evidencing all of the issued and outstanding Equity
Interests of the UK Borrower, which certificates in each case shall be
accompanied by undated instruments of transfer duly executed in blank;

        (b)  executed Foreign Pledge Agreements or other similar instruments or
documents to be filed in the applicable jurisdictions as may be necessary or, in
the opinion of the Administrative Agent, desirable to perfect the security
interests of the Administrative Agent pursuant to the USP International Guaranty
and Pledge Agreement; and

        (c)  such amendments or supplements as may be necessary to evidence the
execution of this Agreement and the continuing obligations of USP International
thereunder.

        SECTION 6.1.13    Foreign Subsidiary Guaranty.     The Administrative
Agent shall have received the Foreign Subsidiary Guaranty, duly executed and
delivered by an Authorized Officer of each Foreign Subsidiary Guarantor, along
with such amendments and supplements as may be necessary to evidence the
execution of this Agreement and the continuing obligations of the existing
Foreign Subsidiary thereunder and of the obligations of each new Foreign
Subsidiary Guarantors formed since the original execution thereof.

        SECTION 6.1.14    Lien Perfection.     The Administrative Agent and its
counsel shall be satisfied that (i) the Lien granted to the Administrative
Agent, for the benefit of the Secured Parties, in the Collateral is a first
priority (or local equivalent thereof) security interest, and (ii) no Lien
exists on any

47

--------------------------------------------------------------------------------

of the Collateral other than the Lien created in favor of the Administrative
Agent, for the benefit of the Secured Parties, pursuant to a Loan Document.

        SECTION 6.1.15    Assignments.     The Administrative Agent shall have
received duly executed assignments and such other documents as reasonably
required by the Administrative Agent to reflect the assignment to the
Administrative Agent of the Existing Loans, the Existing Credit Agreement and
all loan documents executed in connection therewith.

        SECTION 6.1.16    Existing Loan Letters, etc.     The Administrative
Agent shall have received duly executed letters, in form and substance
satisfactory to Administrative Agent, executed by each Existing Lender setting
forth the current principal amount of each Existing Loan held by it together
with all accrued and unpaid interest and any outstanding fees owed to it under
the Existing Credit Agreement, together with any other documents reasonably
required by Administrative Agent.

        SECTION 6.1.17    Certificates of Insurance.     The Administrative
Agent shall have received delivery of certificates of insurance issued on behalf
of insurers of the Borrowers and all Subsidiary Guarantors, describing in
reasonable detail the types and amounts of insurance (property and liability)
maintained by the Borrowers and all Subsidiary Guarantors, naming Administrative
Agent as additional insured and loss payee, as appropriate.

        SECTION 6.1.18    Evidence of Equity Injection.     The Administrative
Agent shall have received evidence satisfactory to Administrative Agent that
Parent shall have received a minimum of $52,130,000 in Gross Equity Proceeds
from the issuance of additional common stock in connection with the 2002
Follow-on Offering and that a portion of such proceeds have been applied to
payment of all outstanding Existing Loans.

        SECTION 6.1.19    Due Diligence.     The Administrative Agent shall have
received delivery of lien searches, landlord waivers, bailee letters, control
agreements, title insurance policies, real property surveys, flood insurance
certification, appraisals, Phase I environmental reports, and such other due
diligence as Administrative Agent may reasonably require with respect to the
Collateral, each in form and substance satisfactory to Administrative Agent.

        SECTION 6.1.20    Minimum Total Funded Debt to EBITDA Ratio.     The
Administrative Agent shall have received evidence satisfactory to Administrative
Agent that, as of the Closing Date, the ratio of (a) the sum of (i) Total Funded
Debt measured on the Closing Date less (ii) Excess Equity Proceeds to
(b) $68,910,000 does not exceed 3.25 to 1.00.

        SECTION 6.1.21    Closing Fees, Expenses, etc.     The Administrative
Agent shall have received for its own account, or for the account of each
Lender, as the case may be, all fees, costs and expenses due and payable
pursuant to Section 3.3 and, if then invoiced, Section 12.3.

        SECTION 6.2    Credit Extensions.     The obligation of each Lender and
the Issuer to make any Credit Extension shall be subject to the prior or
concurrent satisfaction of each of the conditions precedent set forth in this
Section 6.2.

        SECTION 6.2.1    Compliance with Warranties, No Default, etc.     Both
before and after giving effect to any Credit Extension (but, if any Default of
the nature referred to in Section 9.1.5 shall have occurred with respect to any
other Indebtedness, without giving effect to the application, directly or
indirectly, of the proceeds thereof) the following statements shall be true and
correct:

        (a)  the representations and warranties set forth in each Loan Document
shall, in each case, be true and correct with the same effect as if then made
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date);

        (b)  no Default shall have then occurred and be continuing;

48

--------------------------------------------------------------------------------




        (c)  since the date of delivery of the most recent financial statements
in accordance with the terms of this Agreement, there shall have been no change
that has had or could be reasonably expected to have a Material Adverse Effect
on the Borrowers or any Subsidiary Guarantor; and

        (d)  the Credit Extension would be a permitted Incurrence of
Indebtedness (as such terms are defined in the Holdings Notes Indenture) under
the Holdings Notes Indenture.

        SECTION 6.2.2    Credit Extension Request, etc.     The Administrative
Agent shall have received a Borrowing Request or Notice of Swingline Borrowing
if Loans are being requested, or an Issuance Request if a Letter of Credit is
being requested or extended. Each of the delivery of a Borrowing Request or
Notice of Swingline Borrowing or Issuance Request and the acceptance by either
Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by such Borrower that on the date of such Credit
Extension (both immediately before and after giving effect to such Credit
Extension and the application of the proceeds thereof) the statements made in
Section 6.2.1 are true and correct in all material respects.

        SECTION 6.2.3    Satisfactory Legal Form.     All documents executed or
submitted pursuant hereto by or on behalf of any Obligor shall be reasonably
satisfactory in form and substance to the Administrative Agent and its counsel,
and the Administrative Agent and its counsel shall have received all
information, approvals, opinions, documents or instruments as the Administrative
Agent or its counsel may reasonably request.


ARTICLE VII
REPRESENTATIONS AND WARRANTIES


        In order to induce the Lenders, the Issuer and the Administrative Agent
to enter into this Agreement and to make Credit Extensions hereunder, each
Borrower represents and warrants to each Secured Party as set forth in this
Article.

        SECTION 7.1    Organization, etc.     Each Obligor is validly organized
and existing and in good standing under the laws of the state or jurisdiction of
its incorporation or organization, is duly qualified to do business and is in
good standing as a foreign entity in each jurisdiction where the nature of its
business requires such qualification (except where the failure to so qualify
would not, individually or in the aggregate, have a Material Adverse Effect),
and has full power and authority and holds all requisite governmental licenses,
permits and other approvals to enter into and perform its Obligations under each
Loan Document to which it is a party, to own and hold under lease its property
and to conduct its business substantially as currently conducted by it.

        SECTION 7.2    Due Authorization, Non-Contravention, etc.     The
execution, delivery and performance by each Obligor of each Loan Document
executed or to be executed by it are in each case within such Person's powers,
have been duly authorized by all necessary action, and do not

        (a)  contravene or result in a default under any (i) Obligor's Organic
Documents, (ii) contractual restriction binding on or affecting any Obligor,
(iii) court decree or order binding on or affecting any Obligor, or (iv) law or
governmental regulation binding on or affecting any Obligor; or

        (b)  result in, or require the creation or imposition of, any Lien on
any Obligor's properties (except as permitted by this Agreement).

        SECTION 7.3    Government Approval, Regulation, etc.     No
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority or other Person (other than those that have been, or
on the Closing Date will be, duly obtained or made and which are in full force
and effect, and other than those filings required to be made after the Closing
Date) is required for the delivery or performance by any Obligor of any Loan
Document to which it is a party. Neither Borrower

49

--------------------------------------------------------------------------------

nor any of their Consolidated Entities is an "investment company" within the
meaning of the Investment Company Act of 1940, as amended, or a "holding
company", or a "subsidiary company" of a "holding company", or an "affiliate" of
a "holding company" or of a "subsidiary company" of a "holding company", within
the meaning of the Public Utility Holding Company Act of 1935, as amended.

        SECTION 7.4    Validity, etc.     Each Loan Document to which any
Obligor is a party constitutes the legal, valid and binding obligations of such
Obligor, enforceable against such Obligor in accordance with their respective
terms (except, in any case, as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors'
rights generally and by principles of equity).

        SECTION 7.5    Financial Information.     The financial statements of
the Borrowers and their Consolidated Entities furnished (a) in accordance with
clause (a) of Section 5.1.12 of the Original Credit Agreement and (b) in
accordance with Section 7.1.1 of the Existing Credit Agreement were prepared in
accordance with GAAP consistently applied, and present fairly the consolidated
financial condition of the Persons covered thereby as of all dates thereof and
the result of their operations for periods then ended.

        SECTION 7.6    No Material Adverse Change.     There has been no
material adverse change in the condition (financial or otherwise), results of
operations, assets, business, properties or prospects of either Borrower or the
Borrowers and their Consolidated Entities, taken as a whole, since December 31,
2001.

        SECTION 7.7    Litigation, Labor Controversies, etc.     There is no
pending or, to the knowledge of the Borrowers or any of their Consolidated
Entities, threatened litigation, action, proceeding or labor controversy

        (a)  except as disclosed in Item 7.7 of the Disclosure Schedule,
affecting any Obligor or any of its properties, businesses, assets or revenues,
which could reasonably be expected to have a Material Adverse Effect, and no
adverse development has occurred in any labor controversy, litigation,
arbitration or governmental investigation or proceeding disclosed in Item 7.7,
or

        (b)  which purports to affect the legality, validity or enforceability
of any Loan Document.

        SECTION 7.8    Subsidiaries.     Neither Borrower has any Subsidiaries,
except those Subsidiaries which are identified in Item 7.8 of the Disclosure
Schedule, or which are permitted to have been organized or acquired in
accordance with Sections 8.2.6 or 8.2.11. Item 7.8 of the Disclosure Schedule
sets forth each Consolidated Entity, Non-Consolidated Entity, Operating Entity
and Limited Entity.

        SECTION 7.9    Ownership of Properties.     Each Borrower and each of
its Consolidated Entities owns (a) in the case of owned real property, good fee
title to, and (b) in the case of owned personal property, good and valid title
to, or, (c) in the case of leased real or personal property, valid and
enforceable leasehold interests (as the case may be) in, all of its properties
and assets, real and personal, tangible and intangible, of any nature
whatsoever, free and clear in each case of all Liens or claims, except for Liens
permitted pursuant to Section 8.2.3.

        SECTION 7.10    Taxes.     Each Borrower and each of its Consolidated
Entities has filed all tax returns and reports required by law to have been
filed by it and has paid all material Taxes thereby shown to be due and owing,
except any such Taxes which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books.

        SECTION 7.11    Pension and Welfare Plans.     Except as disclosed in
Item 7.11 of the Disclosure Schedule, during the twelve-consecutive-month period
prior to the Closing Date and prior to the date of any Credit Extension
hereunder, no steps have been taken to terminate any Pension Plan, and no
contribution failure has occurred with respect to any Pension Plan sufficient to
give rise to a Lien

50

--------------------------------------------------------------------------------

under Section 302(f) of ERISA. No condition exists or event or transaction has
occurred with respect to any Pension Plan which might result in the incurrence
by either Borrower or any member of the Controlled Group of any material
liability, fine or penalty. Except as disclosed in Item 7.11 of the Disclosure
Schedule, neither Borrower nor any member of the Controlled Group has any
contingent liability with respect to any post-retirement benefit under a Welfare
Plan, other than liability for continuation coverage described in Part 6 of
Title I of ERISA.

        SECTION 7.12    Environmental Warranties.     Except as set forth in
Item 7.12 of the Disclosure Schedule:

        (a)  all facilities and property (including underlying groundwater)
owned or leased by either Borrower or any of its Consolidated Entities have
been, and continue to be, owned or leased by such Borrower and its Consolidated
Entities in material compliance with all Environmental Laws;

        (b)  there have been no past, and there are no pending or threatened
(i) claims, complaints, notices or requests for information received by either
Borrower or any of its Consolidated Entities with respect to any alleged
violation of any Environmental Law, or (ii) complaints, notices or inquiries to
the Borrowers or any of their Consolidated Entities regarding potential
liability under any Environmental Law;

        (c)  there have been no Releases of Hazardous Materials at, on or under
any property now or previously owned or leased by either Borrower or any of its
Consolidated Entities that have, or could reasonably be expected to have, a
Material Adverse Effect;

        (d)  each Borrower and its Consolidated Entities have been issued and
are in material compliance with all permits, certificates, approvals, licenses
and other authorizations relating to environmental matters;

        (e)  no property now or previously owned or leased by either Borrower or
any of its Consolidated Entities is listed or proposed for listing (with respect
to owned property only) on the National Priorities List pursuant to CERCLA, on
the CERCLIS or on any similar state list of sites requiring investigation or
clean-up;

        (f)    there are no underground storage tanks, active or abandoned,
including petroleum storage tanks, on or under any property now or previously
owned or leased by either Borrower or any of its Consolidated Entities that,
singly or in the aggregate, have, or could reasonably be expected to have, a
Material Adverse Effect;

        (g)  neither Borrower nor any Consolidated Entity has directly
transported or directly arranged for the transportation of any Hazardous
Material to any location which is listed or proposed for listing on the National
Priorities List pursuant to CERCLA, on the CERCLIS or on any similar state list
or which is the subject of federal, state or local enforcement actions or other
investigations which may lead to material claims against such Borrower or such
Consolidated Entity for any remedial work, damage to natural resources or
personal injury, including claims under CERCLA;

        (h)  there are no polychlorinated biphenyls or friable asbestos present
at any property now or previously owned or leased by either Borrower or any
Consolidated Entity that, singly or in the aggregate, have, or could reasonably
be expected to have, a Material Adverse Effect; and

        (i)    no conditions exist at, on or under any property now or
previously owned or leased by either Borrower which, with the passage of time,
or the giving of notice or both, would give rise to material liability under any
Environmental Law.

        SECTION 7.13    Accuracy of Information.     The factual information
heretofore or contemporaneously furnished in writing to the Administrative Agent
(or any predecessors thereto) by

51

--------------------------------------------------------------------------------

or on behalf of any Obligor, taken as a whole, in connection with any Loan
Document or any transaction contemplated hereby does not contain any untrue
statement of a material fact, or omits to state any fact necessary to make any
material statement contained therein not misleading in any material respect, and
no other factual information hereafter furnished in connection with any Loan
Document by or on behalf of any Obligor to any Secured Party will contain any
untrue statement of a material fact or will omit to state any fact necessary to
make any material information contained therein not misleading in any material
respect on the date as of which such information is dated or certified.

        SECTION 7.14    Regulations T, U and X.     No Obligor is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock, and no proceeds of any Credit Extensions will be used to purchase or
carry margin stock or otherwise for a purpose which violates, or would be
inconsistent with, F.R.S. Board Regulations T, U or X. Terms for which meanings
are provided in F.R.S. Board Regulations T, U or X or any regulations
substituted therefor, as from time to time in effect, are used in this Section
with such meanings.

        SECTION 7.15    Absence of Any Undisclosed Liabilities.     As of the
Closing Date, there are no material liabilities of any Obligor of any kind
whatsoever, whether accrued, contingent, absolute, determined, determinable or
otherwise, and there is no existing condition, situation or set of circumstances
which could be expected to result in such a liability, other than those
liabilities provided for or disclosed in the most recently delivered financial
statements or those liabilities that have been disclosed to the Administrative
Agent prior to the Closing Date.

        SECTION 7.16    Issuance of Subordinated Debt Status of Obligations as
Senior Indebtedness, etc.     The Borrowers and their Consolidated Entities, as
applicable, have the power and authority to incur the Subordinated Debt as
provided for under the Sub Debt Documents applicable thereto and have duly
authorized, executed and delivered the Sub Debt Documents applicable to such
Subordinated Debt. The Borrowers and their Consolidated Entities, as applicable,
have issued, pursuant to due authorization, the Subordinated Debt under the
applicable Sub Debt Documents, and such Sub Debt Documents constitute the legal,
valid and binding obligations of the Borrowers and their Consolidated Entities,
as applicable, enforceable against the Borrowers and their Consolidated
Entities, as applicable, in accordance with their terms (except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors' rights generally and by
principles of equity). The subordination provisions of the Subordinated Debt
contained in the Sub Debt Documents are enforceable against the holders of the
Subordinated Debt by the holder of any "Designated Senior Indebtedness" or
similar term referring to the Obligations (as defined in the Sub Debt
Documents). All Obligations, including those to pay principal of and interest
(including post-petition interest, whether or not allowed as a claim under
bankruptcy or similar laws) on the Loans and Reimbursement Obligations, and fees
and expenses in connection therewith, constitute "Designated Senior
Indebtedness" or similar term relating to the Obligations (as defined in the Sub
Debt Documents) and all such Obligations are entitled to the benefits of the
subordination created by the Sub Debt Documents. The Borrowers acknowledge that
the Administrative Agent, each Lender and the Issuer is entering into this
Agreement and is extending its Commitments in reliance upon the subordination
provisions of the Sub Debt Documents.

        SECTION 7.17    Limited Entities.     Each holder of Equity Interests of
each Limited Entity (other than any Obligor) is prohibited by the formation or
governing documentation of such Limited Entity from pledging any Equity
Interests of such Limited Entity, and no such holder has consented to the pledge
by any Obligor of its Equity Interests in such Limited Entity.

        SECTION 7.18    Collateral Documentation.     No Obligor has acquired or
obtained an interest in any Intellectual Property (as such term is defined in
the Pledge Agreement) which would require under the terms of the Pledge
Agreement the execution of a Patent Security Agreement, a Trademark

52

--------------------------------------------------------------------------------

Security Agreement or a Copyright Security Agreement or any other document
required to acknowledge or register or perfect Administrative Agent's interest
in any part of such Intellectual Property.

        SECTION 7.19    Foreign Subsidiary Guarantor Real Property.     Except
as disclosed in Item 7.19 of the Disclosure Schedule, no Foreign Subsidiary
Guarantor holds title or otherwise owns any real property.


ARTICLE VIII
COVENANTS


        SECTION 8.1    Affirmative Covenants.     Each Borrower agrees with each
Lender, the Issuer and the Administrative Agent that until the Termination Date
has occurred, each Borrower will, and will cause its Consolidated Entities to,
perform or cause to be performed the obligations set forth below.

        SECTION 8.1.1    Financial Information, Reports, Notices, etc.     The
Borrowers will furnish to the Administrative Agent, for distribution to each
Lender, copies of the following financial statements, reports, notices and
information:

        (a)  as soon as available and in any event within 45 days after the end
of each Fiscal Quarter of each Fiscal Year, (i) unaudited consolidated and
consolidating balance sheets of the Borrowers and their Consolidated Entities as
of the end of such Fiscal Quarter and consolidated and consolidating statements
of income and cash flow of the Borrowers and their Consolidated Entities for
such Fiscal Quarter and for the period commencing at the end of the previous
Fiscal Year and ending with the end of such Fiscal Quarter, and including (in
each case), in comparative form the figures for the corresponding Fiscal Quarter
in, and year to date portion of, the immediately preceding Fiscal Year, and
(ii) unaudited consolidated and consolidating balance sheets of Parent and its
Subsidiaries as of the end of such Fiscal Quarter and consolidated and
consolidating statements of income and cash flow of Parent and its Subsidiaries
for such Fiscal Quarter and for the period commencing at the end of the previous
Fiscal Year and ending with the end of such Fiscal Quarter, and including (in
each case), in comparative form the figures for the corresponding Fiscal Quarter
in, and year to date portion of, the immediately preceding Fiscal Year, in the
case of each of clauses (i) and (ii) certified as presenting fairly the
consolidated and consolidating financial condition of the Persons covered
thereby by the chief financial or accounting Authorized Officer of each
Borrower;

        (b)  as soon as available and in any event within 90 days after the end
of each Fiscal Year, (i) a copy of the consolidated and consolidating balance
sheet of the Borrowers and their Consolidated Entities, and the related
consolidated and consolidating statements of income and cash flow of the
Borrowers and their Consolidated Entities for such Fiscal Year, setting forth in
comparative form the figures for the immediately preceding Fiscal Year,
certified as presenting fairly the consolidated and consolidating financial
condition of the Borrowers and their Consolidated Entities by the chief
financial or accounting Authorized Officer of each Borrower, and (ii) a copy of
the consolidated and consolidating balance sheet of the Parent and its
Subsidiaries, and the related consolidated and consolidating statements of
income and cash flow of the Parent and its Subsidiaries for such Fiscal Year,
setting forth in comparative form the figures for the immediately preceding
Fiscal Year, audited (without any Impermissible Qualification) by independent
public accountants acceptable to the Administrative Agent, which shall include a
calculation of the financial covenants set forth in Section 8.2.4 and a
statement by such accountants that, in performing the examination necessary to
deliver the audited financial statements of the Parent, no knowledge was
obtained of any Event of Default;

        (c)  as soon as available and in any event within 30 days after the end
of each calendar month, copies of the monthly facility reports prepared during
such calendar month;

53

--------------------------------------------------------------------------------




        (d)  concurrently with the delivery of the financial information
pursuant to clauses (a) and (b), a Compliance Certificate, executed by the chief
financial or accounting Authorized Officer of each Borrower, showing compliance
with the financial covenants set forth in Section 8.2.4 and stating that no
Default has occurred and is continuing (or, if a Default has occurred,
specifying the details of such Default and the action that the Borrowers or an
Obligor has taken or proposes to take with respect thereto);

        (e)  as soon as possible and in any event within three days after either
Borrower or any other Obligor obtains knowledge of the occurrence of a Default,
a statement of an Authorized Officer of the applicable Borrower setting forth
details of such Default and the action which such Borrower or such Obligor has
taken and proposes to take with respect thereto;

        (f)    as soon as possible and in any event within three days after
either Borrower or any other Obligor obtains knowledge of (i) the occurrence of
any material adverse development with respect to any litigation, action,
proceeding or labor controversy described in Item 7.7 of the Disclosure Schedule
or (ii) the commencement of any litigation, action, proceeding or labor
controversy of the type and materiality described in Section 7.7, notice thereof
and, to the extent the Administrative Agent requests, copies of all
documentation relating thereto;

        (g)  promptly after the sending or filing thereof, copies of all
reports, notices, prospectuses and registration statements which any Obligor
files with the SEC or any national securities exchange;

        (h)  immediately upon becoming aware of (i) the institution of any steps
by any Person to terminate any Pension Plan, (ii) the failure to make a required
contribution to any Pension Plan if such failure is sufficient to give rise to a
Lien under Section 302(f) of ERISA, (iii) the taking of any action with respect
to a Pension Plan which could result in the requirement that any Obligor furnish
a bond or other security to the PBGC or such Pension Plan, or (iv) the
occurrence of any event with respect to any Pension Plan which could result in
the incurrence by any Obligor of any material liability, fine or penalty, notice
thereof and copies of all documentation relating thereto;

        (i)    promptly upon receipt thereof, copies of all "management letters"
submitted to either Borrower or any other Obligor by the independent public
accountants referred to in clause (b) in connection with each audit made by such
accountants;

        (j)    promptly following the mailing or receipt of any notice or report
delivered under the terms of any Subordinated Debt, copies of such notice or
report; and

        (k)  such other financial and other information as any Lender or the
Issuer through the Administrative Agent may from time to time reasonably request
(including information and reports in such detail as the Administrative Agent
may request with respect to the terms of and information provided pursuant to
the Compliance Certificate).

        All financial statements provided in accordance with this Section 8.1.1
will be prepared in accordance with GAAP consistently applied with the financial
statements provided in accordance with Section 5.1.12 of the Original Credit
Agreement, and in each case will present fairly the consolidated financial
condition of the Persons covered thereby as of the dates thereof and the results
of the operations for the periods then ended.

        SECTION 8.1.2    Maintenance of Existence; Compliance with Laws, etc.
    Each Borrower will, and will cause each of its Consolidated Entities to,
preserve and maintain its legal existence (except as otherwise permitted by
Section 8.2.11), and comply in all material respects with all applicable laws,
rules, regulations and orders, including the payment (before the same become
delinquent), of all Taxes, imposed upon such Borrower or its Consolidated
Entities or upon their property except to the extent being diligently contested
in good faith by appropriate proceedings and for which adequate reserves in

54

--------------------------------------------------------------------------------

accordance with GAAP have been set aside on the books of such Borrower or its
Consolidated Entities, as applicable.

        SECTION 8.1.3    Maintenance of Properties.     Each Borrower will, and
will cause each of its Consolidated Entities to, maintain, preserve, protect and
keep its and their respective properties in good repair, working order and
condition (ordinary wear and tear excepted), and make necessary repairs,
renewals and replacements so that the business carried on by such Borrower and
its Consolidated Entities may be properly conducted at all times, unless such
Borrower or such Consolidated Entity determines in good faith that the continued
maintenance of such property is no longer economically desirable.

        SECTION 8.1.4    Insurance.     Each Borrower will, and will cause each
of its Consolidated Entities to:

        (a)  maintain insurance on its property with financially sound and
reputable insurance companies against loss and damage in at least the amounts
(and with only those deductibles) customarily maintained, and against such risks
as are typically insured against in the same general area, by Persons of
comparable size engaged in the same or similar business as such Borrower and its
Consolidated Entities; and

        (b)  all worker's compensation, employer's liability insurance or
similar insurance as may be required under the laws of any state or jurisdiction
in which it may be engaged in business.

Without limiting the foregoing, all insurance policies required pursuant to this
Section that are maintained by the Borrowers and the Subsidiary Guarantors with
respect to their operations and assets shall, if requested by the Administrative
Agent, (i) name the Administrative Agent on behalf of the Secured Parties as
lenders loss payee and mortgage loss payee (in the case of property insurance)
or additional insured (in the case of liability insurance), as applicable, and
provide that no cancellation or modification of the policies will be made
without thirty days' prior written notice to the Administrative Agent and
(ii) be in addition to any requirements to maintain specific types of insurance
contained in the other Loan Documents.

        SECTION 8.1.5    Books and Records.     Each Borrower will, and will
cause each of its Consolidated Entities to, keep books and records in accordance
with GAAP which accurately reflect all of its business affairs and transactions
and permit each Secured Party or any of its representatives, at reasonable times
and intervals upon reasonable notice to such Borrower, to visit each Obligor's
offices, to discuss such Obligor's financial matters with its officers,
employees and independent public accountants (and each Borrower hereby
authorizes such independent public accountant to discuss each Obligor's
financial matters with each Secured Party and its representatives whether or not
any representative of such Obligor is present) and to examine (and photocopy
extracts from) any of its books and records. The applicable Borrower shall pay
any fees of such independent public accountant incurred in connection with any
Secured Party's exercise of its rights, with respect to such Borrower, pursuant
to this Section.

        SECTION 8.1.6    Environmental Law Covenant.     Each Borrower will, and
will cause each of its Consolidated Entities to,

        (a)  use and operate all of its and their facilities and properties in
material compliance with all Environmental Laws, keep all necessary permits,
approvals, certificates, licenses and other authorizations relating to
environmental matters in effect and remain in material compliance therewith, and
handle all Hazardous Materials in material compliance with all applicable
Environmental Laws; and

        (b)  promptly notify the Administrative Agent and provide copies upon
receipt of all written claims, complaints, notices or inquiries relating to the
condition of its facilities and properties in

55

--------------------------------------------------------------------------------




respect of, or as to compliance with, Environmental Laws, and shall promptly
resolve any non-compliance with Environmental Laws and keep its property free of
any Lien imposed by any Environmental Law.

        SECTION 8.1.7    Use of Proceeds.     Each Borrower has or will apply
the proceeds of the Credit Extensions as follows:

        (a)  for working capital and general corporate purposes of the Borrowers
and the Subsidiary Guarantors, including Investments and Permitted Acquisitions
permitted by this Agreement; and

        (b)  for issuing Letters of Credit for the account of the Borrowers and
the Subsidiary Guarantors.

        SECTION 8.1.8    Future Guarantors, Security, etc.     Each Borrower
will, and will cause each Subsidiary Guarantor to, execute any documents,
authorize delivery and filing of Filing Statements, agreements (including any
guaranty, security and/or pledge agreement) and instruments, and take all
further action (including filing Mortgages within 150 days of the acquisition of
any real property) that may be required under applicable law, or that the
Administrative Agent may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and first priority (subject to Liens permitted
by Section 8.2.3) of the Liens created or intended to be created by the Loan
Documents. Each Borrower will cause any subsequently acquired or organized
Wholly Owned Subsidiary to execute the Subsidiary Guaranty (or a supplement
thereto) and each applicable Loan Document in favor of the Secured Parties. In
addition, from time to time, each Borrower will, and will cause each Subsidiary
Guarantor to, at such Borrower's cost and expense, promptly secure the
Obligations by pledging or creating, or causing to be pledged or created,
perfected Liens with respect to such of its assets and properties as the
Administrative Agent or the Required Lenders shall designate, it being agreed
that it is the intent of the parties that the Obligations shall be secured by,
among other things, substantially all the assets of the Borrowers and the
Subsidiary Guarantors, including real and personal property acquired subsequent
to the Closing Date. Such Liens will be created under the Loan Documents in form
and substance satisfactory to the Administrative Agent, and the applicable
Borrower shall deliver or cause to be delivered to the Administrative Agent all
such instruments and documents (including legal opinions, title insurance
policies and lien searches) as the Administrative Agent shall reasonably request
to evidence compliance with this Section. Notwithstanding the foregoing,
(a) this Section 8.1.8 shall not apply to any Subsidiary Guarantor that is an
Operating Entity or a Limited Entity (or which becomes an Operating Entity or a
Limited Entity within six months after the formation or initial acquisition of
an Equity Interest in such Subsidiary) and (b) no Subsidiary Guarantor shall be
obligated to grant a Lien with respect to any Equity Interest in a partnership,
joint venture or limited liability company in which an Equity Interest is also
held by a Hospital Joint Venture Entity; provided that in each such case,
Borrowers provide Administrative Agent an acknowledgment affirming the inclusion
of such entity as a Limited Entity and reaffirming the representation and
warranty of Borrowers set forth in Section 7.17.

        SECTION 8.1.9    Rate Protection Agreements.     The Borrowers shall
maintain Hedging Obligations (including such Indebtedness accruing interest at a
fixed rate by its terms) designed to protect the Borrowers against fluctuations
in interest rates with respect to at least 50% of the average outstanding amount
of the Borrowers' Indebtedness for a period and on terms satisfactory to the
Administrative Agent.

        SECTION 8.1.10    Provisions for Certain Subsidiaries.     The Borrowers
have notified the Administrative Agent and Lenders that USP New Jersey, Inc., a
US Subsidiary Guarantor, intends to transfer its Equity Interest in Shrewsbury
Surgery Center, LLC and Toms River Surgery Center, LLC, to a joint venture,
partnership or limited liability company in which an Equity Interest is also
held by a Person that owns or is affiliated with a non-profit hospital (a
"Hospital Joint Venture Entity") within 90 days after the Closing Date and has
requested that USP Houston, Inc. and USP New Jersey, Inc.

56

--------------------------------------------------------------------------------

(collectively, the "Subject US Subsidiary Guarantors") not pledge their Equity
Interest in Memorial Hermann/USP Surgery Centers, L.L.P., Shrewsbury Surgery
Center, LLC and Toms River Surgery Center, LLC (each a "Subject Subsidiary")
respectively, as is otherwise required in this Agreement. The Borrowers agree
that if such transfers of the Equity Interests in either Subject Subsidiary does
not occur within 90 days after the Closing Date (or by such later date as agreed
to in writing by Administrative Agent in its sole and arbitrary discretion, and,
absent an Event of Default, without the consent of any other Lender), Borrowers
will cause the Subject US Subsidiary Guarantors not otherwise transferred to
pledge their Equity Interests in the respective Subject Subsidiary pursuant to
Section 5.1(c) and execute and/or deliver such documents and certificates
required in Section 6.1.8.

        SECTION 8.1.11    Distributions.     Each Borrower will, and will cause
each of its Consolidated Entities to, cause each Qualified Entity to declare and
pay regular, quarterly or semi-annual dividends or distributions to the holders
of its Equity Interests in an amount equal to substantially all of the available
cash flow of such Qualified Entity for such period as determined in good faith
by the board of directors, board of governors or such other individuals
performing similar functions, subject to such ordinary and customary reserves
and other amounts as, in good faith judgment of such individuals, may be
necessary so that the businesses of such Qualified Entity may be properly and
advantageously conducted at all times.

        SECTION 8.2    Negative Covenants.     Each Borrower covenants and
agrees with each Lender, the Issuer and the Administrative Agent that until the
Termination Date has occurred, such Borrower will, and will cause its
Consolidated Entities to, perform or cause to be performed the obligations set
forth below.

57

--------------------------------------------------------------------------------



        SECTION 8.2.1    Business Activities.     Neither Borrower will, nor
will it permit any of its Consolidated Entities to, engage in any business
activity except those business activities engaged in on the Closing Date and
activities reasonably related thereto.

        SECTION 8.2.2    Indebtedness.     Neither Borrower will, nor will it
permit any of its Consolidated Entities to, create, incur, assume or permit to
exist any Indebtedness, other than:

        (a)  Indebtedness in respect of the Obligations;

        (b)  Indebtedness existing as of the Closing Date which is identified in
Item 8.2.2(b) of the Disclosure Schedule, and refinancing of such Indebtedness
in a principal amount not in excess of that which is outstanding on the Closing
Date;

        (c)  unsecured Indebtedness (i) incurred in the ordinary course of
business of either Borrower and its Consolidated Entities (including open
accounts extended by suppliers on normal trade terms in connection with
purchases of goods and services which are not overdue for a period of more than
90 days or, if overdue for more than 90 days, as to which a dispute exists and
adequate reserves in conformity with GAAP have been established on the books of
such Borrower or such Consolidated Entity) and (ii) in respect of performance,
surety or appeal bonds provided in the ordinary course of business, but
excluding (in each case), Indebtedness incurred through the borrowing of money
or Contingent Liabilities in respect thereof;

        (d)  Indebtedness of any Subsidiary Guarantor owing to either Borrower
or any other Subsidiary Guarantor, which Indebtedness shall be either
(i) evidenced by one or more promissory notes in form and substance satisfactory
to the Administrative Agent, duly executed and delivered in pledge to the
Administrative Agent pursuant to a Loan Document, or (ii) reflected in an open
account on the books and records of such Person provided that such books and
records are accessible by Administrative Agent, and shall, in each case, not be
forgiven or otherwise discharged for any consideration other than payment in
full or in part in cash (provided that only the amount repaid in part shall be
discharged);

        (e)  unsecured subordinated Indebtedness (not evidenced by a note or
other instrument) of either Borrower owing to a Subsidiary so long as the
agreement pursuant to which such Indebtedness was incurred contains
subordination provisions and other terms which are reasonably satisfactory in
all respects to the Administrative Agent;

        (f)    Indebtedness in respect of the Subordinated Intercompany Notes
and refinancings of such Subordinated Debt which continue to satisfy the terms
of the definition of "Subordinated Debt";

        (g)  Indebtedness consisting of obligations of the Borrowers to
Operating Entities in connection with any cash management system operated by the
Borrowers in the ordinary course of business under which the Borrowers receive
and hold cash that belongs to such Operating Entities pending disbursement of
such cash to or for the benefit of the respective Operating Entities;

        (h)  Other Indebtedness (as defined in Section 1.1 hereof); but only to
the extent that on the date of such incurrence of such Indebtedness and after
giving effect thereto, the ratio of any such Other Indebtedness to EBITDA (plus
amounts attributable to Minority Interests), calculated on a rolling four
quarter basis and measured at the end of each Fiscal Quarter, shall not exceed,
during the applicable periods, the following ratios:

Period


--------------------------------------------------------------------------------

  Other Indebtedness
to EBITDA

--------------------------------------------------------------------------------

Prior to June 30, 2003   1.25 to 1.00 From June 30, 2003 to June 29, 2004   1.20
to 1.00 Commencing June 30, 2004 and thereafter   1.15 to 1.00

58

--------------------------------------------------------------------------------

        (i)    Debt Issuance, not to exceed $15,000,000, in the aggregate, which
is issued on reasonable and customary terms which are satisfactory in all
respects to the Administrative Agent; provided that any Debt Issuance permitted
under this Section 8.2.2(i) shall not mature sooner than April 23, 2006;

provided that no Indebtedness otherwise permitted by clauses (b), (d), (f),
(h) or (i) shall be assumed, created or otherwise incurred if a Default has
occurred and is then continuing or would result therefrom.

        SECTION 8.2.3    Liens.     Neither Borrower will, nor will it permit
any of its Consolidated Entities to, create, incur, assume or permit to exist
any Lien upon any of its property (including Equity Interests of any Person),
revenues or assets, whether now owned or hereafter acquired, except:

        (a)  Liens securing payment of the Obligations;

        (b)  Liens existing as of the Closing Date and disclosed in Item
8.2.3(b) of the Disclosure Schedule securing Indebtedness described in
clause (b) of Section 8.2.2, and refinancings of such Indebtedness; provided
that no such Lien shall encumber any additional property and the amount of
Indebtedness secured by such Lien is not increased from that existing on the
Closing Date;

        (c)  Liens securing Indebtedness of the type permitted under clause (h)
of Section 8.2.2; provided that (i) such Lien is granted within 60 days after
such Indebtedness is incurred and (ii) such Lien secures only the assets that
are the subject of the Indebtedness referred to in such clause;

        (d)  Liens in favor of carriers, warehousemen, mechanics, materialmen
and landlords granted in the ordinary course of business for amounts not overdue
or being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;

        (e)  Liens incurred or deposits made in the ordinary course of business
in connection with worker's compensation, unemployment insurance or other forms
of governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, bids, leases or other similar obligations (other than for
borrowed money) entered into in the ordinary course of business or to secure
obligations on surety and appeal bonds or performance bonds;

        (f)    judgment Liens in existence for less than 45 days after the entry
thereof or with respect to which execution has been stayed or the payment of
which is covered in full (subject to a customary deductible) by insurance
maintained with responsible insurance companies and which do not otherwise
result in an Event of Default under Section 9.1.6;

        (g)  easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar encumbrances not interfering in any
material respect with the value or use of the property to which such Lien is
attached; and

        (h)  Liens for Taxes not at the time delinquent or thereafter payable
without penalty or being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.

        SECTION 8.2.4    Financial Condition and Operations.     Neither
Borrower will permit any of the events set forth below to occur.

59

--------------------------------------------------------------------------------

        (a)  Neither Borrower will permit the Total Funded Debt to EBITDA Ratio
to be greater than, during the applicable period, the ratios set forth below:

Period


--------------------------------------------------------------------------------

  Total Funded Debt
to EBITDA Ratio

--------------------------------------------------------------------------------

Prior to June 30, 2003   3.75 to 1.00 From June 30, 2003 to December 30, 2003  
3.50 to 1.00 Commencing December 31, 2003 and thereafter   3.25 to 1.00

        (b)  Neither Borrower will permit the Senior Funded Debt to EBITDA Ratio
to be greater than 2.00 to 1.00 at any time.

        (c)  Neither Borrower will permit the Fixed Charge Coverage Ratio,
calculated on a rolling four quarter basis and measured on the last day of each
Fiscal Quarter, to be less than, during the applicable period, the ratios set
forth below:

Period


--------------------------------------------------------------------------------

  Fixed Charge
Coverage Ratio

--------------------------------------------------------------------------------

Prior to December 31, 2003   1.25 to 1.00 Commencing December 31, 2003 and
thereafter   1.50 to 1.00

        (d)  Neither Borrower will permit the Interest Coverage Ratio,
calculated on a rolling four quarter basis and measured on the last day of each
Fiscal Quarter, to be less than, during the applicable period, the ratios set
forth below:

Period


--------------------------------------------------------------------------------

  Interest
Coverage Ratio

--------------------------------------------------------------------------------

Prior to December 31, 2003   2.00 to 1.00 Commencing December 31, 2003 and
thereafter   2.50 to 1.00

        SECTION 8.2.5    Investments.     Neither Borrower will, nor will it
permit any of its Consolidated Entities to, purchase, make, incur, assume or
permit to exist any Investment in any other Person, except:

        (a)  Investments existing on the Closing Date and identified in Item
8.2.5(a) of the Disclosure Schedule;

        (b)  Cash Equivalent Investments;

        (c)  Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

        (d)  Investments permitted as Capital Expenditures pursuant to
Section 8.2.8;

        (e)  Investments (i) by US Borrower in any Consolidated Entity, (ii) by
any US Subsidiary in the US Borrower or another US Subsidiary, or (iii) by US
Borrower or any US Subsidiary in any Non-Consolidated Entity to which US
Borrower or a US Subsidiary provides management services and receives a fee
therefor and which Non-Consolidated Entity has no restrictions on the payment of
dividends or distributions to holders of its Equity Interests (other than
certain restrictions on Operating Entities arising solely from a default by such
Operating Entity in the payment of or interest on Indebtedness that was incurred
by such Operating Entity); provided that the aggregate amount of Investments
under this clause (iii) at any time outstanding (excluding any Investments set
forth in Item 8.2.5(a) of the Disclosure Schedule) shall not exceed $35,000,000
plus 50% of the cumulative Net Income received by the Borrowers and their
Consolidated Entities (as of the most recent Compliance Certificate delivered
pursuant to clause (d) of Section 8.1.1) from and after

60

--------------------------------------------------------------------------------




September 30, 2002 plus 35% of the Net Equity Proceeds received by either
Borrower, Holdings and/or Parent, as applicable, in connection with the sale or
issuance of such Borrower's Equity Interest subsequent to the Closing Date; and
provided that if such Investments is comprised of a loan, advance or extension
of credit by either Borrower or a Subsidiary Guarantor to another Person, such
Investments shall be either (A) evidenced by one or more promissory notes in
form and substance satisfactory to the Administrative Agent, duly executed and
delivered in pledge to the Administrative Agent pursuant to a Loan Document, or
(B) reflected in an open account on the books and records of such Person, and
shall, in each case, not be forgiven or otherwise discharged for any
consideration other than payment in full or in part in cash (provided that only
the amount repaid in part shall be discharged); and provided that if such
proposed Investment in a Non-Consolidated Entity under this clause (iii),
together with all prior Investments ("Prior Investments") in such
Non-Consolidated Entity, would cause such Non-Consolidated Entity to become a
Consolidated Entity, the transaction shall be deemed an acquisition of Equity
Interests by such US Borrower or US Subsidiary and will only be permitted if the
aggregate of the Prior Investment and the requested Investment as such deemed
acquisition would be permitted pursuant to the terms of Section 8.2.6. If such
deemed acquisition would be permitted pursuant to the terms of Section 8.2.6,
the Prior Investment shall be removed as an Investment for purposes of
calculating aggregate amounts of Investments permitted under this clause (iii)
and the amount of the proposed Investment plus the amount of the Prior
Investment (if such Prior Investment was made after the Closing Date) shall be
included in determining whether future acquisitions may be permitted pursuant to
the terms of Section 8.2.6;

        (f)    Investments constituting (i) accounts receivable arising,
(ii) trade debt granted, or (iii) deposits made in connection with the purchase
price of goods or services, in each case in the ordinary course of business;

        (g)  Investments consisting of any deferred portion of the sales price
received by either Borrower or any Consolidated Entity in connection with any
Disposition permitted under Section 8.2.12;

        (h)  Investments constituting Permitted Foreign Investments in an
aggregate amount not to exceed $15,000,000 during the term of this Agreement;

        (i)    Investments constituting Indebtedness permitted pursuant to
Section 8.2.2; and

        (j)    other Investments in an amount not to exceed $1,000,000 over the
term of this Agreement;

provided that

        (k)  any Investment which when made complies with the requirements of
the definition of the term "Cash Equivalent Investment" may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements; and

        (l)    no Investment otherwise permitted by clauses (d), (e)(i),
(e)(ii), (h), (i) or (k) shall be permitted to be made if any Default has
occurred and is continuing or would result therefrom.

        SECTION 8.2.6    Consolidated Acquisitions.     Neither Borrower will,
nor will it permit any of its Consolidated Entities to, make an acquisition of
Equity Interests except Equity Interests constituting Permitted Acquisitions not
to exceed an aggregate amount in cash (net of any amounts that have been
syndicated to other investors) equal to EBITDA of the Borrowers and their
Consolidated Entities for the four Fiscal Quarters for which the most recent
Compliance Certificate was delivered to the Administrative Agent by the
Borrowers pursuant to clause (d) of Section 8.1.1 during any twelve month period
following the Closing Date; provided that (i) no one such acquisition shall
exceed $15,000,000, (ii) the aggregate amount of such acquisitions of Persons
which had negative Acquired Person

61

--------------------------------------------------------------------------------

EBITDAM shall not exceed $10,000,000 during the term of this Agreement,
(iii) any such acquisition shall result in the acquisition of a Consolidated
Entity, (iv) upon making such acquisition, the provisions of Section 8.1.8 are
complied with and (v) no Default has occurred and is continuing or would result
therefrom.

        SECTION 8.2.7    Restricted Payments.     Neither Borrower will, nor
will it permit any of its Consolidated Entities to, declare or make a Restricted
Payment, or make any deposit for any Restricted Payment, other than Restricted
Payments made (a) by Consolidated Entities to holders of their Equity Interests,
(b) in connection with the repurchase of individual investors' Equity Interests
in Operating Entities and (c) so long as no Event of Default has occurred and is
continuing, to Holdings and to USP International (for subsequent payment to
Holdings) for the payment of interest on the Holdings Notes (provided that the
amount of Restricted Payments permitted by this clause (c) shall be reduced by
the amount of interest paid by the US Borrower and USP International to Holdings
with respect to the Subordinated Intercompany Notes).

        SECTION 8.2.8    Capital Expenditures.     Neither Borrower will, nor
will it permit any of its Consolidated Entities to, make or commit to make
Capital Expenditures in any Fiscal Year in an aggregate amount in excess of
(a) in respect of Maintenance Capital Expenditures, an amount equal to the
amount attributable to depreciation of assets in determining Net Income of the
Borrowers and their Consolidated Entities for such Fiscal Year and (b) in
respect of Capital Expenditures other than Maintenance Capital Expenditures,
$15,000,000 in the aggregate during any Fiscal Year.

        SECTION 8.2.9    No Prepayment of Subordinated Debt.     Neither
Borrower will, nor will it permit any of its Consolidated Entities to,

        (a)  make any payment or prepayment of principal of, or premium or
interest on, any Subordinated Debt (i) other than the stated, scheduled date for
payment of interest set forth in the applicable Sub Debt Documents or as
otherwise required thereunder, or (ii) which would violate the terms of this
Agreement or the applicable Sub Debt Documents;

        (b)  redeem, retire, purchase, defease or otherwise acquire any
Subordinated Debt other than pursuant to the terms of the applicable Sub Debt
Documents; or

        (c)  make any deposit (including the payment of amounts into a sinking
fund or other similar fund) for any of the foregoing purposes.

        Furthermore, neither Borrower nor any of their Consolidated Entities
will designate any Indebtedness other than the Obligations as "Designated Senior
Indebtedness" (or any analogous term) in any Sub Debt Document.

        SECTION 8.2.10    Issuance of Equity Interests.     Neither Borrower
will, nor will it permit any of its Consolidated Entities to, issue any Equity
Interests (whether for value or otherwise) to any Person other than (i) in the
case of Consolidated Entities, to either Borrower or a Subsidiary Guarantor,
(ii) in the case of either Borrower, if the Net Equity Proceeds from such
issuance are applied to prepay the Loans as required by the terms of this
Agreement or (iii) in the case of Operating Entities, to physicians in the
ordinary course of business.

        SECTION 8.2.11    Consolidation, Merger, etc.     Neither Borrower will,
nor will it permit any of its Consolidated Entities to, liquidate or dissolve,
consolidate with, or merge into or with, any other Person, or purchase or
otherwise acquire all or substantially all of the assets of any Person (or any
division thereof), except

        (a)  any Consolidated Entity may liquidate or dissolve voluntarily into,
and may merge with and into, the US Borrower or any of its Consolidated Entities
(provided that a Subsidiary Guarantor may only liquidate or dissolve into, or
merge with and into, the US Borrower or another Subsidiary Guarantor), and the
assets or Equity Interests of any Subsidiary may be

62

--------------------------------------------------------------------------------

purchased or otherwise acquired by the US Borrower or any other Subsidiary
(provided that the assets or Equity Interests of any Subsidiary Guarantor may
only be purchased or otherwise acquired by the US Borrower or another Subsidiary
Guarantor); provided that in no event shall any Pledged Subsidiary consolidate
with or merge with and into any Subsidiary other than another Pledged Subsidiary
unless after giving effect thereto, the Administrative Agent shall have a
perfected pledge of, and security interest in and to, at least the same
percentage of the issued and outstanding interests of Equity Interests (on a
fully diluted basis) of the surviving Person as the Administrative Agent had
immediately prior to such merger or consolidation in form and substance
satisfactory to the Administrative Agent and its counsel, pursuant to such
documentation and opinions as shall be necessary in the opinion of the
Administrative Agent to create, perfect or maintain the collateral position of
the Secured Parties therein;

        (b)  so long as Default has occurred and is continuing or would occur
after giving effect thereto, either Borrower or any of its Consolidated Entities
may (to the extent permitted by clause (e) of Section 8.2.5 or by Section 8.2.6)
purchase all or substantially all of the assets or Equity Interests of any
Person (or any division thereof), or acquire such Person by merger; and

        (c)  as permitted by Section 8.2.12.

        SECTION 8.2.12    Permitted Dispositions.     Neither Borrower will, nor
will it permit any of its Consolidated Entities to, Dispose of any of such
Borrower's or such Consolidated Entity's assets (including accounts receivable
and Equity Interests of Consolidated Entities) to any Person in one transaction
or series of transactions unless such Disposition is (a) inventory or obsolete
property Disposed of in the ordinary course of its business, (b) permitted by
Sections 8.1.10 and 8.2.11, (c) Dispositions of Equity Interests in Operating
Entities to physicians in the ordinary course of business, (d) (i) such
Disposition is for fair market value and, unless otherwise agreed to by the
Administrative Agent, the consideration received shall consist of no less than
80% in cash, (ii) the Net Disposition Proceeds received from such Disposition,
together with the Net Disposition Proceeds of all other assets Disposed of
pursuant to this clause since the Closing Date, does not exceed (individually or
in the aggregate) $15,000,000 in any Fiscal Year and (iii) the Net Disposition
Proceeds from such Disposition are applied pursuant to Sections 3.1.1 and 3.1.2,
or (e) a Disposition of real property permitted under Section 8.2.16 hereof and
the Net Disposition Proceeds from such Disposition are applied pursuant to
Sections 3.1.1 and 3.1.2.

        SECTION 8.2.13    Modification of Certain Agreements.     

        (a)  Neither Borrower will, nor will it permit any of its Consolidated
Entities to, consent to any amendment, supplement, waiver or other modification
of, or enter into any forbearance from exercising any rights with respect to the
terms or provisions contained in the Sub Debt Documents, other than any
amendment, supplement, waiver or modification for which no fee is payable to the
holders of the Subordinated Debt and which (i) extends the date or reduces the
amount of any required repayment, prepayment or redemption of the principal of
such Subordinated Debt, (ii) reduces the rate or extends the date for payment of
the interest, premium (if any) or fees payable on such Subordinated Debt or
(iii) makes the covenants, events of default or remedies in such Sub Debt
Documents less restrictive on the US Borrower;

        (b)  any of the Transaction Documents (as defined in the Original Credit
Agreement).

        SECTION 8.2.14    Transactions with Affiliates.     Neither Borrower
will, nor will it permit any of its Consolidated Entities to, enter into or
cause or permit to exist any arrangement, transaction or contract (including for
the purchase, lease or exchange of property or the rendering of services) with
any of its other Affiliates, unless such arrangement, transaction or contract
(a) is on fair and reasonable terms no less favorable to the applicable Borrower
or such Consolidated Entity than it could obtain in an arm's-length transaction
with a Person that is not an Affiliate and (b) is of the kind which would be
entered

63

--------------------------------------------------------------------------------

into by a prudent Person in the position of such Borrower or such Consolidated
Entity with a Person that is not one of its Affiliates.

        SECTION 8.2.15    Restrictive Agreements, etc.     Neither Borrower
will, nor will it permit any of its Consolidated Entities to, enter into any
agreement prohibiting

        (a)  the creation or assumption of any Lien upon its properties,
revenues or assets, whether now owned or hereafter acquired, other than with
respect to Limited Entities;

        (b)  the ability of any Obligor to amend or otherwise modify any Loan
Document; or

        (c)  the ability of any Consolidated Entity to make any payments,
directly or indirectly, to either Borrower, including by way of dividends,
advances, repayments of loans, reimbursements of management and other
intercompany charges, expenses and accruals or other returns on investments.

The foregoing prohibitions shall not apply to restrictions contained in (i) any
Loan Document, (ii) the Holdings Notes Indenture or (iii) in the case of
clause (a), any agreement governing any Indebtedness permitted by clause (i) of
Section 8.2.2 as to the assets financed with the proceeds of such Indebtedness.

        SECTION 8.2.16    Sale and Leaseback.     Neither Borrower will, nor
will it permit any of its Consolidated Entities to, directly or indirectly enter
into any agreement or arrangement providing for the sale or transfer by it of
any property (other than real property), now owned or hereafter acquired, to a
Person and the subsequent lease or rental of such property or other similar
property from such Person.

        SECTION 8.2.17    Foreign Subsidiaries.     Notwithstanding any other
provisions of this Agreement to the contrary, the US Borrower will not, nor will
it permit any of its Consolidated Entities to, organize or acquire any Foreign
Subsidiaries.

        SECTION 8.2.18    Amendment of Organic Documents.     Neither Borrower
will, nor will it permit any of its Consolidated Entities to, amend, supplement
or otherwise modify, or permit, consent or suffer to occur any amendment,
supplement or modification of, any terms or provisions contained in, or
applicable to, any Organic Document of such Borrower or such Consolidated Entity
if the effect thereof is to impair, or is in any manner adverse to, the rights,
interests or obligations of any Secured Party under any Loan Document.

        SECTION 8.2.19    Fiscal Year.     Neither Borrower will change its
Fiscal Year.

        SECTION 8.2.20    Limitations on Intercompany Loans and Transfers.
    Neither Borrower will, nor will it permit any of its Consolidated Entities
(other than an Unrestricted Subsidiary (as defined in the Holdings Notes
Indenture)) to, make any loans or advances, or transfer any of its property or
assets, to Parent or any of its Restricted Subsidiaries (as defined in the
Holdings Notes Indenture) if the loan, advance or transfer would contravene such
Borrower's or Consolidated Entity's Organic Documents or any agreement relating
to Indebtedness of such Person.

        SECTION 8.3    Additional Covenants regarding certain Spanish
Collateral.     Each Borrower agrees that until the following conditions are met
to the satisfaction of Administrative Agent, the availability of the UK Borrower
to have Letters of Credit issued on its behalf or to receive Loans or other
Credit Extensions will be limited pursuant to the provisions of clause (d) of
Section 2.1.1.

64

--------------------------------------------------------------------------------

        SECTION 8.3.1    Foreign Subsidiary Pledge and Security Agreements.
    The Administrative Agent shall have received the Foreign Subsidiary Pledge
and Security Agreements, duly executed and delivered by an Authorized Officer of
each Foreign Subsidiary Guarantor, together with:

        (a)  certificates evidencing all of the issued and outstanding Equity
Interests owned by each Foreign Subsidiary Guarantor in its Subsidiaries (other
than Limited Entities), which certificates in each case shall be accompanied by
undated instruments of transfer duly executed in blank, or, if any Equity
Interests are uncertificated Equity Interests, confirmation and evidence
satisfactory to the Administrative Agent that the security interest therein has
been perfected in accordance with Article 9 of the UCC and all laws otherwise
applicable to the perfection of the pledge of such Equity Interests;

        (b)  all Intercompany Notes (as defined in the Foreign Subsidiary Pledge
and Security Agreements), if any, evidencing Indebtedness payable to each
Foreign Subsidiary Guarantor duly endorsed to the order of the Administrative
Agent, together with Filing Statements (or similar instruments) in respect of
such Intercompany Notes naming each Foreign Subsidiary Guarantor as a debtor to
be filed in such jurisdictions as the Administrative Agent may reasonably
request;

        (c)  executed Foreign Pledge Agreements or other similar instruments or
documents to be filed in the applicable jurisdictions as may be necessary or, in
the opinion of the Administrative Agent, desirable to perfect the security
interests of the Administrative Agent pursuant to the Foreign Subsidiary Pledge
and Security Agreements; and

        (d)  such amendments and supplements to the existing Foreign Subsidiary
Pledge and Security Agreements as may be necessary to evidence the execution of
this Agreement and the continuing obligations of the existing Foreign Subsidiary
Guarantors thereunder and each new Foreign Subsidiary Guarantor formed since the
original execution thereof.

        SECTION 8.3.2    Mortgages.     The Administrative Agent shall have
received counterparts of each of the Mortgages applicable to Foreign Subsidiary
Guarantors, duly executed and delivered by an Authorized Officer of each Foreign
Subsidiary Guarantor, together with

        (a)  completion of all recordings and filings of each such Mortgage, or
any amendments thereto, as may be necessary or, in the reasonable opinion of the
Administrative Agent, desirable effectively to create a valid, perfected first
priority Lien in favor of the Secured Parties against the properties purported
to be covered thereby;

        (b)  such other approvals, opinions, or documents as the Administrative
Agent may reasonably request including consents and estoppel agreements from
landlords, and to the extent then available, a current survey of each property
purported to be covered by a Mortgage in form and substance reasonably
satisfactory to the Administrative Agent; and

        (c)  such amendments to the existing Foreign Subsidiary Mortgages as may
be necessary to evidence the execution of this Agreement and the continuing
obligations of the existing Foreign Subsidiary Guarantors thereunder.

        SECTION 8.3.3    Opinions of Counsel.     The Administrative Agent shall
have received opinions, addressed to the Administrative Agent and all Lenders,
with respect to the documents and matters set forth in this Section 8.3, each in
form and substance, and from counsel, satisfactory to the Administrative Agent.


ARTICLE IX
EVENTS OF DEFAULT


        SECTION 9.1    Listing of Events of Default.     Each of the following
events or occurrences described in this Article shall constitute an "Event of
Default".

65

--------------------------------------------------------------------------------

        SECTION 9.1.1    Non-Payment of Obligations.     Either Borrower shall
default in the payment or prepayment when due of

        (a)  any principal of any Loan or any Reimbursement Obligation or any
deposit of cash for collateral purposes pursuant to Section 2.6.4; or

        (b)  any interest on any Loan or any fee described in Article III or any
other monetary Obligation, and such default shall continue unremedied for a
period of three Business Days after such amount was due.

        SECTION 9.1.2    Breach of Warranty.     Any representation or warranty
of any Obligor made or deemed to be made in any Loan Document (including any
certificates delivered pursuant to Article VI) is or shall be incorrect when
made or deemed to have been made in any material respect.

        SECTION 9.1.3    Non-Performance of Certain Covenants and Obligations.
    Either Borrower shall default in the due performance or observance of any of
its obligations under Section 8.1.1, Section 8.1.5 (with respect to inspection
of books and records and discussions with Borrowers' officers, employees and
independent public accountants), Section 8.1.7 or Section 8.2, or any Obligor
shall default in the due performance or observance of its obligations under
Article IV of the Subsidiary Guaranty or Article IV of a Pledge Agreement.

        SECTION 9.1.4    Non-Performance of Other Covenants and Obligations.
    Any Obligor shall default in the due performance and observance of any other
agreement contained in any Loan Document executed by it, and such default shall
continue unremedied for a period of 30 days.

        SECTION 9.1.5    Default on Other Indebtedness.     A default shall
occur in the payment of any amount when due (subject to any applicable grace
period), whether by acceleration or otherwise, of any principal or stated amount
of, or interest or fees on, any Indebtedness (other than Indebtedness described
in Section 9.1.1) of any Obligor having a principal or stated amount,
individually or in the aggregate, in excess of $2,500,000, or a default shall
occur in the performance or observance of any obligation or condition with
respect to such Indebtedness if the effect of such default is to accelerate the
maturity of any such Indebtedness or such default shall continue unremedied for
any applicable period of time sufficient to permit the holder or holders of such
Indebtedness, or any trustee or agent for such holders, to cause or declare such
Indebtedness to become due and payable or to require such Indebtedness to be
prepaid, redeemed, purchased or defeased, or require an offer to purchase or
defease such Indebtedness to be made, prior to its expressed maturity.

        SECTION 9.1.6    Judgments.     Any judgment or order for the payment of
money individually or in the aggregate in excess of $1,000,000 (exclusive of any
amounts fully covered by insurance (less any applicable deductible) and as to
which the insurer has acknowledged its responsibility to cover such judgment or
order) shall be rendered against any Obligor and such judgment shall not have
been vacated or discharged or stayed or bonded pending appeal within 30 days
after the entry thereof or enforcement proceedings shall have been commenced by
any creditor upon such judgment or order.

        SECTION 9.1.7    Pension Plans.     Any of the following events shall
occur with respect to any Pension Plan

        (a)  the institution of any steps by either Borrower, any member of its
Controlled Group or any other Person to terminate a Pension Plan if, as a result
of such termination, such Borrower or any such member could be required to make
a contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $1,000,000; or

        (b)  a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under section 302(f) of ERISA.

66

--------------------------------------------------------------------------------




        SECTION 9.1.8    Change in Control.     Any Change in Control shall
occur.

        SECTION 9.1.9    Bankruptcy, Insolvency, etc.     Any Obligor shall

        (a)  become insolvent or generally fail to pay, or admit in writing its
inability or unwillingness generally to pay, debts as they become due;

        (b)  apply for, consent to, or acquiesce in the appointment of a
trustee, receiver, sequestrator or other custodian for any substantial part of
the property of any thereof, or make a general assignment for the benefit of
creditors;

        (c)  in the absence of such application, consent or acquiescence in or
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for a substantial part of the property of any thereof, and
such trustee, receiver, sequestrator or other custodian shall not be discharged
within 60 days; provided that each Obligor hereby expressly authorizes each
Secured Party to appear in any court conducting any relevant proceeding during
such 60-day period to preserve, protect and defend its rights under the Loan
Documents;

67

--------------------------------------------------------------------------------






(d)permit or suffer to exist the commencement of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law or any dissolution, winding up or liquidation proceeding, in respect
thereof, and, if any such case or proceeding is not commenced by either
Borrower, any Consolidated Entity or any Obligor, such case or proceeding shall
be consented to or acquiesced in by such Borrower, such Consolidated Entity or
such Obligor, as the case may be, or shall result in the entry of an order for
relief or shall remain for 60 days undismissed; provided that each Borrower,
each Consolidated Entity and each Obligor hereby expressly authorizes each
Secured Party to appear in any court conducting any such case or proceeding
during such 60-day period to preserve, protect and defend their rights under the
Loan Documents; or

(e)take any action authorizing, or in furtherance of, any of the foregoing.

        SECTION 9.1.10    Impairment of Security, etc.     Any Loan Document or
any Lien granted thereunder shall (except in accordance with its terms), in
whole or in part, terminate, cease to be effective or cease to be the legally
valid, binding and enforceable obligation of any Obligor party thereto; any
Obligor or any other party shall, directly or indirectly, contest in any manner
such effectiveness, validity, binding nature or enforceability; or, except as
permitted under any Loan Document, any Lien securing any Obligation shall, in
whole or in part, cease to be a perfected first priority Lien.

        SECTION 9.1.11    Failure of Subordination.     Unless otherwise waived
or consented to by the Administrative Agent, the Lenders and the Issuer in
writing, the subordination provisions relating to any Subordinated Debt (the
"Subordination Provisions") shall fail to be enforceable by the Administrative
Agent, the Lenders and the Issuer in accordance with the terms thereof, or the
monetary Obligations shall fail to constitute "Senior Indebtedness" (or similar
term) referring, to the Obligations; or either Borrower or any of their
Consolidated Entities shall, directly or indirectly, disavow or contest in any
manner (i) the effectiveness, validity or enforceability of any of the
Subordination Provisions, (ii) that the Subordination Provisions exist for the
benefit of the Administrative Agent, the Lenders and the Issuer or (iii) that
all payments of principal of or premium and interest on the Subordinated Debt,
or realized from the liquidation of any property of any Obligor, shall be
subject to any of such Subordination Provisions.

        SECTION 9.1.12    Parent Total Debt to Parent Total Capitalization
Ratio.     The Parent Total Debt to Parent Total Capitalization Ratio, shall
exceed, during the applicable period, the ratios set forth below:

Period

--------------------------------------------------------------------------------

  Parent Total Debt to Parent Total
Capitalization Ratio

--------------------------------------------------------------------------------

Prior to December 31, 2003   0.55 to 1.00 Commencing December 31, 2003 and
thereafter   0.50 to 1.00

        and such default shall continue unremedied for a period of thirty
(30) days.

        SECTION 9.2    Action if Bankruptcy.     If any Event of Default
described in clauses (a) through (d) of Section 9.1.9 with respect to either
Borrower shall occur, the Commitments (if not theretofore terminated) shall
automatically terminate and the outstanding principal amount of all outstanding
Loans and all other Obligations (including Reimbursement Obligations) shall
automatically be and become immediately due and payable, without notice or
demand to any Person and each Obligor shall automatically and immediately be
obligated to Cash Collateralize all Letter of Credit Outstandings.

        SECTION 9.3    Action if Other Event of Default.     If any Event of
Default (other than any Event of Default described in clauses (a) through (d) of
Section 9.1.9 with respect to either Borrower) shall occur for any reason,
whether voluntary or involuntary, and be continuing, the Administrative Agent
may, with the consent of, and shall, upon the direction of the Required Lenders,
by notice to the Borrowers declare all or any portion of the outstanding
principal amount of the Loans and other

68

--------------------------------------------------------------------------------

Obligations (including Reimbursement Obligations) to be due and payable and/or
the Commitments (if not theretofore terminated) to be terminated, whereupon the
full unpaid amount of such Loans and other Obligations which shall be so
declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment, and/or, as the case may be, the
Commitments shall terminate and the Borrowers shall automatically and
immediately be obligated to Cash Collateralize all Letter of Credit
Outstandings; provided that if less than the total principal amount of all Loans
and other Obligations are declared to be due and payable, the amount so declared
due and payable shall be allocated pro rata between the Borrowers in accordance
with their respective Borrowings.


ARTICLE X
THE ADMINISTRATIVE AGENT


        SECTION 10.1    Actions.     Each Lender hereby appoints SunTrust as the
Administrative Agent under and for purposes of each Loan Document. Each Lender
authorizes the Administrative Agent to act on behalf of such Lender under each
Loan Document and, in the absence of other written instructions from the
Required Lenders received from time to time by the Administrative Agent (with
respect to which the Administrative Agent agrees that it will comply, except as
otherwise provided in this Section or as otherwise advised by counsel in order
to avoid contravention of applicable law), to exercise such powers hereunder and
thereunder as are specifically delegated to or required of the Administrative
Agent by the terms hereof and thereof, together with such powers as may be
incidental thereto. Each Lender hereby indemnifies (which indemnity shall
survive any termination of this Agreement) the Administrative Agent pro rata
according to such Lender's proportionate Revolving Loan Commitment Amount, from
and against any and all liabilities, obligations, losses, damages, claims, costs
or expenses of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against, the Administrative Agent in any way
relating to or arising out of any Loan Document (including attorneys' fees), and
as to which the Administrative Agent is not reimbursed by a Borrower; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, claims, costs or expenses which are
determined by a court of competent jurisdiction in a final proceeding to have
resulted from the Administrative Agent's gross negligence or willful misconduct.
The Administrative Agent shall not be required to take any action under any Loan
Document, or to prosecute or defend any suit in respect of any Loan Document,
unless it is indemnified hereunder to its satisfaction. If any indemnity in
favor of the Administrative Agent shall be or become, in the Administrative
Agent's determination, inadequate, the Administrative Agent may call for
additional indemnification from the Lenders and cease to do the acts indemnified
against hereunder until such additional indemnity is given.

        SECTION 10.2    Funding Reliance, etc.     Unless the Administrative
Agent shall have been notified in writing by any Lender by 3:00 p.m. on the
Business Day prior to a Borrowing that such Lender will not make available the
amount which would constitute its Percentage of such Borrowing on the date
specified therefor, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent and, in reliance upon
such assumption, make available to the applicable Borrower a corresponding
amount. If and to the extent that such Lender shall not have made such amount
available to the Administrative Agent, such Lender and such Borrower severally
agree to repay the Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date the
Administrative Agent made such amount available to such Borrower to the date
such amount is repaid to the Administrative Agent, at the interest rate
applicable at the time to Loans comprising such Borrowing (in the case of a
Borrower) and (in the case of a Lender), at the Federal Funds Rate (for the
first two Business Days after which such amount has not been repaid), and
thereafter at the interest rate applicable to Loans comprising such Borrowing.

69

--------------------------------------------------------------------------------

        SECTION 10.3    Exculpation.     Neither the Administrative Agent nor
any of its directors, officers, employees or agents shall be liable to any
Secured Party for any action taken or omitted to be taken by it under any Loan
Document, or in connection therewith, except for its own willful misconduct or
gross negligence, nor responsible for any recitals or warranties herein or
therein, nor for the effectiveness, enforceability, validity or due execution of
any Loan Document, nor for the creation, perfection or priority of any Liens
purported to be created by any of the Loan Documents, or the validity,
genuineness, enforceability, existence, value or sufficiency of any Collateral,
nor to make any inquiry respecting the performance by any Obligor of its
Obligations. Any such inquiry which may be made by the Administrative Agent
shall not obligate it to make any further inquiry or to take any action. The
Administrative Agent shall be entitled to rely upon advice of counsel concerning
legal matters and upon any notice, consent, certificate, statement or writing
which the Administrative Agent believes to be genuine and to have been presented
by a proper Person.

        SECTION 10.4    Successor.     The Administrative Agent may resign as
such at anytime upon at least 30 days' prior notice to the Borrowers and all
Lenders. If the Administrative Agent at any time shall resign, the Required
Lenders may appoint another Lender as a successor Administrative Agent which
shall thereupon become the Administrative Agent hereunder. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent's giving notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be one of the Lenders or a commercial banking
institution organized under the laws of the United States (or any State thereof)
or a United States branch or agency of a commercial banking institution, and
having a combined capital and surplus of at least $250,000,000; provided that if
such retiring Administrative Agent is unable to find a commercial banking
institution which is willing to accept such appointment and which meets the
qualifications set forth in above, the retiring Administrative Agent's
resignation shall nevertheless thereupon become effective and the Lenders shall
assume and perform all of the duties of the Administrative Agent hereunder until
such time, if any, as the Required Lenders appoint a successor as provided for
above. Upon the acceptance of any appointment as Administrative Agent hereunder
by a successor Administrative Agent, such successor Administrative Agent shall
be entitled to receive from the retiring Administrative Agent such documents of
transfer and assignment as such successor Administrative Agent may reasonably
request, and shall thereupon succeed to and become vested with all rights,
powers, privileges and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents. After any retiring Administrative Agent's
resignation hereunder as the Administrative Agent, the provisions of this
Article shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under the Loan Documents, and
Section 12.3 and Section 12.4 shall continue to inure to its benefit.

        SECTION 10.5    Credit Extensions by SunTrust.     SunTrust shall have
the same rights and powers with respect to (a) the Credit Extensions made by it
or any of its Affiliates, and (b) the Revolving Notes and Swingline Note held by
it or any of its Affiliates as any other Lender and may exercise the same as if
it were not the Administrative Agent. SunTrust and its Affiliates may accept
deposits from, lend money to, and generally engage in any kind of business with
either Borrower or any Consolidated Entity or Affiliate of either Borrower as if
SunTrust were not the Administrative Agent hereunder.

        SECTION 10.6    Credit Decisions.     Each Lender acknowledges that it
has, independently of the Administrative Agent and each other Lender, and based
on such Lender's review of the financial information of each Borrower, the Loan
Documents (the terms and provisions of which being satisfactory to such Lender)
and such other documents, information and investigations as such Lender has
deemed appropriate, made its own credit decision to extend its Commitments. Each
Lender also acknowledges that it will, independently of the Administrative Agent
and each other Lender, and based on such other documents, information and
investigations as it shall deem appropriate at any time,

70

--------------------------------------------------------------------------------

continue to make its own credit decisions as to exercising or not exercising
from time to time any rights and privileges available to it under the Loan
Documents.

        SECTION 10.7    Copies, etc.     The Administrative Agent shall give
prompt notice to each Lender of each notice or request required or permitted to
be given to the Administrative Agent by the applicable Borrower pursuant to the
terms of the Loan Documents (unless concurrently delivered to the Lenders by
such Borrower). The Administrative Agent will distribute to each Lender each
document or instrument received for its account and copies of all other
communications received by the Administrative Agent from either Borrower for
distribution to the Lenders by the Administrative Agent in accordance with the
terms of the Loan Documents.

        SECTION 10.8    Reliance by Administrative Agent.     The Administrative
Agent shall be entitled to rely upon any certification, notice or other
communication (including any thereof by telephone, telecopy, telegram or cable)
believed by it to be genuine and correct and to have been signed or sent by or
on behalf of the proper Person, and upon advice and statements of legal counsel,
independent accountants and other experts selected by the Administrative Agent.
As to any matters not expressly provided for by the Loan Documents, the
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, thereunder in accordance with instructions given by the
Required Lenders or all of the Lenders as is required in such circumstance, and
such instructions of such Lenders and any action taken or failure to act
pursuant thereto shall be binding on all Secured Parties. For purposes of
applying amounts in accordance with this Section, the Administrative Agent shall
be entitled to rely upon any Secured Party that has entered into a Rate
Protection Agreement with any Obligor for a determination (which such Secured
Party agrees to provide or cause to be provided upon request of the
Administrative Agent) of the outstanding Obligations owed to such Secured Party
under any Rate Protection Agreement. Unless it has actual knowledge evidenced by
way of written notice from any such Secured Party and either Borrower to the
contrary, the Administrative Agent, in acting in such capacity under the Loan
Documents, shall be entitled to assume that no Rate Protection Agreements or
Obligations in respect thereof are in existence or outstanding between any
Secured Party and any Obligor.

        SECTION 10.9    Defaults.     The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of a Default unless the
Administrative Agent has received a written notice from any Lender or either
Borrower specifying such Default and stating that such notice is a "Notice of
Default". In the event that the Administrative Agent receives such a notice of
the occurrence of a Default, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall (subject to Section 11.1)
take such action with respect to such Default as shall be directed by the
Required Lenders; provided that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interest of the Secured
Parties except to the extent that this Agreement expressly requires that such
action be taken, or not be taken, only with the consent or upon the
authorization of the Required Lenders or all Lenders.

        SECTION 10.10    Syndication Agent and Documentation Agent.     The
Lenders identified on the signature pages of this Agreement as the "Syndication
Agent" and the "Documentation Agent" shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement (or any other
Loan Document) other than those applicable to all Lenders as such. Without
limiting the foregoing, the Lenders so identified as "Syndication Agent" and
"Documentation Agent" shall not have or be deemed to have any fiduciary
relationship with any other Lender. Each Lender acknowledges that it has not
relied, and will not rely, on the Lenders so identified as "Syndication Agent"
and as "Documentation Agent" in deciding to enter into this Agreement and each
other Loan Document to which it is a party or in taking or not taking action
hereunder or thereunder.

71

--------------------------------------------------------------------------------


ARTICLE XI
US BORROWER GUARANTY


        SECTION 11.1    Guaranty.     US Borrower hereby absolutely,
unconditionally and irrevocably

(a)guarantees the full and punctual payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Obligations of the UK Borrower now or hereafter existing under
this Agreement and each other Loan Document to which the UK Borrower is or may
become a party, whether for principal, interest, fees, expenses or otherwise
(including all such amounts which would become due but for the operation of
(a) the automatic stay under Section 362(a) of the United States Bankruptcy
Code, 11 U.S.C. §362(z), and the operation of Section 502(b) and 506(b) of the
United States Bankruptcy Code, 11 U.S.C. §502(b) and §506(b), and/or (b) any
similar provisions of The Insolvency Act of 1986, Insolvency Act 1986, Ch. 45
(Eng.), et seq.), and

(b)indemnifies and holds harmless each Lender for any and all costs and expenses
(including reasonable attorney's fees and expense) incurred by such Lender, in
enforcing any rights under this Article XI.

This Article XI constitutes a guaranty of payment when due and not of
collection, and the US Borrower specifically agrees that it shall not be
necessary or required that any Lender exercise any right, assert any claim or
demand or enforce any remedy whatsoever against any other Obligor (or any other
Person) before or as a condition to the obligations of the US Borrower
hereunder.

        SECTION 11.2    Acceleration of Obligations Hereunder.     The US
Borrower agrees that, in the event of the dissolution or insolvency of the UK
Borrower, or the inability or failure of the UK Borrower to pay its debts as
they become due, or an assignment by the UK Borrower for the benefit of
creditors, or the commencement of any case or proceeding in respect of the UK
Borrower under any bankruptcy, insolvency or similar laws, and if such event
shall occur at a time when any of the Obligations of the UK Borrower may not
then be due and payable, the US Borrower agrees that it will pay to the Lenders
forthwith the full amount which would be payable hereunder by the UK Borrower if
all such Obligations were then due and payable.

        SECTION 11.3    Obligations Hereunder Absolute, etc.     The obligations
of the US Borrower under this Article XI shall in all respects be a continuing,
absolute, unconditional and irrevocable guaranty of payment, and shall remain in
full force and effect until all Obligations of the UK Borrower have been paid in
full and all Commitments shall have terminated. The US Borrower guarantees that
the Obligations of the UK Borrower will be paid strictly in accordance with the
terms of this Agreement and each other Loan Document under which they arise,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of any Lender or any
holder of any Note with respect thereto. The liability of the US Borrower under
this Article XI shall be absolute, unconditional and irrevocable irrespective of

(a)any lack of validity, legality or enforceability of the other provisions of
this Agreement or any other Loan Document;

(b)the failure of any Lender

(i)to assert any claim or demand or to enforce any right or remedy against the
UK Borrower or any other Person (including any other guarantor) under the
provisions of any Loan Document or otherwise, or

(ii)to exercise any right or remedy against the other guarantor of, or
Collateral securing, any Obligations of the UK Borrower;

72

--------------------------------------------------------------------------------

(c)any change in the time, manner or place of payment of, or in any term of, all
or any of the Obligations of the UK Borrower, or any other extension, compromise
or renewal of any Obligation of the UK Borrower;

(d)any reduction, limitation, impairment or termination of any Obligation of the
UK Borrower for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and the US Borrower
hereby waives any right to or claim of) any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any Obligation of the UK Borrower or otherwise;

(e)any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, any of the other terms of this Agreement or any other
Loan Document;

(f)any addition, exchange, release, surrender or non-perfection of any
Collateral, or any amendment to or waiver or release or addition of, or consent
to departure from, any other guaranty, held by any Lender securing any of the
Obligations of the UK Borrower; or

(g)any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, the UK Borrower, any surety or any
guarantor.

        SECTION 11.4    Reinstatement, etc.     The US Borrower agrees that this
Article XI shall continue to be effective or be reinstated, as the case may be,
if at any time any payment (in whole or in part) of any of the Obligations of
the UK Borrower is rescinded or must otherwise be restored by any Lender upon
the insolvency, bankruptcy or reorganization of the UK Borrower or otherwise,
all as though such payment had not been made.

        SECTION 11.5    Waiver, etc.     The US Borrower hereby waives
promptness, diligence, notice of acceptance and any other notice with respect to
any of the Obligations of the UK Borrower and this Article XI and any
requirement that the Administrative Agent and any other Lender protect, secure
or perfect or insure any security interest or Lien, or any property subject
thereto, or exhaust any right or take any action against the UK Borrower or any
other Person (including any other guarantor) or entity or any Collateral
securing the Obligations of the UK Borrower.

        SECTION 11.6    Postponement of Subrogation.     The US Borrower agrees
that it will not exercise any rights which it may acquire by way of subrogation
under this Article XI, by any payment made hereunder or otherwise, until the
prior indefeasible payment, in full and in cash, of all Obligations of the UK
Borrower. Any amount paid to the US Borrower on account of any such subrogation
rights prior to the Termination Date shall be held in trust for the benefit of
the Lenders and shall immediately be paid to the Lenders and credited and
applied against the Obligations of the UK Borrower whether matured or unmatured,
in accordance with the terms of this Agreement; provided, however, that if all
Obligations of the UK Borrower have been indefeasibly paid in full and all
Commitments have been permanently terminated, each Lender agrees that, at the US
Borrower's request, the Lenders will execute and deliver to the US Borrower
appropriate documents (without recourse and without representation or warranty)
necessary to evidence the transfer by subrogation to the US Borrower of an
interest in the Obligations of the UK Borrower resulting from such payment by
the US Borrower. In furtherance of the foregoing, for so long as any Obligations
of the UK Borrower or any Commitments remain outstanding, the US Borrower shall
refrain from taking any action or commencing any proceeding against the UK
Borrower (or its successors or assigns), whether in connection with a bankruptcy
proceeding or otherwise to recover any amounts in respect of payments made under
this Article XI to any Lender.

        SECTION 11.7    Successors, Transferees and Assigns; Transfers of Notes,
etc.     Without limiting the generality of Section 12.11, any Lender may assign
or otherwise transfer (in whole or in part) any Obligation of the UK Borrower
held by it to any other Person, and such other Person shall thereupon

73

--------------------------------------------------------------------------------

become vested with all rights and benefits in respect thereof granted to such
Lender under any Loan Document (including this Article XI or otherwise, subject,
however, to any contrary provisions in such assignment or transfer, and to the
provisions of Section 12.11 and Article X of this Agreement.


ARTICLE XII
MISCELLANEOUS PROVISIONS


        SECTION 12.1    Waivers, Amendments, etc.     The provisions of each
Loan Document may from time to time be amended, modified or waived, if such
amendment, modification or waiver is in writing and consented to by the
Borrowers and the Required Lenders except as otherwise provided herein; provided
that no such amendment, modification or waiver shall:

(a)modify this Section without the consent of all Lenders;

(b)increase the aggregate amount of any Credit Extensions required to be made by
a Lender pursuant to its Commitments, extend the final Commitment Termination
Date of Credit Extensions made (or participated in) by a Lender or extend the
final Stated Maturity Date for any Lender's Loan (including by way of a waiver
of a payment default with respect thereto), in each case without the consent of
such Lender (it being agreed, however, that any vote to rescind any acceleration
made pursuant to Section 9.2 and Section 9.3 of amounts owing with respect to
the Loans and other Obligations shall only require the vote of the Required
Lenders);

(c)reduce the principal amount of or rate of interest on any Lender's Loan,
reduce any fees described in Article III payable to any Lender or extend the
date on which interest or fees are payable (including by way of a waiver of a
payment default with respect thereto) in respect of such Lender's Loans, in each
case without the consent of such Lender;

(d)reduce the percentage set forth in the definition of "Required Lenders" or
modify any requirement hereunder that any particular action be taken by all
Lenders without the consent of all Lenders;

(e)increase the Stated Amount of any Letter of Credit unless consented to by the
Issuer of such Letter of Credit;

(f)except as otherwise expressly provided in a Loan Document, release (i) either
Borrower from its Obligations under the Loan Documents, Parent from its
obligations under the Parent Guaranty and Pledge Agreement, Holdings from its
obligations under the Holdings Guaranty and Pledge Agreement, USP International
from its obligations under the USP International Guaranty and Pledge Agreement,
or any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
(except as otherwise provided in Section 5.3 herein), or (ii) all or any
material portion all the Collateral under the Loan Documents, in each case
without the consent of all Lenders; or

(g)affect adversely the interests, rights or obligations of the Administrative
Agent (in its capacity as the Administrative Agent) or the Issuer (in its
capacity as Issuer), unless consented to by the Administrative Agent or the
Issuer, as the case may be.

No failure or delay on the part of any Secured Party in exercising any power or
right under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. No notice
to or demand on any Obligor in any case shall entitle it to any notice or demand
in similar or other circumstances. No waiver or approval by any Secured Party
under any Loan Document shall, except as may be otherwise stated in such

74

--------------------------------------------------------------------------------

waiver or approval, be applicable to subsequent transactions. No waiver or
approval hereunder shall require any similar or dissimilar waiver or approval
thereafter to be granted hereunder.

        SECTION 12.2    Notices; Time.     All notices and other communications
provided under each Loan Document shall be in writing or by facsimile and
addressed, delivered or transmitted to the applicable Person at its address or
facsimile number set forth on Schedule III hereto or set forth in a Lender
Assignment Agreement, or at such other address or facsimile number as may be
designated by such Person in a notice to the other parties. Any notice, if
mailed and properly addressed with postage prepaid or if properly addressed and
sent by pre-paid courier service, shall be deemed given when received; any
notice, if transmitted by facsimile, shall be deemed given when the confirmation
of transmission thereof is received by the transmitter. The parties hereto agree
that delivery of an executed counterpart of a signature page to this Agreement
and each other Loan Document by facsimile shall be effective as delivery of an
original executed counterpart of this Agreement or such other Loan Document.
Unless otherwise indicated, all references to the time of a day in a Loan
Document shall refer to Nashville, Tennessee time.

        SECTION 12.3    Payment of Costs and Expenses.     Each Borrower agrees
to pay on demand all expenses of the Administrative Agent and the Lead Arranger
(including the fees and out-of-pocket expenses of Stites & Harbison PLLC,
counsel to the Administrative Agent) in connection with

(a)the negotiation, preparation, execution, delivery and ongoing administration
of each Loan Document, including schedules and exhibits, and any amendments,
waivers, consents, supplements or other modifications to any Loan Document as
may from time to time hereafter be required, whether or not the transactions
contemplated hereby are consummated; and

(b)the filing or recording of any Loan Document (including the Filing
Statements) and all amendments, supplements, amendment and restatements and
other modifications to any thereof, searches made following the Closing Date in
jurisdictions where Filing Statements (or other documents evidencing Liens in
favor of the Secured Parties) have been recorded and any and all other documents
or instruments of further assurance required to be filed or recorded by the
terms of any Loan Document; and

(c)the preparation and review of the form of any document or instrument relevant
to any Loan Document.

Each Borrower further agrees to pay, and to save each Secured Party harmless
from all liability for, any stamp or other Taxes which may be payable in
connection with the execution or delivery of each Loan Document, the Credit
Extensions or the issuance of the Revolving Notes. Each Borrower also agrees to
reimburse each Secured Party upon demand for all reasonable out-of-pocket
expenses (including reasonable attorneys' fees and legal expenses of counsel to
each Secured Party) incurred by such Secured Party in connection with (x) the
negotiation of any restructuring or "work-out" with the applicable Borrower,
whether or not consummated, of any Obligations and/or (y) the enforcement of any
Obligations and/or protection of any Secured Party's rights with respect to any
Collateral or under any Loan Document. Each Borrower further agrees to pay, and
to save each Secured Party harmless from all liability for, any transfer, duty
stamp or other Taxes, recording and notorial fees, and other expenses, including
without limitation, legal fees and expenses, incurred by Administrative Agent
and/or Lenders in connection with the preparation, delivery, filing, recordation
or acknowledgement of deeds of assignment, amendments to Foreign Subsidiary
Mortgages and Foreign Subsidiary Pledge and Security Agreements or other
instruments necessary to evidence the assignments by any Lender of all or a
portion of its Commitments and Loans made to one or more Eligible Assignees up
to an aggregate amount of $115,000,000 of such assignments made (the "Maximum
Assignments"; the Borrowers'

75

--------------------------------------------------------------------------------

obligations in connection with the Maximum Assignments herein called the
"Maximum Assignment Costs"); provided, that the Borrowers will not be obligated
to deliver to Administrative Agent any Maximum Assignment Costs until after the
occurrence of an Event of Default.

        SECTION 12.4    Indemnification.     In consideration of the execution
and delivery of this Agreement by each Secured Party, each Borrower hereby
indemnifies, exonerates and holds each Secured Party and each of their
respective affiliates, officers, directors, employees and agents (collectively,
the "Indemnified Parties") free and harmless from and against any and all
actions, causes of action, suits, losses, costs, liabilities and damages, and
expenses incurred in connection therewith (irrespective of whether any such
Indemnified Party is a party to the action for which indemnification hereunder
is sought), including reasonable attorneys' fees and disbursements, whether
incurred in connection with actions between or among the parties hereto or the
parties hereto and third parties (collectively, the "Indemnified Liabilities"),
incurred by the Indemnified Parties or any of them as a result of, or arising
out of, or relating to

(a)any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of any Credit Extension;

(b)the entering into and performance of any Loan Document by any of the
Indemnified Parties (including any action brought by or on behalf of either
Borrower as the result of any determination by the Required Lenders pursuant to
Article VI not to fund any Credit Extension; provided that any such action is
resolved in favor of such Indemnified Party);

(c)any investigation, litigation or proceeding related to any acquisition or
proposed acquisition by any Obligor or any Subsidiary thereof of all or any
portion of the Equity Interests or assets of any Person, whether or not an
Indemnified Party is a party thereto;

(d)any investigation, litigation or proceeding related to any environmental
cleanup, audit, compliance or other matter relating to the protection of the
environment or the Release by any Obligor or any Subsidiary thereof of any
Hazardous Material;

(e)the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging or releases from, any real property owned or
operated by any Obligor or any Subsidiary thereof of any Hazardous Material
(including any losses, liabilities, damages, injuries, costs, expenses or claims
asserted or arising under any Environmental Law), regardless of whether caused
by, or within the control of, such Obligor or Subsidiary; or

(f)each Lender's Environmental Liability (the indemnification herein shall
survive repayment of the Obligations and any transfer of the property of any
Obligor or its Subsidiaries by foreclosure or by a deed in lieu of foreclosure
for any Lender's Environmental Liability, regardless of whether caused by, or
within the control of, such Obligor or such Subsidiary);

except for Indemnified Liabilities arising for the account of a particular
Indemnified Party by reason of the relevant Indemnified Party's gross negligence
or willful misconduct as determined in a final, nonappealable judgment by a
court of competent jurisdiction. Each Obligor and its successors and assigns
hereby waive, release and agree not to make any claim or bring any cost recovery
action against, any Indemnified Party under CERCLA or any state equivalent, or
any similar law now existing or hereafter enacted. It is expressly understood
and agreed that to the extent that any Indemnified Party is strictly liable
under any Environmental Laws, each Obligor's obligation to such Indemnified
Party under this indemnity shall likewise be without regard to fault on the part
of any Obligor with respect to the violation or condition which results in
liability of an Indemnified Party. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, each Obligor agrees to make the
maximum

76

--------------------------------------------------------------------------------

contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

        SECTION 12.5    Survival.     The obligations of the Borrowers under
Sections 4.3, 4.4, 4.5, 4.6, 12.3 and 12.4, and the obligations of the Lenders
under Section 10.1, shall in each case survive any assignment from one Lender to
another (in the case of Sections 12.3 and 12.4 and the occurrence of the
Termination Date). The representations and warranties made by each Obligor in
each Loan Document shall survive the execution and delivery of such Loan
Document.

        SECTION 12.6    Severability.     Any provision of any Loan Document
which is prohibited or unenforceable in any jurisdiction shall, as to such
provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
such Loan Document or affecting the validity or enforceability of such provision
in any other jurisdiction.

        SECTION 12.7    Headings.     The various headings of each Loan Document
are inserted for convenience only and shall not affect the meaning or
interpretation of such Loan Document or any provisions thereof.

        SECTION 12.8    Execution in Counterparts, Effectiveness, etc.     This
Agreement may be executed by the parties hereto in several counterparts, each of
which shall be an original and all of which shall constitute together but one
and the same agreement. This Agreement shall become effective when counterparts
hereof executed on behalf of each Borrower, the Administrative Agent and each
Lender (or notice thereof satisfactory to the Administrative Agent), shall have
been received by the Administrative Agent.

        SECTION 12.9    Governing Law; Entire Agreement.     EACH LOAN DOCUMENT
(OTHER THAN THE LETTERS OF CREDIT, TO THE EXTENT SPECIFIED BELOW AND EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL EACH BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.
EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO LAWS OR RULES
ARE DESIGNATED, THE INTERNATIONAL STANDBY PRACTICES (ISP98—INTERNATIONAL CHAMBER
OF COMMERCE PUBLICATION NUMBER 590 (THE "ISP RULES")) AND, AS TO MATTERS NOT
GOVERNED BY THE ISP RULES, THE INTERNAL LAWS OF THE STATE OF NEW YORK. The Loan
Documents constitute the entire understanding among the parties hereto with
respect to the subject matter thereof and supersede any prior agreements,
written or oral, with respect thereto.

        SECTION 12.10    Successors and Assigns.     

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that a Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by such Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Indemnified Parties) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it); provided that (i) except
in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitments and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or the

77

--------------------------------------------------------------------------------

Approved Fund with respect to a Lender, the aggregate amount of the Commitments
(which for this purpose includes Loans outstanding thereunder) or principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Lender Assignment Agreement with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $1,000,000 unless the Administrative Agent and, so long as no Event
of Default has occurred and is continuing, the Borrowers otherwise consent (each
such consent not to be unreasonably withheld or delayed), (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender's rights and obligations under this Agreement with respect to
the Loans and/or the Commitments assigned, except that this clause (ii) shall
not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate branches, if applicable, on a non-pro rata basis, and
(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) a Lender Assignment Agreement (including, if the
Eligible Assignee is not a Lender, the completion of the administrative details
information attached thereto and the provision of any required tax forms), (y) a
Power of Attorney and (z) if the Maximum Assignments have been reached, an
Escrow Agreement, together with, (A), if requested by the Administrative Agent,
a processing and recordation fee of $1,000 and (B) if an Escrow Agreement is
required to be executed and delivered, the Escrow Funds described therein.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c), from and after the effective date specified in each Lender
Assignment Agreement, the Eligible Assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Lender Assignment Agreement,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Lender Assignment Agreement, be released from its obligations under this
Agreement (and, in the case of a Lender Assignment Agreement covering all of the
assigning Lender's rights and obligations under this Agreement, such Lender
shall cease to be a party hereto, but shall continue to be entitled to the
benefits of any provisions of this Agreement which by their terms survive the
termination of this Agreement). Notwithstanding the foregoing, each assigning
Lender shall continue to be bound by the terms of its Lender Assignment
Agreement, its Power of Attorney and, if applicable, its Escrow Agreement. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this clause shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (d). If the consent of the Borrowers to an
assignment or to an Eligible Assignee is required hereunder (including a consent
to an assignment which does not meet the minimum assignment thresholds specified
in this Section), the Borrowers shall be deemed to have given such consent five
Business Days after the date notice thereof has been delivered by the assigning
Lender (through the Administrative Agent) unless such consent is expressly
refused by the Borrowers prior to such fifth Business Day.

(c)The Administrative Agent shall record each assignment made in accordance with
this Section in the Register pursuant to clause (b) of Section 2.7. The Register
shall be available for inspection by either Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d)Any Lender may, without the consent of, or notice to, the Borrowers or the
Administrative Agent, sell participations to one or more banks or other entities
(a "Participant") in all or a portion of such Lender's rights and/or obligations
under this Agreement (including all or a portion of its Commitments and/or the
Loans owing to it); provided that (i) such Lender's obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and

78

--------------------------------------------------------------------------------

directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver with
respect to the following: (i) any reduction in the interest rate or amount of
fees that such Participant is otherwise entitled to, (ii) a decrease in the
principal amount of, or an extension of the final Stated Maturity Date of, any
Loan in which such Participant has purchased a participating interest or (iii) a
release of all or substantially all of the Collateral under the Loan Documents,
Parent from its obligations under the Parent Guaranty and Pledge Agreement,
Holdings from its obligations under the Holdings Guaranty and Pledge Agreement,
USP International from its obligations under the USP International Guaranty and
Pledge Agreement or all or substantially all of the Subsidiary Guarantors from
their obligations under the Subsidiary Guaranty, in each case except as
otherwise specifically provided in a Loan Document. Subject to clause (e), each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.3, 4.4, 4.5, 4.6, 12.3 and 12.4 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to clause (b). To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 4.9 as though it were a Lender; provided such Participant
agrees to be subject to Section 4.8 as though it were a Lender. Each Lender that
sells a participating interest in all or a portion of such Lender's rights
and/or obligations under this Agreement to a Participant, shall, as agent of the
Borrowers solely for the purpose of this clause (d) of Section 12.10, record in
book entries maintained by such Lender the name and the amount of the
participating interest of each Participant entitled to receive payments in
respect of such participating interests.

(e)A Participant shall not be entitled to receive any greater payment under
Sections 4.3, 4.4, 4.5, 4.6, 12.3 and 12.4 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with each Borrower's prior written consent. A Participant that would be a
Non-U.S. Lender if it were a Lender shall not be entitled to the benefits of
clause (a) of Section 4.6 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with clause (e) of Section 4.6 as though it were a Lender.

(f)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment of a security interest shall
release a Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

        SECTION 12.11    Other Transactions.     Nothing contained herein shall
preclude the Administrative Agent, the Issuer or any other Lender from engaging
in any transaction, in addition to those contemplated by the Loan Documents,
with either Borrower or any of its Affiliates in which Borrower or such
Affiliate is not restricted hereby from engaging with any other Person.

        SECTION 12.12    Forum Selection and Consent to Jurisdiction.     ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY
LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE ISSUER
OR EITHER BORROWER IN CONNECTION HEREWITH OR THEREWITH MAY BE BROUGHT AND
MAINTAINED IN THE COURTS OF THE STATE OF

79

--------------------------------------------------------------------------------

TENNESSEE OR IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF
TENNESSEE; PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT'S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
EACH BORROWER HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF
THE COURTS OF THE STATE OF TENNESSEE, DAVIDSON COUNTY, TENNESSEE AND OF THE
UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF TENNESSEE FOR THE
PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY AGREES TO BE
BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION. EACH
BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF TENNESSEE
AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 12.2. EACH BORROWER HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY
SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT
ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM TO THE EXTENT THAT
EITHER BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF
ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH
RESPECT TO ITSELF OR ITS PROPERTY. EACH BORROWER HEREBY IRREVOCABLY WAIVES TO
THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS.

        SECTION 12.13    Waiver of Jury Trial.     THE ADMINISTRATIVE AGENT,
EACH LENDER, THE ISSUER AND EACH BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH, EACH LOAN DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
THE ADMINISTRATIVE AGENT, SUCH LENDER, THE ISSUER OR SUCH BORROWER IN CONNECTION
THEREWITH. EACH BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH
OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT, EACH LENDER AND THE ISSUER
ENTERING INTO THE LOAN DOCUMENTS.

        SECTION 12.14    Confidentiality.     Each of the Lenders, the Issuer
and the Administrative Agent agrees (on behalf of itself and each of its
affiliates, directors, officers, employees, agents, advisors and
representatives) to (a) use any Confidential Information only in connection with
participating as a Lender, the Issuer or the Administrative Agent hereunder and.
not for any other purpose and (b) keep confidential any Confidential
Information, and in connection therewith comply with its customary procedures
for handling confidential information of this nature; provided that nothing
herein shall limit the disclosure of any such information (i) to the extent
required by statute, rule, regulation or judicial process, (ii) as requested or
required by any governmental agency or representative thereof, (iii) to counsel
and other professional advisors for any of the Lenders, the Issuer or the
Administrative Agent, (iv) to any Lender's, the Issuer's or the Administrative
Agent's examiners, auditors or accountants, (v) to the Administrative Agent, any
other Lender or the Issuer, (vi) by the Administrative Agent, any Lender or the
Issuer to an Affiliate of such Person, (vii) in connection with any litigation
relating to enforcement of the Loan Documents or (viii) to any assignee Lender
or Participant (or prospective

80

--------------------------------------------------------------------------------

assignee Lender or Participant) or to direct contractual counterparties in Rate
Protection Agreements entered into in connection with a portion or all of a
Lender's rights to receive payments hereunder (or such contractual
counterparties' professional advisors); provided further that, in the case of
the preceding clause (i), such Lender, the Issuer or the Administrative Agent,
as the case may be, shall, to the extent legally permissible, use reasonable
efforts to notify the Borrowers of the proposed disclosure as soon as is
reasonably practicable under the circumstances at such time.

        SECTION 12.15    No Novation.     This Agreement amends and restates the
Existing Credit Agreement, and the Revolving Notes and the Swingline Note issued
under this Agreement amend and restate any notes issued under the Existing
Credit Agreement. The execution of this Agreement, the Revolving Notes, the
Swingline Note and/or any amendments to the other Loan Documents do not
constitute, nor is it the intention of the Secured Parties or the Obligors to
create, a novation or release of the indebtedness evidenced by the Existing
Credit Agreement, the notes issued thereunder or any other Loan Document.

        [SIGNATURE PAGES TO FOLLOW]

81

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective Authorized Officers as of the day and year first
above written.

    USP DOMESTIC HOLDINGS, INC.,
as the US Borrower
 
 
By:
/S/

--------------------------------------------------------------------------------

Mark A. Kopser     Title: SVP & CFO
 
 
USPE HOLDINGS LIMITED,
as the UK Borrower
 
 
By:
/S/

--------------------------------------------------------------------------------

Mark A. Kopser     Title: SVP & CFO
 
 
SUNTRUST BANK,
as the Administrative Agent,
a Lender and Swingline Lender
 
 
By:
/S/

--------------------------------------------------------------------------------

Mark D. Mattson     Title: Director
 
 
LEHMAN COMMERCIAL PAPER INC.,
as the Syndication Agent and a Lender
 
 
By:
/S/

--------------------------------------------------------------------------------

Francis Chang     Title: Authorized Signatory
 
 
CREDIT SUISSE FIRST BOSTON,
acting through its Cayman Islands Branch,
as the Documentation Agent and a Lender
 
 
By:
/S/

--------------------------------------------------------------------------------

Christopher Lally     Title: Vice President
 
 
By:
/S/

--------------------------------------------------------------------------------

Guy M. Baron     Title: Associate
 
 
BANK OF AMERICA, N.A.,
as a Lender
 
 
By:
/S/

--------------------------------------------------------------------------------

Kevin Bertelson     Title: Principal
 
 
SOCIETE GENERALE,
as a Lender
 
 
By:
/S/

--------------------------------------------------------------------------------

Carol Radice     Title: Vice President

82

--------------------------------------------------------------------------------


 
 
SOUTHWEST BANK OF TEXAS,
as a Lender
 
 
By:
/S/

--------------------------------------------------------------------------------

William B. Pyle     Title: Senior Vice President
 
 
BANK OF OKLAHOMA, N.A.,
as a Lender
 
 
By:
/S/

--------------------------------------------------------------------------------

Heather E. Williams     Title: Assistant Vice President


83

--------------------------------------------------------------------------------


EXHIBIT A



REVOLVING NOTE


$           , 20       

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

        FOR VALUE RECEIVED, the [US BORROWER] [UK BORROWER] promises to pay to
the order of                        (the "Lender") on the Stated Maturity Date
the principal sum of                         ($                        ) or, if
less, the aggregate unpaid principal amount of all Loans shown on the schedule
attached hereto (and any continuation thereof) made (or continued) by the Lender
pursuant to that certain Second Amended and Restated Credit Agreement, dated as
of November             , 2002 (as amended, supplemented, and/or restated from
time to time, the "Credit Agreement"), among the USP Domestic Holdings, Inc., a
Delaware corporation (the "US Borrower"), USPE Holdings Limited, a company
incorporated in England and Wales (the "UK Borrower"), the various financial
institutions and other Persons from time to time parties thereto (including the
Lender), and SunTrust Bank, as Administrative Agent for the Lenders (the
"Administrative Agent"). Terms used in this Note, unless otherwise defined
herein, have the meanings provided in the Credit Agreement.

        The [US][UK] Borrower also promises to pay interest on the unpaid
principal amount hereof from time to time outstanding from the date hereof until
maturity (whether by acceleration or otherwise) and, after maturity, until paid,
at the rates per annum and on the dates specified in the Credit Agreement.

        Payments of both principal and interest are to be made in Dollars in
same day or immediately available funds to the account designated by the
Administrative Agent pursuant to the Credit Agreement.

        This Note is one of the Revolving Notes referred to in, and evidences
Indebtedness incurred under, the Credit Agreement, to which reference is made
for a description of the security for this Note and for a statement of the terms
and conditions on which the US Borrower is permitted and required to make
prepayments and repayments of principal of the Indebtedness evidenced by this
Note and on which such Indebtedness may be declared to be immediately due and
payable.

        All parties hereto, whether as makers, endorsers, or otherwise,
severally waive presentment for payment, demand, protest and notice of dishonor.

        THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

    [USP DOMESTIC HOLDINGS, INC.]
[USPE HOLDINGS LIMITED]
 
 
By:
       

--------------------------------------------------------------------------------


 
 
Title:
       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT A1



SWINGLINE NOTE


$10,000,000.00         , 20          

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

        FOR VALUE RECEIVED, the [US BORROWER] [UK BORROWER] promises to pay to
the order of SUNTRUST BANK (the "Swingline Lender") on the Stated Maturity Date
the principal sum of up to TEN MILLION and no/100 ($10,000,000.00) or, if less,
the aggregate unpaid principal amount of all Loans shown on the schedule
attached hereto (and any continuation thereof) made (or continued) by the
Lenders pursuant to that certain Second Amended and Restated Credit Agreement,
dated as of November             , 2002 (as amended, supplemented, and/or
restated from time to time, the "Credit Agreement"), among the USP Domestic
Holdings, Inc., a Delaware corporation (the "US Borrower"), USPE Holdings
Limited, a company incorporated in England and Wales (the "UK Borrower"; and the
US Borrower and the UK Borrower individually a "Borrower"), the various
financial institutions and other Persons from time to time parties thereto
(including the Swingline Lender), and SunTrust Bank, as Administrative Agent for
the Lenders (the "Administrative Agent"). Terms used in this Note, unless
otherwise defined herein, have the meanings provided in the Credit Agreement.

        Any Swingline Loans made by Lender to the other Borrower (a "Other
Borrower Swingline Loan") under, and in accordance with the terms of, the Credit
Agreement shall reduce the available principal balance hereunder for such time
period as such Other Borrower Swingline Loan(s) is/are outstanding in an amount
equal to the principal balance outstanding from time to time of such Other
Borrower Swingline Loan(s).

        The [US] [UK] Borrower also promises to pay interest on the unpaid
principal amount hereof from time to time outstanding from the date hereof until
maturity (whether by acceleration or otherwise) and, after maturity, until paid,
at the rates per annum and on the dates specified in the Credit Agreement.

        Payments of both principal and interest are to be made in Dollars in
same day or immediately available funds to the account designated by the
Administrative Agent pursuant to the Credit Agreement.

        This Swingline Note is one of the Swingline Notes referred to in, and
evidences Indebtedness incurred under, the Credit Agreement, to which reference
is made for a description of the security for this Swingline Note and for a
statement of the terms and conditions on which the [US] [UK] Borrower is
permitted and required to make prepayments and repayments of principal of the
Indebtedness evidenced by this Swingline Note and on which such Indebtedness may
be declared to be immediately due and payable.

        All parties hereto, whether as makers, endorsers, or otherwise,
severally waive presentment for payment, demand, protest and notice of dishonor.

        THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

    [USP DOMESTIC HOLDINGS, INC.]
[USPE HOLDINGS LIMITED]
 
 
By:
       

--------------------------------------------------------------------------------


 
 
Title:
       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT B



BORROWING REQUEST


SunTrust Bank, as the
  Administrative Agent on behalf of the Lenders
201 Fourth Avenue North
Nashville, Tennessee 37219
Attention: Mark Mattson

USP DOMESTIC HOLDINGS, INC.
USPE HOLDINGS LIMITED

Ladies and Gentlemen:

        This Borrowing Request is delivered to you pursuant to Section 2.3.1 of
the Second Amended and Restated Credit Agreement, dated as of November    , 2002
(as amended, supplemented and/or restated from time to time, the "Credit
Agreement"), among USP Domestic Holdings, Inc., a Delaware corporation (the "US
Borrower"), USPE Holdings Limited, a company organized under the laws of England
(the "UK Borrower", together with the US Borrower, collectively, the "Borrowers"
and, each individually, a "Borrower"), the Lenders, SunTrust Bank, as
Administrative Agent, Lehman Commercial Paper Inc., as Syndication Agent, and
Credit Suisse First Boston, as Documentation Agent. Terms used herein, unless
otherwise defined herein, have the meanings provided in the Credit Agreement.

        The undersigned Borrower hereby requests that a Loan be made in the
aggregate principal amount of $                        on                 
           ,            as a [Base Rate Loan] [LIBO Rate Loan having an Interest
Period of            months].

        The undersigned Borrower hereby acknowledges that, pursuant to
Section 6.2.2 of the Credit Agreement, each of the delivery of this Borrowing
Request and the acceptance by the undersigned Borrower of the proceeds of the
Loans requested hereby constitutes a representation and warranty by the
undersigned Borrower that, on the date of the making of such Loans, and both
before and after giving effect thereto and to the application of the proceeds
therefrom, all statements set forth in Section 6.2.1 of the Credit Agreement are
true and correct in all material respects (unless stated to relate solely to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date).

        The undersigned Borrower agrees that if prior to the time of the
Borrowing requested hereby any matter certified to herein by it will not be true
and correct in all material respects at such time as if then made, it will
immediately so notify the Administrative Agent. Except to the extent, if any,
that prior to the time of the Borrowing requested hereby the Administrative
Agent shall receive written notice to the contrary from either Borrower, each
matter certified to herein shall be deemed once again to be certified as true
and correct in all material respects at the date of such Borrowing as if then
made.

--------------------------------------------------------------------------------


        Please wire transfer the proceeds of the Borrowing to the accounts of
the following persons at the financial institutions indicated respectively:

 
 
  Person to be Paid

--------------------------------------------------------------------------------

   
 
Amount to
be Transferred

--------------------------------------------------------------------------------

  Name


--------------------------------------------------------------------------------

  Account No.

--------------------------------------------------------------------------------

  Name, Address, etc.
Of Transferee Lender


--------------------------------------------------------------------------------

$                  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

              Attention:

--------------------------------------------------------------------------------


$
 
 
 
 
 
 
 
   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

              Attention:

--------------------------------------------------------------------------------


$
 
 
 
 
 
 
 
   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

              Attention:

--------------------------------------------------------------------------------


Balance of such proceeds
 
[US] [UK]Borrower
 
 
 


--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

              Attention:

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned Borrower has caused this Borrowing
Request to be executed and delivered, and the certifications and warranties
contained herein to be made, by its duly Authorized Officer this            day
of                        ,                         .

    [USP DOMESTIC HOLDINGS, INC.]
[USPE HOLDINGS LIMITED]
 
 
By:
       

--------------------------------------------------------------------------------


 
 
Title:
       

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------


EXHIBIT B1



NOTICE OF SWINGLINE BORROWING
[Date]


SunTrust Bank, as the
  Administrative Agent on behalf of the Lenders
201 Fourth Avenue North
Nashville, Tennessee 37219
Attention: Mark Mattson

Ladies and Gentlemen:

        This Notice of Swingline Borrowing is delivered to you pursuant to
Section 2.3.2 of the Second Amended and Restated Credit Agreement, dated as of
November    , 2002 (as amended, supplemented and/or restated from time to time,
the "Credit Agreement"), among USP Domestic Holdings, Inc., a Delaware
corporation (the "US Borrower"), USPE Holdings Limited, a company organized
under the laws of England (the "UK Borrower", together with the US Borrower,
collectively, the "Borrowers" and, each individually, a "Borrower"), the
Lenders, SunTrust Bank, as Administrative Agent, Lehman Commercial Paper Inc.,
as Syndication Agent, and Credit Suisse First Boston, as Documentation Agent.
Terms used herein, unless otherwise defined herein, have the meanings provided
in the Credit Agreement.

        The undersigned Borrower hereby requests that a Swingline Loan be made
in the aggregate principal amount of
$                        on                             ,            at such
rate of interest as may be agreed to by and between Borrowers and Swingline
Lender, for such Interest Period as may be agreed to between Borrowers and
Swingline Lender.

        The undersigned Borrower hereby acknowledges that, pursuant to
Section 6.2.2 of the Credit Agreement, each of the delivery of this Notice of
Swingline Borrowing and the acceptance by the undersigned Borrower of the
proceeds of the Swingline Loan requested hereby constitutes a representation and
warranty by the undersigned Borrower that, on the date of the making of such
Swingline Loan, and both before and after giving effect thereto and to the
application of the proceeds therefrom, all statements set forth in Section 6.2.1
of the Credit Agreement are true and correct in all material respects (unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date).

        IN WITNESS WHEREOF, the undersigned Borrower has caused this Notice of
Swingline Borrowing to be executed and delivered, and the certifications and
warranties contained herein to be made, by its duly Authorized Officer
this            day of                        ,                         .

    Very truly yours,
 
 
[USP DOMESTIC HOLDINGS, INC.]
[USPE HOLDINGS LIMITED]
 
 
By:
       

--------------------------------------------------------------------------------


 
 
Title:
       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT C



ISSUANCE REQUEST


SunTrust Bank, as the
  Administrative Agent on behalf of the Lenders
201 Fourth Avenue North
Nashville, Tennessee 37219
Attention: Mark Mattson

USP DOMESTIC HOLDINGS, INC.
USPE HOLDINGS LIMITED

Ladies and Gentlemen:

        This Issuance Request is delivered to you pursuant to Section 2.6 of the
Second Amended and Restated Credit Agreement, dated as of November    , 2002 (as
amended, supplemented and/or restated from time to time, the "Credit
Agreement"), among USP Domestic Holdings, Inc., a Delaware corporation (the "US
Borrower"), USPE Holdings Limited, a company organized under the laws of England
(the "UK Borrower", together with the US Borrower, collectively, the "Borrowers"
and, each individually, a "Borrower"), the Lenders, SunTrust Bank, as
Administrative Agent, Lehman Commercial Paper Inc., as Syndication Agent, and
Credit Suisse First Boston, as Documentation Agent. Terms used herein, unless
otherwise defined herein, have the meanings provided in the Credit Agreement.

        The undersigned Borrower hereby requests that
on                                    ,             (the "Date of Issuance")
SUNTRUST BANK (the "Issuer") [issue a Letter of Credit in the initial Stated
Amount of $                         with a Stated Expiry Date (as defined
therein) of                                    ,             ] [extend the
Stated Expiry Date (as defined under Letter of Credit No.    , issued
on                                    ,             , in the initial Stated
Amount of $            ) to a revised Stated Expiry Date (as defined therein) of
                                    ,             ].

        The beneficiary of the requested Letter of Credit will be and such
Letter of Credit will be in support of                        .

        The undersigned Borrower hereby acknowledges that, pursuant to
Section 6.2.2 of the Credit Agreement, each of the delivery of this Issuance
Request and the acceptance by the undersigned Borrower of the [issuance]
[extension] of the Letter of Credit requested hereby constitutes a
representation and warranty by the undersigned Borrower that, on the date of
such [issuance] [extension], and both before and after giving effect thereto and
to the application of the proceeds or benefits of the Letter of Credit [issued]
[extended] in accordance herewith, all statements set forth in Section 6.2.1 of
the Credit Agreement are true and correct in all material respects (unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date).

        The undersigned Borrower agrees that if prior to the time of the
[issuance] [extension]of the Letter of Credit requested hereby any matter
certified to herein by it will not be true and correct in all material respects
at such time as if then made, it will immediately so notify the Administrative
Agent. Except to the extent, if any, that prior to the time of the [issuance]
[extension] of the Letter of Credit requested hereby the Administrative Agent
shall receive written notice to the contrary from either Borrower, each matter
certified to herein shall be deemed once again to be certified as true and
correct in all material respects at the date of such [issuance] [extension] as
if then made.

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the undersigned Borrower has caused this Issuance
Request to be executed and delivered, and the certifications and warranties
contained herein to be made, by its duly Authorized Officer this            day
of                        ,             .

    [USP DOMESTIC HOLDINGS, INC.]
[USPE HOLDINGS LIMITED]
 
 
By:
       

--------------------------------------------------------------------------------


 
 
Title:
       

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------


EXHIBIT D



CONTINUATION/CONVERSION NOTICE


SunTrust Bank, as the
  Administrative Agent on behalf of the Lenders
201 Fourth Avenue North
Nashville, Tennessee 37219
Attention: Mark Mattson


USP DOMESTIC HOLDINGS, INC.
USPE HOLDINGS LIMITED


Ladies and Gentlemen:

        This Continuation/Conversion Notice is delivered to you pursuant to
Section 2.4 of the Second Amended and Restated Credit Agreement, dated as of
November    , 2002 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the "Credit Agreement"), among USP Domestic
Holdings, Inc., a Delaware corporation (the "US Borrower"), USPE Holdings
Limited, a company organized under the laws of England (the "UK Borrower",
together with the US Borrower, collectively, the "Borrowers" and, each
individually, a "Borrower"), the Lenders, SunTrust Bank, as Administrative
Agent, Lehman Commercial Paper Inc., as Syndication Agent, and Credit Suisse
First Boston, as Documentation Agent. Terms used herein, unless otherwise
defined herein, have the meanings provided in the Credit Agreement.

        The undersigned Borrower hereby requests that
on                                    ,             ,

        (1)  $            of the presently outstanding principal amount of the
Loans originally made on                                    ,             ,
presently being maintained as [Base Rate Loans] [LIBO Rate Loans],

        (2)  be [converted into] [continued as],

        (3)  [LIBO Rate Loans having an Interest Period of            months]
[Base Rate Loans].

        The undersigned Borrower hereby:

        (a)  certifies and warrants that no Default has occurred and is
continuing; and

        (b)  agrees that if prior to the time of the [continuation] [conversion]
requested hereby any matter certified to herein by it will not be true and
correct at such time as if then made, it will immediately so notify the
Administrative Agent.

        Except to the extent, if any, that prior to the time of the
[continuation] [conversion] requested hereby the Administrative Agent shall
receive written notice to the contrary from either Borrower, each matter
certified to herein shall be deemed once again to be certified as true and
correct in all material respects at the date of such [continuation] [conversion]
as if then made.

        IN WITNESS WHEREOF, the undersigned Borrower has caused this
Continuation/Conversion Notice to be executed and delivered, and the
certifications and warranties contained herein to be made, by its duly
Authorized Officer this            day of                        ,            .

    [USP DOMESTIC HOLDINGS, INC.]
[USPE HOLDINGS LIMITED]
 
 
By:
       

--------------------------------------------------------------------------------


 
 
Title:
       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT E



COMPLIANCE CERTIFICATE

USP DOMESTIC HOLDINGS, INC.
USPE HOLDINGS LIMITED


        This Compliance Certificate is delivered pursuant to clause (d) of
Section 8.1.1 of the Second Amended and Restated Credit Agreement, dated as of
November    , 2002 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the "Credit Agreement"), among USP Domestic
Holdings, Inc., a Delaware corporation (the "US Borrower"), USPE Holdings
Limited, a company organized under the laws of England and Wales (the "UK
Borrower", together with the US Borrower, collectively, the "Borrowers" and,
each individually, a "Borrower"), the Lenders, SunTrust Bank, as Administrative
Agent, Lehman Commercial Paper Inc., as Syndication Agent, and Credit Suisse
First Boston, as Documentation Agent. Terms used herein, unless otherwise
defined herein, have the meanings provided in the Credit Agreement.

        The [US] [UK] Borrower hereby certifies, represents and warrants in
respect of the period (the "Computation Period") of four Fiscal Quarters ending
on                                    ,             (such latter date being the
"Computation Date"):

(a)As of the Computation Date, no Default had occurred and was continuing[,
except for                        ].

(b)The Total Funded Debt to EBITDA Ratio was            :1, as computed on
Attachment 1 hereto. The maximum Total Funded Debt to EBITDA Ratio permitted
pursuant to clause (a) of Section 8.2.4 of the Credit Agreement on the
Computation Date is            :1, and, accordingly, the covenant [has][has not]
been complied with.

(c)The Senior Funded Debt to EBITDA Ratio was            :1, as computed on
Attachment 2 hereto. The maximum Senior Funded Debt to EBITDA Ratio permitted
pursuant to clause (b) of Section 8.2.4 of the Credit Agreement on the
Computation Date is 2.00:1, and, accordingly, the covenant [has] [has not] been
complied with.

(d)The Fixed Charge Coverage Ratio was            :1, as computed on
Attachment 3 hereto. The minimum Fixed Charge Coverage Ratio required pursuant
to clause (c) of Section 8.2.4 of the Credit Agreement on the Computation Date
is            :1, and, accordingly, the covenant [has] [has not] been complied
with.

(e)The Interest Coverage Ratio was            :1, as computed on Attachment 4
hereto. The minimum Interest Coverage Ratio required pursuant to clause (d) of
Section 8.2.4 of the Credit Agreement on the Computation Date is            :1,
and, accordingly, the covenant [has][has not] been complied with.

(f)The Parent Total Debt to Parent Total Capitalization Ratio was            :1,
as computed on Attachment 5 hereto. The maximum Parent Total Debt to Parent
Total Capitalization Ratio permitted pursuant to Section 9.1.12 of the Credit
Agreement is            :1, and, accordingly, [no] [a] Default has occurred [and
is continuing].

(g)The Other Indebtedness to EBITDA (plus amounts attributable to Minority
Interests) ratio was            :1, as computed on Attachment 6 hereto. The
maximum Other Indebtedness to EBITDA (plus amounts attributable to Minority
Interests) ratio permitted pursuant to clause (h) of Section 8.2.2 of the Credit
Agreement on the Computation Date is            :1, and, accordingly, the
covenant [has] [has not] been complied with.

        The [US] [UK] Borrower hereby further certifies, represents and warrants
that the aggregate of Assigned Portions transferred pursuant to Lenders
Assignment Agreements from the Closing Date until the date first above written,
is $                        .

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the [US] [UK] Borrower has caused this Compliance
Certificate to be executed and delivered, and the certification and warranties
contained herein to be made, by its officer thereunto duly authorized as of the
date first above written.

    [USP DOMESTIC HOLDINGS, INC.]
[USPE HOLDINGS LIMITED]
 
 
By:
       

--------------------------------------------------------------------------------


 
 
Title:
       

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

Attachment 1
(to    /    /    Compliance
Certificate)


TOTAL FUNDED DEBT TO EBITDA RATIO
on                                 
(the "Computation Date")


A.   Total Funded Debt: the outstanding principal amount of the following types
of Indebtedness of the Borrower and its Consolidated Entities (in each case
exclusive of intercompany Indebtedness between the Borrower and its Consolidated
Entities):      
 
 
(1)
 
All obligations for borrowed money or advances and all obligations evidenced by
bonds, debentures, notes or other similar instruments
 
$
 
 
 
(2)
 
All obligations, contingent or otherwise, relative to the face amount of all
letters of credit, whether or not drawn, bank guarantees, banker's acceptances,
and similar instruments
 
$
 
 
 
(3)
 
All obligations under any conditional sale or other title retention agreements
relating to property acquired by Borrower
 
$
 
 
 
(4)
 
All Capitalized Lease Liabilities
 
$
 
 
 
(5)
 
Net Hedging Obligations
 
$
 
 
 
(6)
 
All obligations to pay the deferred purchase price of property or services after
receipt or performance thereof (excluding trade accounts payable in the ordinary
course of business which are not overdue for a period of more than 90 days or,
if overdue for more than 90 days, as to which a good faith dispute exists and
adequate reserves in conformity with GAAP have been established), and
indebtedness secured by (or for which the holder of such indebtedness has an
existing right, contingent or otherwise, to be secured by) a Lien on property
owned or being acquired (including indebtedness arising under conditional sales
or other title retention agreements, but excluding earn-outs or other contingent
purchase price adjustments in connection with acquisitions to the extent not yet
determined), whether or not such indebtedness shall have been assumed or is
limited in recourse
 
$
 
 
 
(7)
 
Off-balance sheet liabilities retained in connection with asset securitization
programs, Synthetic Leases, sale and leaseback transactions or other similar
obligations arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet
 
$
 
 
 
(8)
 
All obligations, contingent or otherwise, to purchase, redeem, retire or
otherwise acquire for value any Equity Interest; provided that if such
obligation to purchase, redeem or otherwise acquire an Equity Interest is
contingent upon a change in law, or change in the interpretation or application
thereof, such obligation will not be deemed "Total Funded Debt" for purposes of
this definition until such change in the applicable law, or the change in the
application or interpretation thereof, becomes effective
 
$
 
 
 
(9)
 
Contingent Liabilities in respect of any of the foregoing
 
$
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
(10)
 
The sum of Items A(1) through A(9)
 
$
 
B.
 
EBITDA: the sum, for the Borrower and its Consolidated Entities, of:
 
 
 
 
 
(1)
 
Net Income (the aggregate of all amounts, exclusive of all amounts in respect of
any extraordinary gains but including extraordinary losses, which would be
included as net income on the consolidated financial statements of the Borrower
and its Consolidated Entities)
 
$
 
 
 
(2)
 
To the extent deducted in determining Net Income, the sum of the following:
 
 
 
 
 
 
 
(a)
 
Amounts attributable to amortization
 
$
 
 
 
 
 
(b)
 
Income tax expense
 
$
 
 
 
 
 
(c)
 
Interest Expense (the sum of (a) total interest expense (both accrued and paid),
including without limitation the interest component of any payments in respect
of Capitalized Lease Liabilities or expensed during such period (whether or not
actually paid during such period) plus (b) the net amount payable (or minus the
net amount receivable) under Hedging Obligations during such period (whether or
not actually paid or received during such period))
 
$
 
 
 
 
 
(d)
 
Depreciation of assets
 
$
 
 
 
(3)
 
The sum of Items B (2)(a) through B(2)(d)
 
$
 
 
 
(4)
 
Adjustments to EBITDA giving pro forma effect to
 
 
 
 
 
 
 
(a)
 
Permitted Acquisitions made during such period (such adjustment to be reasonably
satisfactory to the Administrative Agent) as if such Permitted Acquisitions had
been made at the beginning of such period, plus
 
$
 
 
 
 
 
(b)
 
Permitted Dispositions during such period (such adjustment to be reasonably
satisfactory to the Administrative Agent) as if such Permitted Dispositions had
been made at the beginning of such period
 
$
 
 
 
(5)
 
EBITDA: the sum of Items B(1), B(3), B(4)(a) and B(4)(b)
 
$
 
C.
 
TOTAL FUNDED DEBT TO EBITDA RATIO: the ratio of Item A(10) to Item B(5)
 
 
: 1

2

--------------------------------------------------------------------------------

Attachment 2
(to    /    /    Compliance
Certificate)


SENIOR FUNDED DEBT TO EBITDA RATIO
on                                 
(the "Computation Date")


A.   Senior Funded Debt:      
 
 
(1)
 
Total Funded Debt (see Item A(10) of Attachment 1)
 
$
 
 
 
(2)
 
Subordinated Debt
 
$
 
 
 
(3)
 
Item A(1) less Item A 2
 
$
 
B.
 
EBITDA (see Item B(5) of Attachment 1)
 
$
 
C.
 
SENIOR FUNDED DEBT TO EBITDA RATIO: the ratio of Item A(3) to Item B
 
 
: 1

--------------------------------------------------------------------------------

Attachment 3
(to    /    /    Compliance
Certificate)


FIXED CHARGE COVERAGE RATIO
on                                 
(the "Computation Date")


A.   EBITDA (see Item B(5) of Attachment 1)*   $  
B.
 
Amounts attributable to Minority Interests to the extent deducted in determining
Net Income
 
$
 
C.
 
Maintenance Capital Expenditures (any Capital Expenditures made with respect to
the maintenance of existing assets)
 
$
 
D.
 
The sum of Item A and Item B less Item C
 
$
 
E.
 
Fixed Charges:
 
 
 
 
 
(1)
 
Interest Expense (see Item B(2)(c) of Attachment 1)
 
$
 
 
 
(2)
 
All scheduled principal repayments of Indebtedness made during the Computation
Period
 
$
 
 
 
(3)
 
All income Taxes actually paid in cash
 
$
 
 
 
(4)
 
The sum of Items E(1) through E(3)
 
$
 
F.
 
FIXED CHARGE COVERAGE RATIO: the ratio of Item D to Item E(4)
 
 
: 1

--------------------------------------------------------------------------------

*provided, however, EBITDA will not be adjusted to give proforma effect to
Permitted Acquisitions made during such Computation Period

--------------------------------------------------------------------------------

Attachment 4
(to    /    /    Compliance
Certificate)


INTEREST COVERAGE RATIO
on                                 
(the "Computation Date")


A.   EBIT: the sum, for the Borrower and its Consolidated Entities, of:*        
  (1)   Net Income (the aggregate of all amounts, exclusive of all amounts in
respect of any extraordinary gains but including extraordinary losses, which
would be included as net income on the consolidated financial statements of the
Borrower and its Consolidated Entities)   $  
 
 
(2)
 
To the extent deducted in determining Net Income, the sum of the following:
 
 
 
 
 
 
 
(a)
 
Income tax expense
 
$
 
 
 
 
 
(b)
 
Interest Expense (the sum of (a) total interest expense (both accrued and paid),
including without limitation the interest component of any payments in respect
of Capitalized Lease Liabilities or expensed during such period (whether or not
actually paid during such period) plus (b) the net amount payable (or minus the
net amount receivable) under Hedging Obligations during such period (whether or
not actually paid or received during such period))
 
$
 
 
 
 
 
(c)
 
Minority Interest (with respect to the Consolidated Entities, the Equity
Interests held by a Person other than US Borrower, the UK Borrower or Subsidiary
Guarantors, as reflected in the financial statements of the applicable Borrower
in accordance with GAAP)
 
 
 
 
 
(3)
 
The sum of Items A(2)(a) and A(2)(b)
 
$
 
 
 
(4)
 
EBIT: the sum of Items A(1) and A(3)
 
$
 
B.
 
Interest Expense (see Item B(2)(c) of Attachment 1)
 
$
 
C.
 
INTEREST COVERAGE RATIO: the ratio of Item A to Item B
 
 
:1

--------------------------------------------------------------------------------

*provided, however, EBIT will not be adjusted to give proforma effect to
Permitted Acquisitions made during such Computation Period

--------------------------------------------------------------------------------

Attachment 5
(to    /    /    Compliance
Certificate)


PARENT TOTAL DEBT TO PARENT TOTAL CAPITALIZATION RATIO
on                                 
(the "Computation Date")


A.   Parent Total Debt: the outstanding principal amount of the following types
of Indebtedness of the Parent and its Subsidiaries:      
 
 
(1)
 
All obligations for borrowed money or advances and all obligations evidenced by
bonds, debentures, notes or other similar instruments
 
$
 
 
 
(2)
 
All obligations, contingent or otherwise, relative to the face amount of all
letters of credit, whether or not drawn, and banker's acceptances
 
$
 
 
 
(3)
 
All Capitalized Lease Liabilities
 
$
 
 
 
(4)
 
Off-balance sheet liabilities retained in connection with asset securitization
programs, Synthetic Leases, sale and leaseback transactions or other similar
obligations arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet
 
$
 
 
 
(5)
 
Contingent Liabilities in respect of any of the foregoing
 
$
 
B.
 
The sum of Items A(l) through A(5)
 
$
 
C.
 
Parent Total Capitalization:
 
 
 
 
 
(1)
 
All amounts (without duplication) which, in accordance with GAAP, would be
included in Parent's stockholders' equity (excluding unrealized gains or losses
recorded pursuant to FAS 115) as required to be reported in Parent's then most
recent consolidated balance sheet
 
$
 
 
 
(2)
 
Parent Total Debt (see Item B)
 
$
 
D.
 
The sum of Items C(1) and C(2)
 
$
 
E.
 
PARENT TOTAL DEBT TO PARENT TOTAL CAPITALIZATION RATIO: the ratio of Item B to
Item D
 
 
:1

--------------------------------------------------------------------------------

Attachment 6
(to    /    /    Compliance
Certificate)


OTHER INDEBTEDNESS TO EBITDA RATIO
on                                 
(the "Computation Date")


A.   EBITDA (see Item B(5) of Attachment 1)   $  
B.
 
Amounts attributable to Minority Interests to the extent deducted in determining
Net Income
 
$
 
C.
 
The sum of Items A and B
 
$
 
D.
 
Total Funded Debt (see Item A(10) of Attachment 1)
 
$
 
E.
 
Subordinated Debt (see Item A(2) of Attachment 2)
 
$
 
F
 
Item D less Item E
 
$
 
G
 
The sum of Item F and all amounts outstanding under all Revolving Notes and the
Swingline Note
 
$
 
H
 
OTHER INDEBTEDNESS RATIO: the ratio of Item G to Item C
 
 
:1

--------------------------------------------------------------------------------


EXHIBIT F



LENDER ASSIGNMENT AGREEMENT


      ,      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

USP Domestic Holdings, Inc.
USPE Holdings Limited
17103 Preston Road
Suite 200 North Dallas,
TX 75248
Attention: Donald E. Steen, CEO

SunTrust Bank, as the
  Administrative Agent on behalf of the Lenders
201 Fourth Avenue North
Nashville, Tennessee 37219
Attention: Mark Mattson

USP DOMESTIC HOLDINGS, INC.
USPE HOLDINGS LIMITED

Ladies and Gentlemen:

        We refer to clause (b) of Section 12.10 of the Second Amended and
Restated Credit Agreement, dated as of November    , 2002 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
"Credit Agreement"), among USP Domestic Holdings, Inc., a Delaware corporation
(the "US Borrower"), USPE Holdings Limited, a company organized under the laws
of England and Wales (the "UK Borrower", and together with the US Borrower,
collectively, the "Borrowers" and, each individually, a "Borrower"), the
Lenders, SunTrust Bank, as Administrative Agent, Lehman Commercial Paper Inc.,
as Syndication Agent, and Credit Suisse First Boston, as Documentation Agent.
Terms used herein, unless otherwise defined herein, have the meanings provided
in the Credit Agreement.

        As of                                    ,             (the "Assignment
Date"),                         (the "Assignor") irrevocably sells, transfers,
conveys and assigns, without recourse, representation or warranty (except as
expressly set forth herein), to                         (the "Assignee"), and
the Assignee irrevocably purchases from the Assignor that portion of the Loans
and Commitments of the Assignor as set forth on Schedule I hereto (the "Assigned
Portion") with, if applicable, conveyances of the Loans to include the
Assignor's pro rata portion of any Letter of Credit Outstandings as of the
Assignment Date under the Credit Agreement, so that, after giving effect to the
foregoing assignment and delegation, the Assignor's and the Assignee's
Percentages for the purposes of each Loan Document will be as set forth on
Schedule I hereto.

        In addition, this agreement constitutes notice to each of you, pursuant
to clause (b) of Section 12.10 of the Credit Agreement, of the assignment and
delegation to the Assignee of the Assigned Portion of the Credit Extensions and
Commitments of the Assignor outstanding under the Credit Agreement as of the
Assignment Date.

        Any accrued and unpaid interest, fees and other payments related to the
Assigned Portion applicable to the period prior to the Assignment Date shall be
for the account of the Assignor. Any accrued and unpaid interest, fees and other
payments related to the Assigned Portion applicable to the period from and after
the Assignment Date shall be for the account of the Assignee. Each of the
Assignor and the Assignee severally agrees that it will hold for the other party
any interest, fees and other payments which it may receive to which the other
party is entitled pursuant to any agreement between the parties and pay to the
other party any such amounts which it may receive promptly upon receipt thereof.
In furtherance of the foregoing, the Administrative Agent will, and is hereby
authorized to, pay over to the Assignee and the Assignor such amounts to which
each is entitled.

--------------------------------------------------------------------------------


        The Assignee hereby acknowledges and confirms that it has received a
copy of the Credit Agreement and the exhibits related thereto, together with (to
the extent requested by the Assignee in writing) copies of the documents which
were required to be delivered under the Credit Agreement as a condition to the
making of the Credit Extensions thereunder. The Assignee further confirms and
agrees that in becoming a Lender and in making its Commitments and Credit
Extensions under the Credit Agreement, such actions have and will be made
without recourse to, or representation or warranty by, the Administrative Agent.

        The Assignor represents and warrants that it is legally authorized to
enter into and deliver this agreement and represents that it is the legal and
beneficial owner of the Assigned Portion and that such Assigned Portion is free
and clear of any adverse claim. Except as set forth in the previous sentence,
the Assignor makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made pursuant to
or in connection with this agreement, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto or
thereto, including the financial condition of the Borrowers or any of their
Subsidiaries or the performance or observance by any Lender of any of its
obligations under any Loan Document or any other instrument or document
furnished pursuant hereto or thereto. The Assignee represents and warrants that
it is legally authorized to enter into and deliver this agreement and confirms
that it has received copies of the most recent financial statements delivered
pursuant to the Credit Agreement and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this agreement. In addition, the Assignee independently and without
reliance upon the Assignor, the Administrative Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, shall continue to make its own credit decisions in taking or not taking
action under the Loan Documents and the other instruments and documents
delivered in connection therewith.

        Except as otherwise provided in the Credit Agreement, effective as of
the Assignment Date,

        (a)  the Assignee

          (i)  shall be deemed automatically to have become a party to the
Credit Agreement and shall have all the rights and obligations of a "Lender"
under the Loan Documents as if it were an original signatory thereto to the
extent specified in the second paragraph hereof; and

        (ii)  agrees to be bound by the terms and conditions set forth in the
each of the Loan Documents as if it were an original signatory thereto; and

        (b)  the Assignor shall be released from its obligations under the Loan
Documents to the extent specified in the second paragraph hereof.

        The Assignor and the Assignee hereby acknowledge and agree that a deed
of assignment, amendments or other instruments or documents evidencing the
transfer of the Assigned Portion as it relates to the Foreign Subsidiary
Mortgages and the Foreign Subsidiary Pledge and Security Agreements may need to
be executed before a Spanish notary public and filed and recorded in accordance
with Spanish laws and regulations and in connection therewith, each Assignor and
Assignee hereby deliver to Administrative Agent a completed and duly executed
Power of Attorney and apostille in the form of Exhibit A attached hereto (the
"Power of Attorney") giving Administrative Agent, its successors and assigns,
the authority and power to execute, or have executed, on behalf of Assignor and
Assignee the necessary documentation to evidence such transfer. Additionally, in
the event the aggregate amount of assignments previously made pursuant to
clause (b) of Section 12.10 of the Credit Agreement have reached the Maximum
Assignments, Assignor hereby delivers to Administrative Agent a completed and
duly executed Escrow Agreement in the form of Exhibit B attached hereto along
with

2

--------------------------------------------------------------------------------

an amount equal to the Escrow Funds (as such amount is determined by
Administrative Agent and reflected in the Escrow Agreement) to be held in
accordance therewith.

        [The Assignor and the Assignee hereby agree that the [Assignor]
[Assignee] will pay to the Administrative Agent the processing fee, if
applicable, referred to in Section 12.10 of the Credit Agreement.]

        The Assignee hereby advises each of you that the Assignee's
administrative details with respect to the Assigned Portion are on file with the
Administrative Agent, and requests the Administrative Agent to acknowledge
receipt of this document.

        The Assignee agrees (for the benefit of the Assignor, the Borrowers and
the Administrative Agent) to furnish, if required by Section 4.6 of the Credit
Agreement, the applicable Internal Revenue Service forms or other forms required
thereunder no later than the date of acceptance hereof by the Administrative
Agent. In addition, the Assignee represents and warrants (for the benefit of the
Assignor, the Borrowers and the Administrative Agent) that, under applicable law
and treaties in effect as of the date hereof, no United States federal taxes
will be required to be withheld by the Administrative Agent or the Borrowers
with respect to any payments to be made to the Assignee in respect of the Credit
Agreement.

        Notwithstanding any other provisions hereof, to the extent the consents
of or notice to the Borrowers, the Administrative Agent and/or the Issuer are
required under Section 12.10 of the Credit Agreement, the assignment and
delegation contemplated in this agreement shall not be effective unless such
consents or notices shall have been obtained and in any event no such assignment
and delegation shall be effective unless and until such assignment has been
recorded in the Register by the Administrative Agent.

        This agreement may be executed by the Assignor and Assignee (and, if
applicable, accepted and agreed to by the Administrative Agent, the Issuer and
the Borrowers) in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement.

        THIS AGREEMENT WILL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

[SIGNATURE PAGES TO FOLLOW]

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have caused this Lender Assignment
Agreement to be duly executed and delivered as of the date first above written.

    [NAME OF ASSIGNOR]
 
 
By:
 
         

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------


 
 
[NAME OF ASSIGNEE]
 
 
By:
 
         

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

Accepted and Acknowledged
this            day of                        ,    
USP DOMESTIC HOLDINGS, INC.
 
 
By:
 
 
 
     

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

   
USPE HOLDINGS LIMITED
 
 
By:
 
 
 
     

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

   
SUNTRUST BANK,
  as Administrative Agent [and as Issuer]
 
 
By:
 
 
 
     

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

   

4

--------------------------------------------------------------------------------

SCHEDULE I

 
  ASSIGNOR'S
ORIGINAL
PERCENTAGE

--------------------------------------------------------------------------------

  ADJUSTED
ASSIGNOR
PERCENTAGE

--------------------------------------------------------------------------------

  ADJUSTED
ASSIGNEE
PERCENTAGE

--------------------------------------------------------------------------------

REVOLVING LOAN COMMITMENT            
LOANS OUTSTANDING
 
 
 
 
 
 

--------------------------------------------------------------------------------

EXHIBIT A

FORM OF POWER OF ATTORNEY
                                                 and apostille

PROFORMA OF POWER OF ATTORNEY TO BE GRANTED IN FAVOUR OF THE AGENT

INSTRUCCIONES PARA LA FIRMA
                        DEL PODER   INSTRUCTIONS FOR SIGNING
                        POWER OF ATTORNEY
1.
 
Por favor rellenen todos aquellos espacios entre corchetes.
 
1.
 
Please fulfil those blacks between brackets. 2.   El poder preparado de acuerdo
con el modelo que se adjunta deberá ser elevado a público ante Notario. Nótese
que la declaración notarial debe mencionar que (i) las personas que firman el
poder tienen autoridad para conceder el poder y (ii) que la sociedad otorgante
ha sido debidamente constituida y se encuentra vigente de acuerdo con las leyes
que le sean de aplicación.   2.   The power of attorney prepared in accordance
with the attached should be duly notarised. The notarial certificate should
attest the following: (i) that the signatories of the power have enough
authority to grant the power and (ii) the grantor is duly incorporated and is in
existence in accordance with the applicable laws. 3.   El poder, una vez elevado
a público ante Notario, deberá ser apostillado de acuerdo con lo dispuesto por
la Convención de La Haya de 1961.   3.   Upon notarisation, the power should be
docketed with an Apostille pursuant to the Hague Convention 1961. 4.   El poder
deberá ser otorgado a doble columna, en castellano e inglés (u otro idioma
aceptable para el Notario).   4.   The power of attorney should be executed in a
double-column format, in Spanish and English (or such other language acceptable
for the Notary).


APODERAMIENTO
 
POWER OF ATTORNEY
En la ciudad de [    ], a [    ] de [    ]
 
In the Town of [    ], on this [    ] day of [    ],     de [    ].      
[    ].
ANTE MI, el Notario que suscribe,
 
BEFORE ME, the undersigned Notary,     debidamente autorizado y en ejercicio de
mis funciones notariales,       duly commissioned and in exercise of my notarial
duties.

--------------------------------------------------------------------------------


COMPARECE
 
APPEARS
El Sr. [name], mayor de edad, de
 
Mr. [name], of legal age of     nacionalidad [nationality], domiciliado en
[address] con Pasaporte número [        ] (en lo sucesivo, el "Otorgante").    
  [nationality] nationality, domiciled at [address] with Passport number
[        ] (hereinafter the "Grantor")
INTERVIENE
 
HE ACTS
En nombre y representación de [name of
 
In the name and on behalf of [name of     the Seller Bank or Buyer Bank],
sociedad de nacionalidad [nationality], con domicilio social en [domicile] y
registrada con el número [registry number] (en lo sucesivo, la "Sociedad").    
  the Seller Bank or Buyer Bank], a company with [        ] nationality
domiciled in [    ] at [        ], registered under number [        ]
(hereinafter, the "Company"). Interviene el Otorgante en su calidad de [Title]  
He acts in his capacity as [Title]     de la Sociedad, ostentando, por tanto,
plenos poderes y autoridad para otorgar y firmar el presente poder de
representación (en lo sucesivo, el "Poder de Representación"), tal y como
demuestran los documentos que me exhibe.       of the Company, thereby having
full power to grant and sign this power of attorney (hereinafter, the "Power of
Attorney"), as is evidenced by the documents exhibited to me. Identifico al
Otorgante por sus datos   The Grantor exhibits his personal details    
personales y su firma y yo, el Notario, doy fe de que los mismos coinciden con
los datos personales y la firma que aparecen en este documento.       and
signature, and, I the Notary, certify that the personal details and signature
which appear in this document coincide with them.


OTORGA
 
HE GRANTS
Poder de Representación, tan amplio
 
A Power of Attorney, as wide as in law         como en derecho fuere necesario,
a favor de:           might be necessary, in favour of: -   [    ], sociedad de
nacionalidad [    ], con domicilio social en [    ] y registrada con el número
[            ]; (el "Apoderado")   -     [    ], a company with [    ]
nationality domiciled in [    ] at [    ], registered under number [    ]
("Attorney"); para que, a través de cualquiera de sus   so that any of its legal
representatives,         representantes legales, pueda, sin limitación alguna,
ejercer todas o cada una de las siguientes facultades en nombre y por cuenta de
[nombre de la Sociedad] :           with no limitation whatsoever, may exercise
any or all of the following powers in the name and on behalf of [name of the
Company]:

2

--------------------------------------------------------------------------------

(a)   suscribir en documento público español y/o comparecer ante Notario Público
español para otorgar y elevar a público, en los términos que el Apoderado estime
convenientes, un contrato de cesión en virtud del cual [adquiera/transmita]
determinados derechos dimanantes de la financiación concedida a las sociedades
USP Domestic Holdings Inc. y USPE Holdings Limited por un sindicato de entidades
financieras en virtud de un contrato de crédito denominado "Second Amendment and
Restated Credit Agreement" de fecha 5 de noviembre de 2002 (el "Contrato de
Crédito").   (a)   execute in a Spanish public document and/or appear before a
Spanish Notary to grant a deed and raise to public status, within the terms that
the Attorney deems appropriate, an assignment agreement by virtue of which the
Company [acquires/sells] certain credit rights arising from the financing
granted in favour of the entities USP Domestic Holdings Inc. and USPE Holdings
Limited by a syndicate of financial entities through the "Second Amendment and
Restated Credit Agreement" dated November 5, 2002 (the "Credit Agreement"). (b)
  otorgar, en los términos que parezcan razonables a juicio del Apoderado,
cuantos documentos (públicos o privados) fueran necesarios para reflejar la
antedicha cesión en cuantas garantías se hubiesen constituido bajo derecho
español en garantía del Contrato de Crédito (incluyendo, sin carácter
limitativo, hipotecas sobre bienes inmuebles o muebles, así como derechos de
prenda).   (b)   execute, within the terms that the Attorney deems appropriate,
all those documents (public or private) necessary to reflect the above mentioned
assignment in those securities governed under Spanish law as security of the
Credit Agreement (including, but not limited to, mortgages over immovable or
movable assets or pledges). (c)   realizar todos aquellos actos y firmar los
documentos que, a juicio del Apoderado, fueran deseables en relación con las
facultades anteriores; quedando expresamente autorizado para otorgar cuantos
documentos adicionales de subsanación, ratificación, aclaración, modificación o
complementación fueran necesarios, así como a comparecer ante cualesquiera
Registros Públicos fuese pertinentes.   (c)   do all other acts and things and
to sign any document, whether public or private which the Attorney shall, in his
reasonable opinion, consider desirable in connection with the preceding
faculties, being the Attorney expressly authorised to execute any additional
document of reparation, ratification, clarification, modification or
complementation which might be necessary as well as appear before those Public
Registries which might be relevant. (d)   Delegar todas las facultades otorgadas
mediante el presente poder en favor de la persona o personas, físicas o
jurídicas, que estime pertinente, otorgando al efecto los documentos oportunos.
  (d)   delegate all the faculties granted by virtue of this power of attorney
in favour of the attorney or attorneys, individual or corporation, which the
Attorney considers appropriate and grant any document required to such effect.

3

--------------------------------------------------------------------------------

2.   La Sociedad indemnizará al Apoderado por cualesquiera costes, reclamaciones
o responsabilidades en los que pudiera incurrir como consecuencia de su
actuación, distintos de aquellos ocasionados por su negligencia o conducta
malintencionada en el ejercicio de cualesquiera de las facultades conferidas, o
que se entendieran conferidas, en virtud del presente Poder de Representación.  
2.   The Company shall indemnify the Attorney and keep the Attorney indemnified
against any and all costs, claims and liabilities which the Attorney may incur
as a result of anything done other than by negligence or wilful misconduct by
the Attorney in the exercise of any of the powers conferred, or purported to be
conferred, on him by this Power of Attorney. 3.   La Sociedad conoce y acepta
que la celebración por el Apoderado de los contratos y actos descritos anterior
será prueba suficiente del consentimiento otorgado por el Apoderado en relación
con cualesquiera modificaciones que se hubieran realizado en el mismo.   3.  
The Company confirms and acknowledges that execution by the Attorney of the
documents or acts described above shall be conclusive evidence of the Attorney's
approval of any amendments which may have been made thereto. 4.   La Sociedad
ratificará y confirmará todos los documentos, escrituras, actas y demás
documentación que el Apoderado ejecute en el ejercicio de las facultades
conferidas o que pretenden serle conferidas, por el presente Poder de
Representación.   4.   The Company shall ratify and confirm all documents,
deeds, acts and things which the Attorney shall execute or do in the exercise of
any of the powers conferred, or purported to be conferred, on him by this Power
of Attorney. Las facultades aquí otorgadas han de ser interpretadas en su más
amplio sentido, con el objeto de permitir la obtención del fin para el que han
sido conferidas e incluirán en todo caso la facultad de autocontratación, aun a
favor de terceros. La Sociedad conoce y acepta que los Apoderados puedan
suscribir cualesquiera de los documentos mencionados en nombre de otras
entidades crediticias actuando, incluso, en calidad de cesionarias o cedentes.  
The faculties granted under this document will be interpreted in their broadest
sense, in order to allow the obtaining of the purpose for which they have been
granted, and will include, in any case the faculty of self dealing
(autocontratación), even in favour of third parties. The Company expressly
acknowledge and accepts that any of the Attorney may execute the documents
described above on behalf of other credit entities which may even act as
assignees or assignors. En prueba de todo lo anterior, el presente Poder de
Representación ha sido otorgado por la Sociedad y en la fecha recogida en su
encabezamiento.   In WITNESS WHEREOF this Power of Attorney has been executed as
a deed by the Company and is intended to be and is hereby delivered on the date
first above written. [   ]   [   ]


--------------------------------------------------------------------------------

[name of authorised signatory]
 


--------------------------------------------------------------------------------

[name of authorised signatory]
[SIGNATURES TO BE NOTARISED AND APOSTILLED]
 
[SIGNATURES TO BE NOTARISED AND APOSTILLED]

4

--------------------------------------------------------------------------------


CERTIFICADO NOTARIAL
 
NOTARIAL CERTIFICATE
Yo, Notario Público debidamente nombrado, por el presente certifico que en este
día [    ] de [    ] de [    ], comparece ante mí en persona D. [            ]
conocido por mí y a quien juzgo con capacidad suficiente como representante
legal y oficial de [    ] y como tal representante está debidamente autorizado
por dicha Sociedad con arreglo a su escritura de constitución, estarutos y demás
documentos, los cuales me han sido mostrados y sometidos a mi examen en la
medida necesaria, para otorgar y firmar el presente Poder de Representación que
en mi presencia firma.
 
I, Notary Public, duly appointed, hereby certify that on the [    ] day of
[    ], [    ], there appears before me in person Mr. [            ], who is
known to me and whom I judge to have sufficient capacity as the legal and
official representative of [name of the Company] and as such representative to
be duly authorised by the said Company, in accordance with its constitution
charter, by-laws and other documents which have been shown me and submitted to
my perusal to the extent necessary, in order to grant and execute the present
Power of Attorney, which he signs in my presence. Todo lo cual certifico y doy
fe, así como la doy de que la citada Sociedad está debidamente constituida y
existente con arreglo a las leyes de [            ], que fue inscrita bajo el
número [    ] el [    ] de [    ] de [    ], y que los fines del Poder de
Representación precedente están dentro de los límites del objeto social.
Finalmente doy fe de que en el otorgamiento del expresado Poder de
Representación se han observado las formas y solemnidades establecidas por las
leyes vigentes en este país.   All of which I certify and attest to, likewise
attesting that the said company is duly constituted and existing in accordance
with the laws of the [country where the Company is incorporated], was registered
with number [        ] on [    ] [    ] [    ], and that the purposes of the
aforementioned Power of Attorney are within the limits of the corporate object.
Finally, I attest that in granting the aforementioned Power of Attorney, the
formalities established by the applicable laws in this country have been
complied with.
EN TESTIMONIO DE LO CUAL, expido la presente que firmo y sello en [    ], el día
de hoy [    ] de [    ] de [    ].
 
IN WITNESS WHEREOF, I deliver this document which I sign and stamp in [    ] on
the [    ] day of [    ] , [        ].
NOTARIO PUBLICO
 
NOTARY PUBLIC

5

--------------------------------------------------------------------------------

EXHIBIT B

FORM OF
ESCROW AGREEMENT

        This Escrow Agreement ("Agreement"), dated as
of                                                  ("Effective Date"), is
among                                                 ("Assignor Lender"), and
SunTrust Bank, as administrative agent for the Lenders (as defined below) (in
such capacity, the "Administrative Agent"), as escrow agent (in such capacity,
the "Escrow Agent").

WITNESSETH:

        WHEREAS, this is the Escrow Agreement referred to in the Second Amended
and Restated Credit Agreement, dated as of November    , 2002 (as amended,
supplemented and/or restated from time to time, the "Credit Agreement"), among
USP Domestic Holdings, Inc., a Delaware corporation (the "US Borrower"), USPE
Holdings Limited, a company organized under the laws of England and Wales (the
"UK Borrower", and together with the US Borrower, collectively, the "Borrowers"
and, each individually, a "Borrower"), the Lenders (as defined therein),
Administrative Agent, Lehman Commercial Paper Inc., as Syndication Agent, and
Credit Suisse First Boston, as Documentation Agent. Capitalized terms used
herein, unless otherwise defined herein, have the meanings provided in the
Credit Agreement.

        WHEREAS, this Agreement is entered into in connection with the Lender
Assignment Agreement dated as of                        , among Assignor Lender,
                        ("Assignee Lender"), Administrative Agent [and Borrower]
("Assignment Agreement"), assigning to Assignee Lender the Percentage of the
Loans and/or Commitments stated therein (the "Assigned Percentage").

        WHEREAS, the purpose of this Agreement is to provide for certain payment
of recording fees, transfer taxes, duty stamp taxes and other charges and fees,
including, without limitation, attorneys fees (collectively, "Recording
Expenses") imposed or charged by attorneys, any governmental agency, notary
public or other official or filing office at any time in connection with the
preparation, execution, delivery, filing, recordation or acknowledgment of any
documents or instruments (collectively, "Recordation Documents") that may be
required to evidence or effect the assignments made pursuant to the Assignment
Agreement as it relates to the real and personal property collateral located in
Spain (collectively, the "Spanish Collateral"), in anticipation of the
Administrative Agent's or any Lender's release of, or exercise of foreclosure
remedies or other remedies (collectively, "Remedies") with respect to, the
Spanish Collateral.

        NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.Payment of Recording Expenses.    Assignor Lender agrees to pay to
Administrative Agent, on demand, an amount equal to the Recording Expenses.

2.Appointment of Escrow Agent.    Assignor Lender hereunder appoints Escrow
Agent as escrow agent, and Escrow Agent accepts such appointment, upon and
subject to the terms and conditions set forth in this Agreement.

3.Delivery of Funds.    Assignor Lender confirms that it has delivered to Escrow
Agent the amount of                        Dollars (US$            ) ("Escrow
Funds"), to be held in escrow hereunder, which amount is an estimate by
Administrative Agent of the Recording Expenses. Escrow Agent acknowledges
receipt of the Escrow Funds, and agrees to hold, safeguard and disburse the
Escrow Funds as provided herein. Assignor Lender acknowledges that actual
Recording Expenses may exceed the amount of the Escrow Funds initially delivered
by Assignor Lender hereunder and that once the actual Recording Expenses are
determined and if they are higher than the Escrow Funds, Assignor Lender will be
obligated to pay the difference to Administrative Agent on demand.

--------------------------------------------------------------------------------

4.Escrow Account.    Escrow Agent confirms that it has established a
non-interest bearing deposit account, designated as the "USP Recording Fee
Escrow Account" ("Escrow Account"), in which it will hold the Escrow Funds and
all other funds delivered into escrow by other Lenders pursuant to the Credit
Agreement upon the assignment of any Lender's interest in the Loans and
Commitments.

5.Disbursements from Escrow Account.    Upon the Administrative Agent's
determination to prepare and file the Recordation Documents, Escrow Agent shall
deliver such of the Escrow Funds as needed by Administrative Agent to pay for
the Recording Expenses or to reimburse Administrative Agent for any Recording
Expenses previously incurred. An accounting of such payments shall be delivered
to Assignor Lender.

6.Release of Escrow Funds.    Escrow Agent shall release the Escrow Funds (or
any balance remaining), and deliver them to Assignor Lender, only if and when:

        (a)  All of the Administrative Agent's and Lenders' rights in, liens on,
charges against and security interests in the Spanish Collateral have been duly
released or terminated pursuant to the Credit Agreement, and all necessary
recordations in connection with such release or termination have been completed;
or

        (b)  All Recordation Documents have been duly recorded and all Remedies
with respect the Spanish Collateral have been fully exercised.

7.Fees and Expenses.    Assignor Lender shall pay or reimburse Escrow Agent all
reasonable expenses, disbursements and advances incurred or made by Escrow Agent
in performance of its duties hereunder (including reasonable fees, expenses and
disbursements of its counsel), to the extent not paid by Borrowers pursuant to
the Credit Agreement. Expenses shall be paid upon receipt of a written invoice
by Escrow Agent. If Escrow Agent incurs any costs or expenses (including legal
fees) in connection with the enforcement of this Agreement or any other
agreement in connection with the Escrow Account, the party whose action or
inaction resulted in Escrow Agent's taking the enforcement action shall bear the
cost of such costs and expenses. Escrow Agent shall not be obligated to
distribute or release any of the funds or assets held under this Agreement or in
the Escrow Account until its fees and expenses have been paid in full. Any fees
or expenses of Escrow Agent or its counsel that are not paid as provided for
herein may be taken from any property held by Escrow Agent hereunder or in the
Escrow Account.

8.Disputes.    In the event of any dispute regarding the Escrow Funds or the
Escrow Account, Escrow Agent shall have the right at any time to deposit the
Escrow Funds and/or all other funds then held in the Escrow Account with the
Clerk of the Chancery Court of Davidson County, Tennessee, USA. Escrow Agent
shall give written notice of such deposit to Assignor Lender and Administrative
Agent and their respective counsel. Upon such deposit, Escrow Agent shall be
relieved and discharged of all further obligations and responsibilities
hereunder, subject to Section 10 below (Exculpation).

9.Resignation of Escrow Agent.    In the event that Administrative Agent or any
successor Escrow Agent desires to resign as Escrow Agent, then such Escrow Agent
shall provide thirty (30) days prior notice to the then-existing Lenders and
Administrative Agent and their respective counsel. In such an event, the
Required Lenders and Administrative Agent shall, within 30 days from receipt of
such notice, mutually agree upon a successor Escrow Agent. If they do not agree
upon a successor Escrow Agent within such time, then the Administrative Agent
shall select the successor Escrow Agent and such decision shall be binding upon
the Lenders. In selecting a successor Escrow Agent, the Administrative Agent
shall select one of the Lenders or a commercial banking institution organized
under the laws of the United

2

--------------------------------------------------------------------------------

States (or any State thereof) or a United States branch or agency of a
commercial banking institution, and having a combined capital and surplus of at
least $250,000,000. The existing Escrow Agent shall transfer to the successor
Escrow Agent all funds then held in the Escrow Account and this Agreement shall
be deemed to be amended to reflect the replacement of Escrow Agent. Any
successor escrow agent so appointed shall succeed to all of the rights, duties
and responsibilities of Escrow Agent.

10.Exculpation.    The parties acknowledge that Escrow Agent is acting solely as
a stakeholder at their request and for their convenience, that Escrow Agent
shall not be deemed to be the agent of either of the parties, and that Escrow
Agent shall not be liable to either of the parties for any act or omission on
its part unless taken or suffered in bad faith, in willful disregard of this
Agreement or involving gross negligence. Escrow Agent shall incur no liability
with respect to any action taken or suffered by it in reliance upon any notice,
direction, instruction, consent, statement or other document believed by it to
be genuine and duly authorized, nor for any other action or inaction, except its
own willful misconduct or gross negligence. Escrow Agent shall not be
responsible for the validity or sufficiency of this Agreement. In all questions
arising under this Agreement, Escrow Agent may rely on the advice of counsel,
and for anything done, omitted or suffered in good faith by the Escrow Agent
based on such advice, Escrow Agent shall not be liable to anyone. Escrow Agent
shall not be required to take any action hereunder involving any expense unless
the payment of such expense is made or provided for in a manner satisfactory to
it.

11.Indemnity.    Assignor Lender agrees to indemnify, defend and hold harmless
Escrow Agent from any and all liability of any kind whatsoever arising by virtue
of its acting as Escrow Agent hereunder except to the extent of liabilities
directly caused by Escrow Agent's gross negligence or willful neglect.

12.Successors and Assigns.    The parties' rights and obligations under this
Agreement may not be assigned or transferred except as provided herein or in the
Credit Agreement. This Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and permitted assigns.

13.Notices.    All notices and other communications hereunder shall be delivered
in accordance with the terms of the Credit Agreement and Assignment Agreement.
Escrow Agent's address for notice purposes is:

SunTrust Bank, as Administrative Agent, Escrow Agent
201 Fourth Avenue North
Nashville, Tennessee 37219
Attention: Mark Mattson
Fax Number: (615) 748-5269

14.JURISDICTION; VENUE.    ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR
IN CONNECTION WITH, THIS AGREEMENT OR THE ESCROW FUNDS OR ESCROW ACCOUNT MAY BE
BROUGHT AND MAINTAINED IN THE COURTS OF THE STATE OF TENNESSEE OR IN THE UNITED
STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF TENNESSEE. ASSIGNOR LENDER
HEREBY EXPRESSLY AND IRREVOCABLY (I) SUBMITS TO THE JURISDICTION OF SUCH COURTS,
(II) WAIVES ANY OBJECTION TO THE LAYING OF VENUE IN ANY SUCH COURT, (III) WAIVES
ANY CLAIM THAT ANY SUCH COURT IS AN INCONVENIENT FORUM, AND (IV) CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF TENNESSEE, AT THE ADDRESS FOR NOTICES SPECIFIED
IN SECTION 13 ABOVE.

3

--------------------------------------------------------------------------------

15.GOVERNING LAW.    THIS AGREEMENT IS DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.

16.Counterparts.    This Agreement may be executed by the parties hereto (by
facsimile transmission or otherwise) in counterparts, each of which shall be an
original and all of which shall constitute together but one and the same
agreement.

17.Entire Agreement.    This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior
understandings and agreements, written or oral, between the parties with respect
to the subject matter hereof. This Agreement may not be modified or amended
except in writing signed by the parties, and none of its provisions may be
waived except in writing signed by the party to be charged. No waivers shall be
implied, whether from any custom or course of dealing or any delay or failure in
the exercise of a party's rights and remedies hereunder or otherwise. Any waiver
granted by a party shall not obligate such party to grant any further, similar,
or other waivers. All rights and remedies granted herein are cumulative and not
alternative, and are in addition to all other rights and remedies available at
law or in equity. Any provisions of this agreement prohibited by law shall be
ineffective to the extent of such prohibition without invalidating the remaining
provisions.

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Escrow Agreement as
of the Effective Date stated above.


ASSIGNOR LENDER:
 


--------------------------------------------------------------------------------


 
 
By:
 


--------------------------------------------------------------------------------


 
 
Title:
 


--------------------------------------------------------------------------------



ESCROW AGENT:

 

SUNTRUST BANK,
    as Administrative Agent
 
 
By:
 


--------------------------------------------------------------------------------


 
 
Title:
 


--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------
